Exhibit 10.9

 

LOGO [g806027g66j82.jpg]   

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

DIVISION OF BUSINESS AND FINANCE

 

SECTION A: CONTRACT AMENDMENT

 

1. AMENDMENT #    2. CONTRACT#:    3. EFFECTIVE DATE OF AMENDMENT:    4. PROGRAM
7    YH14-0001-07    October 1, 2014    DHCM-ACUTE

 

5. CONTRACTOR NAME AND ADDRESS:

Health Choice Arizona

410 N. 44th Street, Suite 900

Phoenix, AZ 85008

 

6. PURPOSE: To renew the contract for the period October 1, 2014 through
September 30, 2015 and to amend Sections B, Capitation Rates and Contractor
Specific Requirements, C, Definitions, D, Acute Care Program Requirements, E,
Contract Terms and Conditions, and F, Attachments.

 

7. THE ABOVE REFERENCED CONTRACT IS HEREBY AMENDED AS FOLLOWS:

 

  •   Section B, Capitation Rates and Contractor Specific Requirements

Section B, Capitation rates adjusted for the period October 1, 2014 through
September 30, 2015.

 

  •   Section C, Definitions

 

  •   Section D, Acute Care Program Requirements

 

  •   Section E, Contract Terms and Conditions

 

  •   Section F, Attachments

Refer to the individual Contract sections for specific changes.

Note: Please sign, date and return executed file by E-Mail to: Meggan Harley at
meggan.harley@azahcccs.gov, Contracts Manager, AHCCCS Contracts & Purchasing and
Julie Ambur, Contracts and Policy Administrator, at julie.ambur@azahcccs.gov,
Division of Health Care Management.

 

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

 

9. SIGNATURE OF AUTHORIZED

    REPRESENTATIVE: /s/ MIKE UCHRIN

  

10. SIGNATURE OF AHCCCS
    CONTRACTING OFFICER: /s/ MICHAEL VEIT

 

TYPED NAME: MIKE UCHRIN   

TYPED NAME: MICHAEL VEIT

 

TITLE: CHIEF EXECUTIVE OFFICER   

TITLE: CONTRACTS AND PURCHASING ADMINISTRATOR

 

DATE: 9/8/14    DATE: August 25, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION A: CONTRACT AMENDMENT

     1   

SECTION B: CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

     5   

SECTION C: DEFINITIONS

     6   

PART 1.

  DEFINITIONS PERTAINING TO ALL AHCCCS CONTRACTS      6   

PART 2.

  DEFINITIONS PERTAINING TO ONE OR MORE AHCCCS CONTRACTS      21   

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS

     29   

1.

  PURPOSE, APPLICABILITY, AND INTRODUCTION      29   

2.

  ELIGIBILITY CATEGORIES      30   

3.

  ENROLLMENT AND DISENROLLMENT      32   

4.

  ANNUAL AND OPEN ENROLLMENT CHOICE      34   

5.

  RESERVED      34   

6.

  AUTO-ASSIGNMENT ALGORITHM      34   

7.

  AHCCCS MEMBER IDENTIFICATION CARDS      35   

8.

  MAINSTREAMING OF AHCCCS MEMBERS      35   

9.

  TRANSITION ACTIVITIES      36   

10.

  SCOPE OF SERVICES      37   

11.

  SPECIAL HEALTH CARE NEEDS      47   

12.

  BEHAVIORAL HEALTH SERVICES      48   

13.

  AHCCCS GUIDELINES, POLICIES AND MANUALS      51   

14.

  MEDICAID SCHOOL BASED CLAIMING      51   

15.

  PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM      51   

16.

  STAFF REQUIREMENTS AND SUPPORT SERVICES      52   

17.

  WRITTEN POLICIES AND PROCEDURES      57   

18.

  MEMBER INFORMATION      57   

19.

  SURVEYS      59   

20.

  CULTURAL COMPETENCY      59   

21.

  MEDICAL RECORDS      59   

22.

  ADVANCE DIRECTIVES      60   

23.

  QUALITY MANAGEMENT AND PERFORMANCE IMPROVEMENT      61   

24.

  MEDICAL MANAGEMENT      67   

25.

  TELEPHONE PERFORMANCE STANDARDS      69   

26.

  GRIEVANCE SYSTEM      69   

27.

  NETWORK DEVELOPMENT      70   

28.

  PROVIDER AFFILIATION TRANSMISSION      72   

29.

  NETWORK MANAGEMENT      72   

30.

  PRIMARY CARE PROVIDER STANDARDS      73   

31.

  MATERNITY CARE PROVIDER STANDARDS      74   

32.

  REFERRAL MANAGEMENT PROCEDURES AND STANDARDS      75   

33.

  APPOINTMENT STANDARDS      75   

34.

  FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS      76   

35.

  PROVIDER MANUAL      77   

36.

  PROVIDER REGISTRATION      77   

37.

  SUBCONTRACTS      77   

38.

  CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM      80   

39.

  SPECIALTY CONTRACTS      83   

40.

  HOSPITAL SUBCONTRACTING AND REIMBURSEMENT      83   

41.

  RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT      83   

42.

  INCENTIVES/PAY FOR PERFORMANCE      84   

43.

  MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN      85   

 

 

  2  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

44.

  MATERIAL CHANGE TO OPERATIONS      85   

45.

  MINIMUM CAPITALIZATION      85   

46.

  PERFORMANCE BOND OR BOND SUBSTITUTE      85   

47.

  AMOUNT OF PERFORMANCE BOND      86   

48.

  ACCUMULATED FUND DEFICIT      86   

49.

  ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS      86   

50.

  FINANCIAL VIABILITY STANDARDS      87   

51.

  SEPARATE INCORPORATION      88   

52.

  MERGER, ACQUISITION, REORGANIZATION, JOINT VENTURE AND CHANGE OF     
OWNERSHIP      88   

53.

  COMPENSATION      88   

54.

  PAYMENTS TO CONTRACTORS      91   

55.

  CAPITATION ADJUSTMENTS      91   

56.

  MEMBER BILLING AND LIABILITY FOR PAYMENT      93   

57.

  REINSURANCE      93   

58.

  COORDINATION OF BENEFITS/THIRD PARTY LIABILITY      97   

59.

  COPAYMENTS      99   

60.

  MEDICARE SERVICES AND COST SHARING      99   

61.

  MARKETING      100   

62.

  CORPORATE COMPLIANCE      100   

63.

  RECORDS RETENTION      103   

64.

  SYSTEMS AND DATA EXCHANGE REQUIREMENTS      104   

65.

  ENCOUNTER DATA REPORTING      106   

66.

  ENROLLMENT AND CAPITATION TRANSACTION UPDATES      107   

67.

  PERIODIC REPORTING REQUIREMENTS      108   

68.

  REQUESTS FOR INFORMATION      109   

69.

  DISSEMINATION OF INFORMATION      109   

70.

  OPERATIONAL AND FINANCIAL READINESS REVIEWS      109   

71.

  OPERATIONAL REVIEWS      109   

72.

  SANCTIONS      110   

73.

  BUSINESS CONTINUITY AND RECOVERY PLAN      110   

74.

  MEDICARE REQUIREMENTS      111   

75.

  PENDING LEGISLATION/OTHER ISSUES      112   

76.

  PAYMENT REFORM      114   

SECTION E: CONTRACT TERMS AND CONDITIONS

     115   

1.

  ADVERTISING AND PROMOTION OF CONTRACT      115   

2.

  APPLICABLE LAW      115   

3.

  ARBITRATION      115   

4.

  ASSIGNMENT AND DELEGATION      115   

5.

  ASSIGNMENT OF CONTRACT AND BANKRUPTCY      115   

6.

  AUDITS AND INSPECTIONS      115   

7.

  AUTHORITY      115   

8.

  CHANGES      115   

9.

  CHOICE OF FORUM      116   

10.

  COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS      116   

11.

  CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION      116   

12.

  CONFLICT OF INTEREST      116   

13.

  CONTINUATION OF PERFORMANCE THROUGH TERMINATION      117   

14.

  CONTRACT      117   

15.

  CONTRACT INTERPRETATION AND AMENDMENT      117   

16.

  COOPERATION WITH OTHER CONTRACTORS      117   

17.

  COVENANT AGAINST CONTINGENT FEES      117   

18.

  DATA CERTIFICATION      117   

19.

  DISPUTES      117   

20.

  E-VERIFY REQUIREMENTS      118   

 

 

  3  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

21.

  EFFECTIVE DATE      118   

22.

  FEDERAL IMMIGRATION AND NATIONALITY ACT      118   

23.

  GRATUITIES      118   

24.

  INCORPORATION BY REFERENCE      118   

25.

  INDEMNIFICATION      118   

26.

  INDEMNIFICATION—PATENT AND COPYRIGHT      119   

27.

  INSURANCE      119      ATTACHMENT E-1      120   

28.

  IRS W9 FORM      124   

29.

  LOBBYING      124   

30.

  NO GUARANTEED QUANTITIES      124   

31.

  NON-DISCRIMINATION      124   

32.

  NON-EXCLUSIVE REMEDIES      124   

33.

  OFF-SHORE PERFORMANCE OF WORK PROHIBITED      124   

34.

  ORDER OF PRECEDENCE      124   

35.

  OWNERSHIP OF INFORMATION AND DATA      125   

36.

  RESERVED      125   

37.

  RELATIONSHIP OF PARTIES      125   

38.

  RIGHT OF OFFSET      125   

39.

  RIGHT TO ASSURANCE      125   

41.

  RESERVED      125   

42.

  SEVERABILITY      125   

43.

  SUSPENSION OR DEBARMENT      126   

44.

  TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION      126   

45.

  TERM OF CONTRACT AND OPTION TO RENEW      127   

46.

  TERMINATION—AVAILABILITY OF FUNDS      128   

47.

  TERMINATION FOR CONFLICT OF INTEREST      128   

48.

  TERMINATION FOR CONVENIENCE      128   

49.

  THIRD PARTY ANTITRUST VIOLATIONS      128   

50.

  TYPE OF CONTRACT      128   

51.

  WARRANTY OF SERVICES      128   

SECTION F: ATTACHMENTS

     129   

ATTACHMENT F1. ENROLLEE GRIEVANCE SYSTEM STANDARDS

     129   

ATTACHMENT F2. PROVIDER CLAIM DISPUTE STANDARDS

     135   

ATTACHMENT F3. CONTRACTOR CHART OF DELIVERABLES

     137   

SECTION G: RESERVED

     161   

SECTION H: RESERVED

     162   

SECTION I: RESERVED

     163   

 

 

  4  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION B:

CAPITATION RATES AND CONTRACTOR SPECIFIC REQS

   Contract No. YH14-0001

 

SECTION B: CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the period October 1, 2014
through September 30, 2015 unless otherwise modified by contract amendment.

Capitation Rates:

See Contractor-specific Section B

Contractor Specific Requirements:

See Contractor-specific Section B

 

  5  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

SECTION C: DEFINITIONS

PART 1. DEFINITIONS PERTAINING TO ALL AHCCCS CONTRACTS

The definitions specified in Part 1 below refer to terms found in all AHCCCS
contracts. The definitions specified in Part 2 below refer to terms that exist
in one or more contracts but do not appear in all contracts.

 

638 TRIBAL FACILITY    A facility that is operated by an Indian Tribe and that
is authorized to provide services pursuant to Public Law (P.L.) 93-638, as
amended. ABUSE (OF MEMBER)    Intentional infliction of physical, emotional or
mental harm, caused by negligent acts or omissions, unreasonable confinement,
sexual abuse or sexual assault as defined by A.R.S. §46-451 and A.R.S. §13-3623.
ABUSE (BY PROVIDER)    Provider practices that are inconsistent with sound
fiscal, business or medical practices, and result in an unnecessary cost to the
AHCCCS program, or in reimbursement for services that are not medically
necessary or that fail to meet professionally recognized standards for health
care. It also includes recipient practices that result in unnecessary cost to
the AHCCCS program as defined by 42 CFR 455.2.

ACUTE CARE

CONTRACTOR

   A contracted managed care organization (also known as a health plan) that
provides acute care medical services to AHCCCS members who are Title XIX or
Title XXI eligible, and who do not qualify for another AHCCCS program. Most
behavioral health services are carved out and provided through the Arizona
Department of Health Services, Division of Behavioral Health Services
(ADHS/BHS). ACUTE CARE SERVICES    Medically necessary services as specified in
Paragraph 10, Scope of Services. ADJUDICATED CLAIM    A claim that has been
received and processed by the Contractor which resulted in a payment or denial
of payment.

ADMINISTRATIVE

SERVICES SUBCONTRACTS

  

An agreement that delegates any of the requirements of the contract with AHCCCS,
including, but not limited to the following:

 

a.      Claims processing, including pharmacy claims,

 

b.      Credentialing, including those for only primary source verification
(i.e. Credential Verification Organization).

 

c.      Management Service Agreements;

 

d.      Service Level Agreements with any Division or Subsidiary of a corporate
parent owner;

 

e.      DDD acute care and behavioral health subcontractors;

 

f.       ADHS/DBHS subcontracted Tribal/Regional Behavioral Health Authorities
and the Integrated Regional Behavioral Health Authority.

 

Providers are not Administrative Services Subcontractors.

 

  6  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

AGENT    Any person who has been delegated the authority to obligate or act on
behalf of a provider [42 CFR 455.101]. AHCCCS CONTRACTOR OPERATIONS MANUAL
(ACOM)    The ACOM provides information related to AHCCCS Contractor operations
and is available on the AHCCCS website at www.azahcccs.gov. AHCCCS MEDICAL
POLICY MANUAL (AMPM)    The AMPM provides information regarding covered health
care services and is available on the AHCCCS website at www.azahcccs.gov. AHCCCS
MEMBER    See “MEMBER.” AHCCCS RULES    See “ARIZONA ADMINISTRATIVE CODE.”
AMERICAN INDIAN HEALTH PROGRAM (AIHP)    An acute care Fee-For-Service program
administered by AHCCCS for eligible American Indians which reimburses for
services provided by and through the Indian Health Service (IHS), tribal health
programs operated under 638 or any other AHCCCS registered provider. AIHP was
formerly known as AHCCCS IHS. AMERICANS with DISABILITIES ACT (ADA)    The ADA
prohibits discrimination on the basis of disability and ensures equal
opportunity for persons with disabilities in employment, State and local
government services, public accommodations, commercial facilities
transportation, and telecommunications. Refer to the Americans with Disabilities
Act of 1990, as amended, in 42 U.S.C. 126 and 47 U.S.C. 5. APPEAL RESOLUTION   
The written determination by the Contractor concerning an appeal.

ARIZONA

ADMINISTRATIVE CODE (A.A.C.)

   State regulations established pursuant to relevant statutes. Referred to in
Contract as “Rules.” AHCCCS Rules are State regulations which have been
promulgated by the AHCCCS Administration and published by the Arizona Secretary
of State. ARIZONA DEPARTMENT OF ECONOMIC SECURITY/ DIVISION OF DEVELOPMENTAL
DISABILITIES (DES/DDD)    The Division of a State agency, as defined in A.R.S.
Title 36, Chapter 5.1, which is responsible for licensure/certification of
facilities that specifically serve individuals with a developmental/intellectual
disability, contracting with providers that serve individuals with developmental
disabilities, and providing services for eligible Arizona residents with a
developmental/intellectual disability. AHCCCS contracts with ADES to serve
eligible individuals with a developmental/intellectual disability.

 

  7  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

ARIZONA DEPARTMENT OF HEALTH SERVICES (ADHS)    The state agency that has the
powers and duties set forth in A.R.S. §36-104 and A.R.S. Title 36, Chapters 5
and 34. ARIZONA DEPARTMENT OF HEALTH SERVICES, DIVISION OF BEHAVIORAL HEALTH
(ADHS/DBHS)    The state agency mandated to provide behavioral health services
to Title XIX and Title XXI Acute care members who are eligible for behavioral
health services. Services are provided through the ADHS Division of Behavioral
Health and its Contractors. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM (AHCCCS)
   A State agency, as described in A.R.S. Title 36, Chapter 29, which is
responsible for the provision of hospitalization and medical care to members
through contracts with Contractors. AHCCCS is Arizona’s Medicaid program,
approved by the Centers for Medicare and Medicaid Services as a Section 1115
Waiver Demonstration Program. ARIZONA LONG TERM CARE SYSTEM (ALTCS)    An AHCCCS
program which delivers long-term, acute, behavioral health and case management
services as authorized by A.R.S. §36-2931 et seq., to eligible members who are
either elderly and/or have physical disabilities, and to members with
developmental disabilities, through contractual agreements and other
arrangements. ARIZONA REVISED STATUTES (A.R.S.)    Laws of the State of Arizona.

AUTHORIZED

REPRESENTATIVE

   Authorized representative means a person who is authorized to apply for
medical assistance or act on behalf of another person (R9-22-101). BALANCED
BUDGET ACT (BBA)    See “MEDICAID MANAGED CARE REGULATIONS.” BEHAVIORAL HEALTH
PROFESSIONAL   

As specified in R9-10-101, an individual licensed under A.R.S. Title 32, Chapter
33, whose scope of practice allows the individual to:

 

a.      Independently engage in the practice of behavioral health as defined in
A.R.S. § 32-3251; or

 

b.      Except for a licensed substance abuse technician, engage in the practice
of behavioral health as defined in A.R.S. § 32-3251 under direct supervision as
defined in A.A.C. R4-6-101.;

 

c.      A psychiatrist as defined in A.R.S. § 36-501;

 

d.      A psychologist as defined in A.R.S. § 32-2061;

 

e.      A physician;

 

f.       A registered nurse practitioner licensed as an adult psychiatric and
mental health nurse; or

 

g.      A behavior analyst as defined in A.R.S. §32-2091; or a registered nurse

 

  8  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

BEHAVIORAL HEALTH RECIPIENT    A Title XIX or Title XXI acute care member who is
receiving behavioral health services through ADHS and the subcontractors.
BEHAVIORAL HEALTH SERVICES   

Behavioral Health Services means the assessment, diagnosis, or treatment of an
individual’s behavioral health issue and include services for both mental health
and substance abuse conditions.

 

See also “COVERED SERVICES.”

BOARD CERTIFIED    An individual who has successfully completed all
prerequisites of the respective specialty board and successfully passed the
required examination for certification. BORDER COMMUNITIES    Cities, towns or
municipalities located in Arizona and within a designated geographic service
area whose residents typically receive primary or emergency care in adjacent
Geographic Service Areas (GSA) or neighboring states, excluding neighboring
countries, due to service availability or distance. CAPITATION    Payment to a
Contractor by AHCCCS of a fixed monthly payment per person in advance, for which
the Contractor provides a full range of covered services as authorized under
A.R.S. §36-2904 and §36-2907. CENTERS FOR MEDICARE AND MEDICAID SERVICES (CMS)
   An organization within the United States Department of Health and Human
Services, which administers the Medicare and Medicaid programs and the State
Children’s Health Insurance Program. CHILDREN with SPECIAL HEALTH CARE NEEDS
(CSHCN)    Children under age 19 who are: Blind/Disabled Children and Related
Populations (eligible for SSI under Title XVI). Children eligible under section
1902(e)(3) of the Social Security Act (Katie Beckett); in foster care or other
out-of-home placement; receiving foster care or adoption assistance; or
receiving services through a family-centered, community-based coordinated care
system that receives grant funds under section 501(a)(1)(D) of Title V (CRS).
CLAIM DISPUTE    A dispute, filed by a provider or Contractor, whichever is
applicable, involving a payment of a claim, denial of a claim, imposition of a
sanction or reinsurance. CLEAN CLAIM    A claim that may be processed without
obtaining additional information from the provider of service or from a third
party but does not include claims under investigation for fraud or abuse or
claims under review for medical necessity, as defined by A.R.S. §36-2904.

 

  9  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

CODE OF FEDERAL REGULATIONS (CFR)    The general and permanent rules published
in the Federal Register by the departments and agencies of the Federal
Government. CONTRACT SERVICES    See “COVERED SERVICES.” CONTRACT YEAR (CY)   
Corresponds to the contract year as specified in Section A of the contract.
CONTRACT YEAR ENDING (CYE)    Corresponds to the contract ending year as
specified in Section A of the contract. CONTRACTOR    An organization or entity
that has a prepaid capitated contract with the AHCCCS administration pursuant to
A.R.S. §36-2904, §36-2940, or §36-2944 to provide goods and services to members
either directly or through subcontracts with providers, in conformance with
contractual requirements, AHCCCS Statute and Rules, and Federal law and
regulations. CONVICTED    A judgment of conviction has been entered by a
Federal, State or local court, regardless of whether an appeal from that
judgment is pending. COPAYMENT    A monetary amount that the member pays
directly to a provider at the time covered services are rendered, as defined in
9 A.A.C. 22, Article 7. CORRECTIVE ACTION PLAN (CAP)    A written work plan that
identifies the root cause(s) of a deficiency, includes goals and objectives,
actions/ tasks to be taken to facilitate an expedient return to compliance,
methodologies to be used to accomplish CAP goals and objectives, and staff
responsible to carry out the CAP within established timelines. CAPs are
generally used to improve performance of the Contractor and/or its providers, to
enhance Quality Management/Process Improvement activities and the outcomes of
the activities, or to resolve a deficiency. COST AVOIDANCE    The process of
identifying and utilizing all confirmed sources of first or third-party benefits
before payment is made by the Contractor. COVERED SERVICES    The health and
medical services to be delivered by the Contractor as described in Section D,
Program Requirements. DAY    A day means a calendar day unless otherwise
specified.

 

  10  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

DAY—BUSINESS/WORKING    A business day means a Monday, Tuesday, Wednesday,
Thursday, or Friday unless a legal holiday falls on Monday, Tuesday, Wednesday,
Thursday, or Friday. DELEGATED AGREEMENT    A type of subcontract agreement with
a qualified organization or person to perform one or more functions required to
be performed by the Contractor pursuant to this contract. DEPARTMENT OF CHILD
SAFETY/COMPREHENSIVE MEDICAL AND DENTAL PLAN (DCS/CMDP)    On May 29, 2014 the
Department of Child Safety was established pursuant to A.R.S. §8-451. Under the
authority of DCS is CMDP, a Contractor that is responsible for the provisions of
covered, medically necessary AHCCCS services for children in foster care in
Arizona. CMDP previously existed as a department within the Arizona Department
of Economic Security (ADES). DISCLOSING ENTITY    An AHCCCS provider or a fiscal
agent. DISENROLLMENT    The discontinuance of a member’s ability to receive
covered services through a Contractor. DIVISION OF HEALTH CARE MANAGEMENT (DHCM)
   The division responsible for Contractor oversight regarding AHCCCS Contractor
operations, quality, maternal and child health, behavioral health, medical
management, case management, rate setting, encounters, and financial/operational
oversight. DUAL ELIGIBLE    A member who is eligible for both Medicare and
Medicaid. DURABLE MEDICAL EQUIPMENT (DME)    An item or appliance that is not an
orthotic or prosthetic and that is: designed for a medical purpose, is generally
not useful to a person in the absence of an illness or injury, can withstand
repeated use, and is generally reusable by others. EARLY AND PERIODIC SCREENING,
DIAGNOSTIC, AND TREATMENT (EPSDT)    EPSDT is a comprehensive child health
program of prevention, treatment, correction, and improvement (amelioration) of
physical and mental health problems for AHCCCS members under the age of 21. The
purpose of EPSDT is to ensure the availability and accessibility of health care
resources as well as to assist Medicaid recipients in effectively utilizing
these resources. EPSDT services provide comprehensive health care through
primary prevention, early intervention, diagnosis, medically necessary
treatment, and follow-up care of physical and behavioral health problems for
AHCCCS members less than 21 years of age. EPSDT services include screening
services, vision services, dental services, hearing services and all other
medically necessary mandatory and optional services listed in Federal Law 42
U.S.C. 1396d(a) to correct or ameliorate defects and physical and mental
illnesses and conditions identified in an EPSDT screening

 

  11  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

   whether or not the services are covered under the AHCCCS State Plan.
Limitations and exclusions, other than the requirement for medical necessity and
cost effectiveness, do not apply to EPSDT services. EMERGENCY MEDICAL CONDITION
   A medical condition manifesting itself by acute symptoms of sufficient
severity (including severe pain) such that a prudent layperson who possesses an
average knowledge of health and medicine could reasonably expect the absence of
immediate medical attention to result in: a) placing the patient’s health (or,
with respect to a pregnant woman, the health of the woman or her unborn child)
in serious jeopardy, b)serious impairment to bodily functions, or c) serious
dysfunction of any bodily organ or part [42 CFR 438.114(a)]. EMERGENCY MEDICAL
SERVICE    Covered inpatient and outpatient services provided after the sudden
onset of an emergency medical condition as defined above. These services must be
furnished by a qualified provider, and must be necessary to evaluate or
stabilize the emergency medical condition [42 CFR 438.114(a)]. ENCOUNTER    A
record of a health care-related service rendered by a provider or providers
registered with AHCCCS to a member who is enrolled with a Contractor on the date
of service. ENROLLEE    A Medicaid recipient who is currently enrolled with a
Contractor [42 CFR 438.10(a)]. ENROLLMENT    The process by which an eligible
person becomes a member of a Contractor’s plan. EXHIBITS    All items attached
as part of the solicitation. FEDERAL FINANCIAL PARTICIPATION (FFP)    FFP refers
to the contribution that the Federal government makes to the Title XIX and Title
XXI program portions of AHCCCS, as defined in 42 CFR 400.203.

FEE-FOR-SERVICE

MEMBER (FFS)

   A Title XIX or Title XXI eligible individual who is not enrolled with an
AHCCCS Contractor. FISCAL AGENT    A Contractor that processes or pays vendor
claims on behalf of the Medicaid agency [42 CFR 455.101].

 

  12  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

FRAUD    An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable State or Federal law, as defined in 42 CFR 455.2. GEOGRAPHIC SERVICE
AREA (GSA)    An area designated by AHCCCS within which a Contractor of record
provides, directly or through subcontract, covered health care service to a
member enrolled with that Contractor of record, as defined in 9 A.A.C. 22,
Article 1. GRIEVANCE SYSTEM    A system that includes a process for enrollee
grievances, enrollee appeals, provider claim disputes, and access to the state
fair hearing system. HEALTH CARE PROFESSIONAL    A physician, podiatrist,
optometrist, chiropractor, psychologist, dentist, physician assistant, physical
or occupational therapist, therapist assistant, speech language pathologist,
audiologist, registered or practical nurse (including nurse practitioner,
clinical nurse specialist, certified registered nurse anesthetist and certified
nurse midwife), licensed social worker, registered respiratory therapist,
licensed marriage and family therapist and licensed professional counselor.
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA)    The Health
Insurance Portability and Accountability Act (P.L. 104-191); also known as the
Kennedy-Kassebaum Act, signed August 21, 1996 addresses issues regarding the
privacy and security of member confidential information. HEALTH PLAN    See
“CONTRACTOR.” INCURRED BUT NOT REPORTED LIABILITY (IBNR)    Incurred but not
reported liability for services rendered for which claims have not been
received. INDIAN HEALTH SERVICES (IHS)    A Federal agency pursuant to 25 U.S.C.
1661. INFORMATION SYSTEMS    The component of the Offeror’s organization which
supports the Information Systems, whether the systems themselves are internal to
the organization (full spectrum of systems staffing), or externally contracted
(internal oversight and support).

 

  13  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS

   Contract No. YH14-0001

 

INTERGOVERNMENTAL AGREEMENT (IGA)    When authorized by legislative or other
governing bodies, two or more public agencies or public procurement units by
direct contract or agreement may contract for services or jointly exercise any
powers common to the contracting parties and may enter into agreements with one
another for joint or cooperative action or may form a separate legal entity,
including a nonprofit corporation to contract for or perform some or all of the
services specified in the contract or agreement or exercise those powers jointly
held by the contracting parties. A.R.S. Title 11, Chapter 7, Article 3 (A.R.S.
§11-952.A). LIABLE PARTY    An individual, entity, or program that is or may be
liable to pay all or part of the medical cost of injury, disease or disability
of an AHCCCS applicant or member as defined in R9-22-1001. LIEN    A legal
claim, filed with the County Recorder’s office in which a member resides and in
the county an injury was sustained for the purpose of ensuring that AHCCCS
receives reimbursement for medical services paid. The lien is attached to any
settlement the member may receive as a result of an injury. MAJOR UPGRADE    Any
systems upgrade or changes that may result in a disruption to the following:
loading of contracts, providers or members, issuing prior authorizations or the
adjudication of claims. MANAGED CARE    Systems that integrate the financing and
delivery of health care services to covered individuals by means of arrangements
with selected providers to furnish comprehensive services to members; establish
explicit criteria for the selection of health care providers; have financial
incentives for members to use providers and procedures associated with the plan;
and have formal programs for quality, medical management and the coordination of
care. MANAGEMENT SERVICES AGREEMENT    A type of subcontract with an entity in
which the owner of the Contractor delegates some or all of the comprehensive
management and administrative services necessary for the operation of the
Contractor. MANAGING EMPLOYEE    A general manager, business manager,
administrator, director, or other individual who exercises operational or
managerial control over or who directly or indirectly conducts the day-to-day
operation of an institution, organization or agency [42 CFR 455.101]. MATERIAL
CHANGE    An alteration or development within a provider network that may
reasonably be foreseen to affect the quality or delivery of services provided
under this contract.

 

  14  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

MATERIAL OMISSION    A fact, data or other information excluded from a report,
contract, etc., the absence of which could lead to erroneous conclusions
following reasonable review of such report, contract, etc.

MEDICAID

 

MEDICAID MANAGED CARE REGULATIONS

  

A Federal/State program authorized by Title XIX of the Social Security Act, as
amended.

 

The Federal law mandating, in part, that States ensure the accessibility and
delivery of quality health care by their managed care Contractors. These
regulations were promulgated pursuant to the Balanced Budget Act (BBA) of 1997.

MEDICARE    A Federal program authorized by Title XVIII of the Social Security
Act, as amended. MEDICAL MANAGEMENT (MM)    An integrated process or system that
is designed to assure appropriate utilization of health care resources, in the
amount and duration necessary to achieve desired health outcomes, across the
continuum of care (from prevention to end of life care). MEDICAL SERVICES   
Medical care and treatment provided by a Primary Care Provider (PCP), attending
physician or dentist or by a nurse or other health related professional and
technical personnel at the direction/order of a licensed physician or dentist.
MEDICALLY NECESSARY    As defined in 9 A.A.C. 22 Article 1. Medically necessary
means a covered service provided by a physician or other licensed practitioner
of the health arts within the scope of practice under State law to prevent
disease, disability or other adverse conditions or their progression, or prolong
life. MEDICALLY NECESSARY SERVICES    Those covered services provided by
qualified service providers within the scope of their practice to prevent
disease, disability and other adverse health conditions or their progression or
to prolong life. MEMBER    An eligible person who is enrolled in AHCCCS, as
defined in A.R.S. §36-2931, §36-2901, §36-2901.01 and A.R.S. §36-2981.

 

  15  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

MEMBER NFORMATION MATERIALS    Any materials given to the Contractor’s
membership. This includes, but is not limited to: member handbooks, member
newsletters, surveys, on hold messages and health related brochures/reminders
and videos, form letter templates, and website content. It also includes the use
of other mass communication technology such as e-mail and voice recorded
information messages delivered to a member’s phone. NATIONAL PROVIDER IDENTIFIER
(NPI)    A unique identification number for covered health care providers,
assigned by the CMS contracted national enumerator.

NON-CONTRACTING

PROVIDER

   A person or entity that provides services as prescribed in A.R.S. §36-2901
who does not have a subcontract with an AHCCCS Contractor. NOTICE OF APPEAL
RESOLUTION    The written determination by the Contractor concerning an appeal.
OFFEROR    An organization or other entity that submits a proposal to AHCCCS in
response to a Request For Proposal as defined in 9 A.A.C. 22, Article 1. PARENT
   A biological, adoptive, or custodial mother or father of a child, or an
individual who has been appointed as a legal guardian or custodian of a child by
a court of competent jurisdiction. PERFORMANCE IMPROVEMENT PROJECT (PIP)    A
planned process of data gathering, evaluation and analysis to determine
interventions or activities that are projected to have a positive outcome. A PIP
includes measuring the impact of the interventions or activities toward
improving the quality of care and service delivery. Formerly referred to as
Quality Improvement Projects (QIP).

PERFORMANCE

STANDARDS

   A set of standardized measures designed to assist AHCCCS in evaluating,
comparing and improving the performance of its Contractors. POST STABILIZATION
CARE SERVICES    Medically necessary services, related to an emergency medical
condition provided after the member’s condition is sufficiently stabilized in
order to maintain, improve or resolve the member’s condition so that the member
could alternatively be safely discharged or transferred to another location [42
CFR 438-114(a)]. POTENTIAL ENROLLEE    A Medicaid-eligible recipient who is not
yet enrolled with a Contractor [42 CFR 438.10(a)].

 

  16  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

PREPAID MEDICAL MANAGEMENT INFORMATION SYSTEM (PMMIS)    An integrated
information infrastructure that supports AHCCCS operations, administrative
activities and reporting requirements. PREMIUM TAX    The premium tax is equal
to the tax imposed pursuant to A.R.S. §36-2905 for all payments made to
Contractors for the contract year. PRIMARY CARE PROVIDER (PCP)    An individual
who meets the requirements of A.R.S. §36-2901, and who is responsible for the
management of the member’s health care. A PCP may be a physician defined as a
person licensed as an allopathic or osteopathic physician according to A.R.S.
Title 32, Chapter 13 or Chapter 17, or a practitioner defined as a physician
assistant licensed under A.R.S. Title 32, Chapter 25, or a certified nurse
practitioner licensed under A.R.S. Title 32, Chapter 15. PRIOR PERIOD    See
“PRIOR PERIOD COVERAGE.” PRIOR PERIOD COVERAGE (PPC)    The period of time prior
to the member’s enrollment, during which a member is eligible for covered
services. The timeframe is from the effective date of eligibility to the day a
member is enrolled with a Contractor. Refer to 9 A.A.C. 22 Article 1. If a
member made eligible via the Hospital Presumptive Eligibility (HPE) program is
subsequently determined eligible for AHCCCS via the full application process,
prior period coverage for the member will also be covered by AHCCCS fee for
service and the member will be enrolled with the Contractor only on a
prospective basis. PROVIDER    Any person or entity that contracts with AHCCCS
or a Contractor for the provision of covered services to members according to
the provisions A.R.S. §36-2901 or any subcontractor of a provider delivering
services pursuant to A.R.S. §36-2901. PROVIDER GROUP    Two or more health care
professionals who practice their profession at a common location (whether or not
they share facilities, supporting staff, or equipment).

PRUDENT LAYPERSON

(for purposes of determining whether an emergency medical condition exists)

   A person without medical training who relies on the experience, knowledge and
judgment of a reasonable person to make a decision regarding whether or not the
absence of immediate medical attention will result in: 1) placing the health of
the individual in serious jeopardy, 2) serious impairment to bodily functions,
or 3) serious dysfunction of a bodily part or organ.

 

  17  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

QUALIFIED MEDICARE BENEFICIARY DUAL ELIGIBLE (QMB DUAL)    A person determined
eligible under Title 9 Chapter 29 Article 2 of A.A.C. for Qualified Medicare
Beneficiary (QMB) and eligible for acute care services provided for in 9 A.A.C.
22 or ALTCS services provided for in 9 A.A.C. 28. A QMB dual person receiving
both Medicare and Medicaid services and cost sharing assistance. REFERRAL    A
verbal, written, telephonic, electronic or in-person request for health
services. REGIONAL BEHAVIORAL HEALTH AUTHORITY (RBHA)    An organization under
contract with the ADHS to administer covered behavioral health services in a
geographically specific area of the state. Refer to A.R.S. §36-3401, §36-3407,
and R9-22-201. REINSURANCE    A risk-sharing program provided by AHCCCS to
Contractors for the reimbursement of certain contract service costs incurred for
a member beyond a predetermined monetary threshold. RELATED PARTY    A party
that has, or may have, the ability to control or significantly influence a
Contractor, or a party that is, or may be, controlled or significantly
influenced by a Contractor. “Related parties” include, but are not limited to,
agents, managing employees, persons with an ownership or controlling interest in
the Offeror and their immediate families, subcontractors, wholly-owned
subsidiaries or suppliers, parent companies, sister companies, holding
companies, and other entities controlled or managed by any such entities or
persons. REQUEST FOR PROPOSAL (RFP)    A RFP includes all documents, whether
attached or incorporated by references that are used by the Administration for
soliciting a proposal under 9 A.A.C. 22 Article 6. ROOM AND BOARD (or ROOM)   
The amount paid for food and/or shelter. Medicaid funds can be expended for room
and board when a person lives in an institutional setting (e.g. NF, ICF).
Medicaid funds cannot be expended for room and board when a member resides in an
alternative residential setting (e.g. Assisted Living Home, Behavioral Health
Residential Facilities) or an apartment like setting that may provide meals.
SCOPE OF SERVICES    See “COVERED SERVICES.”

 

  18  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

SERVICE LEVEL AGREEMENT    A type of subcontract with a corporate owner or any
of its Divisions or Subsidiaries that requires specific levels of service for
administrative functions or services for the Contractor specifically related to
fulfilling the Contractor’s obligations to AHCCCS under the terms of this
contract. SERVICE PLAN    A document that is developed consistent with
applicable Evidence Based Practice Guidelines, which combines the various
elements of treatment plans with needed family support services and care
coordination activities to provide a map of the steps to be taken for each
member in achieving treatment and quality of life goals. SPECIAL HEALTH CARE
NEEDS    Serious or chronic physical, developmental and/or behavioral health
conditions. Members with special health care needs require medically necessary
services of a type or amount beyond that generally required by members.
SPECIALTY PHYSICIAN    A physician who is specially trained in a certain branch
of medicine related to specific services or procedures, certain age categories
of patients, certain body systems, or certain types of diseases. STATE    The
State of Arizona. STATEWIDE    Of sufficient scope and breadth to address the
health care service needs of members throughout the State of Arizona. STATE
FISCAL YEAR    The budget year-State fiscal year: July 1 through June 30. STATE
PLAN    The written agreements between the State and CMS, which describes how
the AHCCCS program meets CMS requirements for participation in the Medicaid
program and the State Children’s Health Insurance Program. SUBCONTRACT    An
agreement entered into by the Contractor with any of the following: a provider
of health care services who agrees to furnish covered services to member; or
with any other organization or person who agrees to perform any administrative
function or service for the Contractor specifically related to fulfilling the
Contractor’s obligations to AHCCCS under the terms of this contract, as defined
in 9 A.A.C. 22 Article 1.

 

  19  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

SUBCONTRACTOR   

1.      A provider of health care who agrees to furnish covered services to
members.

 

2.      A person, agency or organization with which the Contractor has
contracted or delegated some of its management/administrative functions or
responsibilities.

 

3.      A person, agency or organization with which a fiscal agent has entered
into a contract, agreement, purchase order or lease (or leases of real property)
to obtain space, supplies equipment or services provided under the AHCCCS
agreement.

SUPPLEMENTAL SECURITY INCOME (SSI) AND SSI RELATED GROUPS    Eligible
individuals receiving income through Federal cash assistance programs under
Title XVI of the Social Security Act who are aged, blind or disabled and have
household income levels at or below 100% of the FPL. THIRD PARTY LIABILITY (TPL)
   See “LIABLE PARTY.” TITLE XIX    Means Medicaid as defined in 42 U.S.C. 1396
et seq. TITLE XIX MEMBER    Title XIX members include those eligible under 1931
provisions of the Social Security Act (previously AFDC), Sixth Omnibus Budget
Reconciliation Act (SOBRA), Supplemental Security Income (SSI) or SSI-related
groups, Medicare Cost Sharing groups, Adult Group at or below 106% Federal
Poverty Level (Adults </= 106%), Adult Group above 106% Federal Poverty Level
(Adults > 106%), Breast and Cervical Cancer Treatment program, Title IV-E Foster
Care and Adoption Subsidy, Young Adult Transitional Insurance, and Freedom to
Work. TREATMENT    A procedure or method to cure, improve, or palliate an
individual’s medical condition or behavioral health issue. Refer to R9-10-101.
TRIBAL/REGIONAL BEHAVIORAL HEALTH AUTHORITY (T/RBHA)    An organization under
contract with ADHS/DBHS that administers covered behavioral health services in a
geographically specific area of the state. Tribal governments, through an
agreement with ADHS, may operate a Tribal Regional Behavioral Health Authority
for the provision of behavioral health services to American Indian members.
Refer to R9-22-1201. YEAR    See “CONTRACT YEAR.”

[END OF PART 1 DEFINITIONS]

 

  20  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

SECTION C: DEFINITIONS

PART 2. DEFINITIONS PERTAINING TO ONE OR MORE AHCCCS CONTRACTS

 

1931 (ALSO REFERRED TO AS TANF RELATED)   

Eligible individuals and families under Section 1931 of the Social Security Act,
with household income levels at or below 100% of the Federal Poverty Level
(FPL).

 

See also “TEMPORARY ASSISTANCE TO NEEDY FAMILIES (TANF).”

ACUTE CARE ONLY (ACO)    ACO refers to the enrollment status of a member who is
otherwise financially and medically eligible for ALTCS but who either 1) refuses
HCBS offered by the case manager; 2) has made an uncompensated transfer that
makes him or her ineligible; 3) resides in a setting in which Long Term Care
Services cannot be provided; or 4) has equity value in a home that exceeds
$525,000. These ALTCS enrolled members are eligible to receive acute medical
services but not eligible to receive LTC institutional, alternative residential
or HCBS. ADMINISTRATIVE OFFICE OF THE COURTS (AOC)    The Arizona Constitution
authorizes an administrative director and staff to assist the Chief Justice with
administrative duties. Under the direction of the Chief Justice, the
administrative director and the staff of the Administrative Office of the Courts
(AOC) provide the necessary support for the supervision and administration of
all State courts. ADULT GROUP ABOVE 106% FEDERAL POVERTY LEVEL (ADULTS > 106%)
   Adults aged 19-64, without Medicare, with income above 106% through 133% of
the Federal Poverty Level (FPL). ADULT GROUP AT OR BELOW 106% FEDERAL POVERTY
LEVEL (ADULTS </= 106%)    Adults aged 19-64, without Medicare, with income at
or below 106% of the Federal Poverty Level (FPL). AGENT    Any person who has
been delegated the authority to obligate or act on behalf of another person or
entity. AHCCCS BENEFITS    See “Section D, Scope of Services”. AID FOR FAMILIES
WITH DEPENDENT CHILDREN (AFDC)    See “TEMPORARY ASSISTANCE TO NEEDY FAMILIES
(TANF).”

 

  21  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

AMBULATORY CARE    Preventive, diagnostic and treatment services provided on an
outpatient basis by physicians, nurse practitioners physician assistants and
other health care providers. ANNIVERSARY DATE    The anniversary date is 12
months from the date the member enrolled with the Contractor and annually
thereafter. In some cases, the anniversary date will change based on the last
date the member changed Contractors or the last date the member was given an
opportunity to change. ANNUAL ENROLLMENT CHOICE (AEC)    The opportunity for a
person to change Contractors every 12 months. ARIZONA DEPARTMENT OF CHILD SAFETY
(DCS)    The department established pursuant to A.R.S. §8-451 to protect
children and to perform the following:    1. Investigate reports of abuse and
neglect.    2. Assess, promote and support the safety of a child in a safe and
stable family or other appropriate placement in response to allegations of abuse
or neglect.    3. Work cooperatively with law enforcement regarding reports that
include criminal conduct allegations.    4. Without compromising child safety,
coordinate services to achieve and maintain permanency on behalf of the child,
strengthen the family and provide prevention, intervention and treatment
services pursuant to this chapter. ARIZONA DEPARTMENT OF JUVENILE CORRECTION
(ADJC)    Arizona Department of Juvenile Correction. BED HOLD    A 24 hour per
day unit of service that is authorized by an ALTCS member’s case manager or the
behavioral health case manager or a subcontractor for an acute care member,
which may be billed despite the member’s absence from the facility for the
purposes of short term hospitalization leave and therapeutic leave. Refer to the
Arizona Medicaid State Plan, 42 C.F.R. §§447.40 and 483.12, and 9 A.A.C. 28 for
more information on the bed hold service and AMPM Chapter 100. BEHAVIORAL HEALTH
PARAPROFESSIONAL    As specified in R9-10-101, an individual who is not a
behavioral health professional who provides behavioral health services at or for
a health care institution according to the health care institution’s policies
and procedures that:   

a.      If the behavioral health services were provided in a setting other than
a licensed health care institution, the individual would be required to be
licensed as a behavioral professional under A.R.S. Title 32, Chapter 33; and

  

b.      Are provided under supervision by a behavioral health professional.

 

  22  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

BEHAVIORAL HEALTH TECHNICIAN    As specified in R9-10-101, an individual who is
not a behavioral health professional who provides behavioral health services at
or for a health care institution according to the health care institution’s
policies and procedures that:   

a.      If the behavioral health services were provided in a setting other than
a licensed health care institution, the individual would be required to be
licensed as a behavioral professional under A.R.S. Title 32, Chapter 33; and

  

b.      Are provided with clinical oversight by a behavioral health
professional.

BREAST AND CERVICAL CANCER TREATMENT PROGRAM (BCCTP)    Eligible individuals
under the Title XIX expansion program for women with income up to 250% of the
FPL, who are diagnosed with and need treatment for breast and/or cervical cancer
or cervical lesions and are not eligible for other Title XIX programs providing
full Title XIX services. Qualifying individuals cannot have other creditable
health insurance coverage, including Medicare. CASE MANAGER    An individual as
described in Arizona Administrative Code, Title 9, Chapter 21 and Chapter 28,
and Title 6, Chapter 6. CASH MANAGEMENT IMPROVEMENT ACT (CMIA)    Cash
Management Improvement Act of 1990 [31 CFR Part 205]. Provides guidelines for
the drawdown and transfer of Federal funds. CHILDREN’S REHABILITATIVE SERVICES
(CRS)    A program that provides medical treatment, rehabilitation, and related
support services to Title XIX and Title XXI members who have completed the CRS
application and have met the eligibility criteria to receive CRS-related
services as specified in 9 A.A.C. 22. CLIENT ASSESSMENT AND TRACKING SYSTEM
(CATS)    A component of AHCCCS’ data management information system that
supports ALTCS and that is designed to provide key information to, and receive
key information from ALTCS Contractors. COMPREHENSIVE MEDICAL AND DENTAL PROGRAM
(CMDP)    A Contractor that is responsible for the provision of covered,
medically necessary AHCCCS services for foster children in Arizona. Refer to
A.R.S. §8-512. COMPETITIVE BID PROCESS    A state procurement system used to
select Contractors to provide covered services on a geographic basis.

 

  23  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

COUNTY OF FISCAL RESPONSIBILITY    The county of fiscal responsibility is the
Arizona county that is responsible for paying the state’s funding match for the
member’s ALTCS Service Package. The county of physical presence (the county in
which the member physically resides) and the county of fiscal responsibility may
be the same county or different counties. CRS-ELIGIBLE    An individual AHCCCS
member who has completed the CRS application process, as delineated in the CRS
Policy and Procedure Manual, and has met all applicable criteria to be eligible
to receive CRS-related services as specified in 9 A.A.C. 22. CRS RECIPIENT    An
individual who has completed the CRS application process, and has met all
applicable criteria to be eligible to receive CRS related covered Services.
DEPARTMENT OF ECONOMIC SECURITY (DES)    Department of Economic Security.
DEVELOPMENTALLY/INT ELLECTUALLY DISABLED (DD)    A member who meets the Arizona
definition as outlined in A.R.S. §36-551 and is determined eligible for services
through the DES Division of Developmental Disabilities (DDD). AHCCCS-enrolled
acute and long term care members with developmental/intellectual disabilities
are managed through the DES Division of Developmental Disabilities.
FAMILY-CENTERED    Care that recognizes and respects the pivotal role of the
family in the lives of members. It supports families in their natural
care-giving roles, prootes normal patterns of living, and ensures family
collaboration and choice in the provision of services to the member. FAMILY OR
FAMILY MEMBER    A biological, adoptive, or custodial mother or father of a
child, or an individual who has been appointed as a legal guardian or custodian
of a child by a court of competent jurisdiction, or other member representative
responsible for making health care decisions on behalf of the member. Family
members may also include siblings, grandparents, aunts and uncles. FEDERAL
EMERGENCY SERVICES (FES)    A program delineated in R9-22-217, to treat an
emergency condition for a member who is determined eligible under A.R.S.
§36-2903.03(D). FEDERALLY QUALIFIED HEALTH CENTER (FQHC)    A public or private
non-profit health care organization that has been identified by the HRSA and
certified by CMS as meeting criteria under Sections 1861(aa)(4) and 1905(1)(B)
of the Social Security Act and received funds under Section 330 of the Public
Health Service Act.

 

  24  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

FEDERALLY QUALIFIED HEALTH CENTER LOOK- ALIKE    A public or private non-profit
health care organization that has been identified by the HRSA and certified by
CMS as meeting the definition of “health center” under Section 330 of the Public
Health Service Act, but does not receive grant funding under Section 330. FIELD
CLINIC    A “clinic” consisting of single specialty health care providers who
travel to health care delivery settings closer to members and their families
than the Multi-Specialty Interdisciplinary Clinics (MSICs) to provide a specific
set of services including evaluation, monitoring, and treatment for CRS-related
conditions on a periodic basis. FREEDOM OF CHOICE (FC)    The opportunity given
to each member who does not specify a Contractor preference at the time of
enrollment to choose between the Contractors available within the Geographic
Service Area (GSA) in which the member is enrolled. HOME    A residential
dwelling that is owned, rented, leased, or occupied at no cost to the member,
including a house, a mobile home, an apartment or other similar shelter. A home
is not a facility, a setting or an institution, or a portion and any of these,
licensed or certified by a regulatory agency of the state as a defined in
R9-28-101. HOME AND COMMUNITY BASED SERVICES (HCBS)    Home and community-based
services, as defined in A.R.S. §36-2931 and §36-2939. INTEGRATED MEDICAL RECORD
   A single document in which all of the medical information listed in Chapter
900 of the AMPM is recorded to facilitate the coordination and quality of care
delivered by multiple providers serving a single patient in multiple locations
and at varying times. INTEGRATED REGIONAL BEHAVIORAL HEALTH AUTHORITY
(INTEGRATED RBHA)    Organization or entity contracted with ADHS to provide,
manage and coordinate all medically necessary behavioral healthcare services
either directly or through subcontracts with providers for Title XIX eligible
adults. In addition, the organization provides, manages and coordinates all
medically necessary physical health services for individuals with Serious Mental
Illness.

INTERDISCIPLINARY

CARE

   A meeting of the interdisciplinary team members or coordination of care among
interdisciplinary treatment team members to address the totality of the
treatment and service plans for the member based on the most current information
available.

 

  25  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

INTERMEDIATE CARE FACILITY FOR PERSONS WITH INTELLECTUAL DISABILITIES (ICF)    A
placement setting for persons with intellectual disabilities. JUVENILE PROBATION
OFFICE (JPO)    Juvenile Probation Office. KIDSCARE    Federal and State
Children’s Health Insurance Program (Title XXI—CHIP) administered by AHCCCS. The
KidsCare I program offers comprehensive medical, preventive, treatment services,
and behavioral health care services statewide to eligible children under the age
of 19, in households with income at or below 200% Federal Poverty Level (FPL).
The KidsCare II program has the same benefits and premium requirements as
KidsCare I, however household income limits cannot be greater than 175% FPL. The
KidsCare II program is available May 1, 2012 through January 31, 2014. MEDICAL
PRACTITIONER    A physician, physician assistant or registered nurse
practitioner. MEDICARE MANAGED CARE PLAN    A managed care entity that has a
Medicare contract with CMS to provide services to Medicare beneficiaries,
including Medicare Advantage Plan (MAP), Medicare Advantage Prescription Drug
Plan (MAPDP), MAPDP Special Needs Plan, or Medicare Prescription Drug Plan.
MULTI-SPECIALTY INTERDISCIPLINARY CLINIC (MSIC)    An established facility where
specialists from multiple specialties meet with members and their families for
the purpose of providing interdisciplinary services to treat members.
PRE-ADMISSION SCREENING (PAS)    A process of determining an individual’s risk
of institutionalization at a NF or ICF level of care as specified in 9 A.A.C. 28
Article 1. RATE CODE    Eligibility classification for capitation payment
purposes. RISK GROUP    Grouping of rate codes that are paid at the same
capitation rate. ROSTER BILLING    Any claim that does not meet the standardized
claim requirements of 9 A.A.C. 22, Article 7 is considered roster billing. RURAL
HEALTH CLINIC (RHC)    A clinic located in an area designated by the Bureau of
Census as rural, and by the Secretary of the DHHS as medically underserved or
having an insufficient number of physicians, which meets the requirements under
42 CFR 491.

 

  26  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

SERIOUSLY MENTALLY ILL (SMI)    A person 18 years of age or older who is
seriously mentally ill as defined in A.R.S. §36-550. SIXTH OMNIBUS BUDGET AND
RECONCILATION ACT (SOBRA)    Eligible pregnant women under Section 9401 of the
Sixth Omnibus Budget and Reconciliation Act of 1986, amended by the Medicare
Catastrophic Coverage Act of 1988, 42 U.S.C. 1396(a)(10)(A)(ii)(IX), November 5,
1990, with individually budgeted incomes at or below 150% of the FPL, and
children in families with individually budgeted incomes ranging from below 100%
to 140% of the FPL, depending on the age of the child. SOBRA FAMILY PLANNING
EXTENSION PROGRAM    A program that provides family planning services only, for
a maximum of two consecutive 12-month periods to a SOBRA woman whose pregnancy
has ended and who is not otherwise eligible for full Title XIX services. The
Family Planning Extension Program is available through December 31, 2013. (Also
referred to as Family Planning Services Extension Program). STATE CHILDREN’S
HEALTH INSURANCE PROGRAM (SCHIP)    State Children’s Health Insurance Program
under Title XXI of the Social Security Act (Also known as CHIP). The Arizona
version of CHIP is referred to as “KidsCare.” See also “KIDSCARE.” STATE ONLY
TRANSPLANT MEMBERS    Individuals who are eligible under one of the Title XIX
eligibility categories and found eligible for a transplant, but subsequently
lose Title XIX eligibility due to excess income become eligible for one of two
extended eligibility options as specified in A.R.S. §36-2907.10 and A.R.S.
§36-2907.11. SUBSTANCE ABUSE    As specified in R9-10-101, an individual’s
misuse of alcohol or other drug or chemical that:   

a. Alters the individual’s behavior or mental functioning;

  

b. Has the potential to cause the individual to be psychologically or
physiologically dependent on alcohol or other drug or chemical; and

  

c. Impairs, reduces, or destroys the individual’s social or economic
functioning.

TELEMEDICINE    The practice of health care delivery, diagnosis, consultation
and treatment and the transfer of medical data through interactive audio, video
or data communications that occur in the physical presence of the patient,
including audio or video communications sent to a health care provider for
diagnostic or treatment consultation. Refer to A.R.S. §36-3601.

 

  27  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

TEMPORARY ASSISTANCE TO NEEDY FAMILIES (TANF)    A Federal cash assistance
program under Title IV of the Social Security Act established by the Personal
Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193).
It replaced Aid To Families With Dependent Children (AFDC). TITLE XXI MEMBER   
Member eligible for acute care services under Title XXI of the Social Security
Act, referred to in Federal legislation as the “Children’s Health Insurance
Program” (CHIP ). The Arizona version of CHIP is referred to as “KidsCare.”
TREATMENT PLAN    A written plan of services and therapeutic interventions based
on a complete assessment of a member’s developmental and health status,
strengths and needs that are designed and periodically updated by the
multi-specialty, interdisciplinary team. VIRTUAL CLINICS    Integrated services
provided in community settings through the use of innovative strategies for care
coordination such as Telemedicine, integrated medical records and virtual
interdisciplinary treatment team meetings.

[END OF PART 2 DEFINITIONS]

[END OF SECTION C]

 

  28  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS

 

1. PURPOSE, APPLICABILITY, AND INTRODUCTION

 

PURPOSE AND APPLICABILITY

The purpose of the contract between AHCCCS and the Contractor is to implement
and operate the Arizona Acute Care Program pursuant to A.R.S. §36-2901 et seq.

In the event that a provision of Federal or State law, regulation, or policy is
repealed or modified during the term of this contract, effective on the date the
repeal or modification by its own terms takes effect:

 

1. The provisions of this contract shall be deemed to have been amended to
incorporate the repeal or modification; and

 

2. The Contractor shall comply with the requirements of the contract as amended,
unless AHCCCS and the Contractor otherwise stipulate in writing.

INTRODUCTION

AHCCCS Mission and Vision

AHCCCS’ mission and vision are to reach across Arizona to provide comprehensive
quality healthcare to those in need while shaping tomorrow’s managed health care
from today’s experience, quality and innovation. AHCCCS is dedicated to
continuously improving the efficiency and effectiveness of the Acute Care
Program while supporting member choice in the delivery of the highest quality
care to its customers.

AHCCCS expects the Contractor to implement program innovation and best practices
on an ongoing basis. Furthermore, it is important for the Contractor to
continuously develop mechanisms to reduce administrative cost and improve
program efficiency. Over the term of the contract, AHCCCS will work
collaboratively with the Contractor to evaluate ways to reduce program
complexity, improve care coordination and chronic disease management, reduce
administrative burdens, leverage joint purchasing power, and reduce unnecessary
administrative and medical costs.

AHCCCS has remained a leader in Medicaid Managed Care through the diligent
pursuit of excellence and cost effective managed care by its collaboration with
Contractors.

The Contractor must continue to add value to the program. A Contractor adds
value when it:

 

•   Recognizes that Medicaid members are entitled to care and assistance
navigating the service delivery system and demonstrates special effort
throughout its operations to assure members receive necessary services.

 

•   Recognizes that Medicaid members with special health care needs or chronic
health conditions require care coordination, and provides that coordination.

 

•   Recognizes that health care providers are an essential partner in the
delivery of health care services, and operates the Health Plan in a manner that
is efficient and effective for health care providers as well as the Contractor.

 

•   Recognizes that performance improvement is both clinical and operational in
nature and self-monitors and self-corrects as necessary to improve contract
compliance or operational excellence.

 

•   Recognizes that the program is publicly funded, is subject to public
scrutiny, and operates in a manner consistent with the public trust.

The Acute Care Program

In 1982 Arizona introduced its innovative Medicaid program by establishing the
Arizona Health Care Cost Containment System (AHCCCS), a demonstration program
based on principles of managed care. In doing so, AHCCCS became the first
statewide Medicaid managed care system in the nation. As of October 1, 2012,

 

  29  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

AHCCCS, through its Managed Care Organizations (MCOs) serves 1,062,361 members
under the Acute Care Program.

AHCCCS contracts for acute care services in seven geographic service areas that
include the 15 Arizona counties. Contractors are responsible for coordinating,
managing and providing acute care services to members and coordinating carved
out behavioral health services delivered by the Regional Behavioral Health
Authorities through the Arizona Department of Health Services.

Additional information may be obtained by visiting the AHCCCS website:
www.azahcccs.gov.

 

2. ELIGIBILITY CATEGORIES

AHCCCS is Arizona’s Title XIX Medicaid program operating under an 1115 Waiver
and Title XXI program operating under Title XXI State Plan authority. Arizona
has the authority to require mandatory enrollment in managed care. All Acute
Care Program members eligible for AHCCCS benefits, with exceptions as identified
below, are enrolled with Acute Care Contractors that are paid on a capitated
basis. AHCCCS pays for health care expenses on a Fee-For-Service (FFS) basis for
Title XIX- and Title XXI- eligible members who receive services through the
American Indian Health Program; for Title XIX eligible members who are entitled
to emergency services under the Federal Emergency Services (FES) program; and
for Medicare cost sharing beneficiaries under the QMB-Only program.

The Contractor is not responsible for determining eligibility.

The following describes the eligibility groups enrolled in the managed care
program and covered under this contract [42 CFR 434.6(a)(2)]:

Title XIX

1931 (Also referred to as TANF-related): Eligible individuals and families under
the 1931 provision of the Social Security Act, with income at or below 100% of
the FPL.

SSI Cash: Eligible individuals receiving Supplemental Security Income through
Federal cash assistance programs under Title XVI of the Social Security Act who
are aged, blind or disabled and have income at or below 100% of the Federal
Benefit Rate (FBR).

SSI Medical Assistance Only (SSI MAO) and Related Groups: Eligible individuals
who are aged, blind or disabled and have household income levels at or below
100% of the FPL.

Freedom to Work (Ticket to Work): Eligible individuals under the Title XIX
program that extends eligibility to individuals 16 through 64 years old who meet
SSI disability criteria, and whose earned income after allowable deductions is
at or below 250% of the FPL, and who are not eligible for any other Medicaid
program. These members must pay a premium to AHCCCS, depending on income.

SOBRA: Under the Sixth Omnibus Budget Reconciliation Act of 1986, eligible
pregnant women, with income at or below 150% of the FPL, and children with
individually budgeted incomes ranging from below 100% to 140% of the FPL,
depending on the age of the child.

SOBRA Family Planning: Family Planning Extension Program (available through
December 31, 2013) that covers the costs for family planning services only, for
a maximum of two consecutive 12-month periods following the loss of SOBRA
eligibility.

Breast and Cervical Cancer Treatment Program (BCCTP): Eligible individuals under
the Title XIX expansion program for women with incomes at or below 250% of the
FPL, who are diagnosed with and need treatment for breast and/or cervical cancer
or cervical lesions and are not eligible for other Title XIX programs. Eligible
members cannot have other creditable health insurance coverage, including
Medicare.

 

  30  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Title IV-E Foster Care and Adoption Subsidy: Children who are in State foster
care or are receiving Federally funded adoption subsidy payments.

Young Adult Transitional Insurance (YATI): Transitional medical care for
individuals age 18 through age 25 who were enrolled in the foster care program
under jurisdiction of the Department of Child Safety in Arizona on their 18th
birthday.

Adult Group at or below 106% FPL: Adults aged 19-64, without Medicare, with
income at or below 106% of the Federal Poverty Level (Adults </= 106%).

Adult Group above 106% FPL: Adults aged 19-64, without Medicare, with income
above 106% through 133% of the Federal Poverty Level (Adults > 106%).

Title XXI

KidsCare: Federal and State Children’s Health Insurance Program (Title XXI—CHIP)
administered by AHCCCS. The KidsCare I program offers comprehensive medical,
preventive, treatment services, and behavioral health care services statewide to
eligible children under the age of 19, in households with income at or below
200% Federal Poverty Level (FPL). The KidsCare II program (terminated
January 31, 2014) has the same benefits and premium requirements as KidsCare I,
however household income limits cannot be greater than 175% FPL.

State-Only

State-Only Transplants: Title XIX individuals, for whom medical necessity for a
transplant has been established and who subsequently lose Title XIX eligibility
may become eligible for and select one of two extended eligibility options as
specified in A.R.S. §36-2907.10 and A.R.S. §36-2907.11. The extended eligibility
is authorized only for those individuals who have met all of the following
conditions:

 

  1. The individual has been determined ineligible for Title XIX due to excess
income;

 

  2. The individual had been placed on a donor waiting list before eligibility
expired; and

 

  3. The individual has entered into a contractual arrangement with the
transplant facility to pay the amount of income which is in excess of the
eligibility income standards (referred to as transplant share of cost).

The following options for extended eligibility are available to these members:

Option 1: Extended eligibility is for one 12-month period immediately following
the loss of AHCCCS eligibility. The member is eligible for all AHCCCS covered
services as long as they continue to be medically eligible for a transplant. If
determined medically ineligible for a transplant at any time during the period,
eligibility will terminate at the end of the calendar month in which the
determination is made.

Option 2: The member loses AHCCCS eligibility but maintains transplant candidacy
status as long as medical eligibility for a transplant is maintained. At the
time that the transplant is scheduled to be performed the transplant candidate
will reapply and will be re-enrolled with his/her previous Contractor to receive
all covered transplant services. Option 2-eligible individuals are not eligible
for any non-transplant related health care services from AHCCCS.

 

  31  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

3. ENROLLMENT AND DISENROLLMENT

AHCCCS Acute Care members are enrolled with the Contractor in accordance with
the rules set forth in 9 A.A.C. 22 Article 17, and 9 A.A.C. 31 Articles 3 and
17. AHCCCS has the exclusive authority to enroll and disenroll members. The
Contractor shall not disenroll any member for any reason unless directed to do
so by AHCCCS [42 CFR 438.56(d)(5)(iii)]. The Contractor may request AHCCCS to
change the member’s enrollment in accordance with ACOM Policy 401. The
Contractor may not request disenrollment because of an adverse change in the
enrollee’s health status, nor because of the enrollee’s utilization of medical
services, diminished mental capacity, or uncooperative or disruptive behavior
resulting from his or her special needs. An AHCCCS member may request
disenrollment from the Contractor for cause at any time. Refer to ACOM Policy
401.

AHCCCS will disenroll the member from the Contractor when:

 

  •   The member becomes ineligible for the AHCCCS program;

 

  •   In limited situations when the member moves out of the Contractor’s
service areas;

 

  •   The member changes Contractors during the member’s open enrollment and
annual enrollment choice period;

 

  •   The Contractor does not, because of moral or religious objections, cover
the service the member seeks unless the Contractor offered a solution that was
accepted by AHCCCS in accordance with the requirements in Section D, Paragraph
10, Scope of Services;

 

  •   The member is approved for a Contractor change through ACOM Policy 401 [42
CFR 438.56]; or

 

  •   The member is eligible to transition to another AHCCCS program.

Members may submit plan change requests to the Contractor or AHCCCS. A denial of
any plan change request must include a description of the member’s right to
appeal the denial.

Member Choice of Contractor: AHCCCS members eligible for services covered under
this contract have a choice of available Contractors, except those populations
described below.

 

a. Previously enrolled members who have been disenrolled for less than 90 days
will be automatically enrolled with the same Contractor, if still available.

 

b. Members residing in a Geographic Service Area where only one Contractor is
available will be automatically enrolled with that Contractor and will be given
a choice of PCPs.

AHCCCS members eligible under this contract who become eligible for another
AHCCCS program will be enrolled as follows:

 

a. Members eligible for Children’s Rehabilitative Services will be enrolled with
the CRS Contractor, unless they refuse to participate in the CRS application
process, refuse to receive CRS covered services through the CRS Program, or opt
out of CRS Program. This includes members who are eligible for CRS who are
determined to have a Serious Mental Illness (SMI).

 

b. Adult members in Maricopa County with Serious Mental Illness will be enrolled
in the Maricopa Integrated RBHA.

 

c. Children in State custody will be enrolled in CMDP.

Members who do not choose a Contractor prior to AHCCCS being notified of their
eligibility are automatically assigned to a Contractor based on re-enrollment
rules, family continuity, or the auto-assignment algorithm. If a member is
auto-assigned, AHCCCS sends a Choice Notice to the member and allows the member
30 days to choose a different Contractor. See Section D, Paragraph 6,
Auto-Assignment Algorithm, for further explanation.

 

  32  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The effective date of enrollment for a new Title XIX member with the Contractor
is the day AHCCCS takes the enrollment action. The Contractor is responsible for
payment of medically necessary covered services retroactive to the member’s
beginning date of eligibility, as reflected in PMMIS.

The effective date of enrollment for a Title XXI member will be the first day of
the month following notification to the Contractor. In the event that
eligibility is determined on or after the 25th day of the month, eligibility
will begin on the first day of the second month following the determination.

Prior Quarter Coverage: Beginning January 1 2014, AHCCCS implemented Prior
Quarter Coverage eligibility consistent with Federal Regulation 42 CFR 435.915.
AHCCCS is required to expand the time period during which AHCCCS pays for
covered services for eligible individuals to include services provided during
any of the three months prior to the month the individual applied for AHCCCS, if
the individual met AHCCCS eligibility requirements during that month. Prior
Quarter Coverage eligibility began January 1, 2014 which means that only
individuals applying for AHCCCS in and after February 2014 may be determined to
qualify for Prior Quarter Coverage. AHCCCS Contractors are not responsible for
payment for covered services received during the prior quarter. Upon
verification or notification of Prior Quarter Coverage eligibility, providers
will be required to bill AHCCCS for services provided during a prior quarter
eligibility period.

Prior Period Coverage: AHCCCS provides Prior Period Coverage for the period of
time prior to the Title XIX member’s enrollment during which the member is
eligible for covered services. Prior Period Coverage refers to the time frame
from the effective date of eligibility to the day the member is enrolled with
the Contractor. The Contractor receives notification from AHCCCS of the member’s
enrollment. The Contractor is responsible for payment of all claims for
medically necessary covered services, excluding most behavioral health services,
provided to members during prior period coverage. This may include services
provided prior to the contract year and in a Geographic Service Area where the
Contractor was not contracted at the time of service delivery. AHCCCS
Fee-For-Service will be responsible for the payment of claims for prior period
coverage for members who are found eligible for AHCCCS initially through
Hospital Presumptive Eligibility and later are enrolled with the Contractor.
Therefore, for those members, the Contractor is not responsible for Prior Period
Coverage.

Newborns: Newborns born to AHCCCS eligible mothers enrolled at the time of the
child’s birth will be enrolled with the mother’s Contractor (except as noted in
the following paragraph), when newborn notification is received by AHCCCS. The
Contractor is responsible for notifying AHCCCS of a child’s birth to an enrolled
member. Capitation for the newborn will be retroactive to the date of birth if
notification is received no later than one day from the date of birth. In all
other circumstances, capitation for the newborn will begin on the date
notification is received by AHCCCS. The effective date of AHCCCS eligibility for
the newborn will be the newborn’s date of birth, and the Contractor is
responsible for all covered services to the newborn, whether or not AHCCCS has
received notification of the child’s birth. AHCCCS is available to receive
notification 24 hours a day, seven days a week via the AHCCCS website. Each
eligible mother of a newborn is sent a Choice notice advising her of her right
to choose a different Contractor for her child; the date of the change will be
the date of processing the request from the mother. If the mother does not
request a change within 30 days, the child will remain with the mother’s
Contractor.

Babies born to mothers enrolled in the Federal Emergency Services program (FES),
the Integrated RBHA, CRS, or CMDP are auto-assigned to a Contractor. Mothers of
these newborns are sent a Choice Notice advising them of their right to choose a
different Contractor for their children, which allows them 30 days to make a
choice. In the event the mother chooses a different Contractor, AHCCCS will
recoup all capitation paid to the originally assigned Contractor and the baby
will be enrolled retroactive to the date of birth with the second Contractor.
The second Contractor will receive prior period capitation from the date of
birth to the day before assignment and prospective capitation from the date of
assignment forward. The second Contractor will be responsible for all covered
services to the newborn from date of birth.

 

  33  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Enrollment Guarantees: Upon initial capitated enrollment as a Title XlX-eligible
member, the member is guaranteed a minimum of five full months of continuous
enrollment. Upon initial capitated enrollment as a Title XXI-eligible member,
the member is guaranteed a minimum of 12 full months of continuous enrollment.
The enrollment guarantee is a one-time benefit. If a member changes from one
Contractor to another within the enrollment guarantee period, the remainder of
the guarantee period applies to the new Contractor. AHCCCS rules at 9 A.A.C 22
Article 17, and 9 A.A.C. 31 Article 3, describe other reasons for which the
enrollment guarantee may not apply.

American Indians: American Indians, on- or off-reservation, may choose to
receive services from Indian Health Service (IHS), a 638 tribal facility or any
available Contractor. If a choice is not made prior to AHCCCS being notified of
their eligibility, American Indian Title XIX members living on-reservation will
be assigned to the AHCCCS American Indian Health Program (AIHP) as FFS members.
American Indian Title XIX members living off-reservation who do not make a
Contractor choice will be assigned to an available Contractor using the AHCCCS
protocol for family continuity and the auto-assignment algorithm. The
designation of a zip code as a ‘reservation zip code’, not the physical location
of the residence, is the factor that determines whether a member is considered
on or off-reservation for these purposes. Further, if the member resides in a
zip code that contains land on both sides of a reservation boundary and the zip
code is assigned as off-reservation, the physical location of the residence does
not change the off-reservation designation for the member. American Indian Title
XXI members may change from AHCCCS AIHP FFS to a Contractor or from a Contractor
to AHCCCS AIHP FFS at any time.

 

4. ANNUAL AND OPEN ENROLLMENT CHOICE

AHCCCS conducts an Annual Enrollment Choice (AEC) for members in Geographic
Service Areas (GSAs) with multiple Contractors on their annual anniversary date
[42 CFR 438.56(c)(2)(ii)]. During AEC, members may change Contractors subject to
the availability of other Contractors within their GSA. AHCCCS provides
enrollment and other information required by Medicaid Managed Care Regulations
60 days prior to the member’s AEC date. The member may choose a new Contractor
by contacting AHCCCS to complete the enrollment process. If the member does not
participate in the AEC, no change of Contractor will be made (except for
approved changes under ACOM Policy 401) during the new anniversary year. This
holds true if a Contractor’s contract is renewed and the member continues to
live in a Contractor’s service area. The Contractor shall comply with ACOM
Policy 402, and the AMPM.

AHCCCS may hold an open enrollment in any GSA or combination of GSAs as deemed
necessary.

 

5. RESERVED

 

6. AUTO-ASSIGNMENT ALGORITHM

Members who do not exercise their right to choose and do not have family
continuity are assigned to a Contractor through an auto-assignment algorithm.
The algorithm is a mathematical formula used to distribute members to the
various Contractors in a manner that is predictable and consistent with AHCCCS
goals.

Assignment by the algorithm applies to the following members who do not exercise
their right to choose a Contractor within the prescribed time limits:

 

1. New members and members re-enrolling outside the 90-day re-enrollment window.

 

2. Members enrolled with a Contractor that is not available after the member
moves to a new Geographic Service Area (GSA).

 

3. Infants born to a mother who is enrolled with the Maricopa County Integrated
RBHA and diagnosed as Seriously Mentally Ill (SMI) and who has no family
continuity with an AHCCCS Acute Care Contractor in Maricopa County.

 

  34  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

4. Members who were enrolled with the Maricopa County Integrated RBHA and
diagnosed as SMI but who have been determined to no longer qualify as SMI and
who do not have family continuity with an AHCCCS Acute Care Contractor in
Maricopa County.

 

5. Members who are disenrolled from the CRS Contractor and who do not have
family continuity with an AHCCCS Acute Care Contractor.

Once auto-assigned, AHCCCS sends a Choice notice to the member, allowing the
member 30 days to choose a different Contractor from the auto-assigned
Contractor.

AHCCCS may change the algorithm at any time during the term of the contract in
response to Contractor-specific issues (e.g. imposition of an enrollment cap) or
in the best interest of the AHCCCS Program and/or the State.

Maximum Enrollment: A Contractor in Maricopa or Pima County will no longer be
eligible for auto assignment of members once the Contractor’s membership reaches
45% of the County’s total enrollment. Member choices will not be impacted by the
auto assignment algorithm freeze.

For further details on the AHCCCS Auto-Assignment Algorithm, refer to ACOM
Policy 314.

 

7. AHCCCS MEMBER IDENTIFICATION CARDS

The Contractor is responsible for the production, distribution and costs of
AHCCCS member identification cards and the AHCCCS Notice of Privacy Practices in
accordance with ACOM Policy 433. See also Attachment F3, Contractor Chart of
Deliverables.

 

8. MAINSTREAMING OF AHCCCS MEMBERS

To ensure mainstreaming of AHCCCS members, the Contractor shall take affirmative
action so that members are provided covered services without regard to payer
source, race, color, creed, gender, religion, age, national origin (to include
those with limited English proficiency), ancestry, marital status, sexual
preference, genetic information, or physical or mental illnesses. The Contractor
must take into account a member’s literacy and culture when addressing members
and their concerns, and must take reasonable steps to ensure subcontractors to
do the same. The Contractor must also make interpreters, including assistance
for the visual-or hearing-impaired, available to members at no cost to ensure
appropriate delivery of covered services.

Examples of prohibited practices include, but are not limited to, the following,
in accordance with 42 CFR 438.6(f):

 

a. Denying or not providing a member any covered service or access to an
available facility;

 

b. Providing to a member any medically necessary covered service which is
different, or is provided in a different manner or at a different time from that
provided to other members, other public or private patients or the public at
large, except where medically necessary;

 

c. Subjecting a member to segregation or separate treatment in any manner
related to the receipt of any covered service; restricting a member in any way
in his or her enjoyment of any advantage or privilege enjoyed by others
receiving any covered service; and

 

d. Assigning times or places for the provision of services on the basis of the
race, color, creed, religion, age, gender, national origin, ancestry, marital
status, sexual preference, income status, AHCCCS membership, or physical or
mental illnesses of the participants to be served.

If the Contractor knowingly executes a subcontract with a provider with the
intent of allowing or permitting the subcontractor to implement barriers to care
(i.e. the terms of the subcontract act to discourage the full utilization of
services by some members) the Contractor will be in default of its Contract.

 

  35  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

If the Contractor identifies a problem involving discrimination by one of its
providers, it shall promptly intervene and require a corrective action plan from
the provider. Failure to take prompt corrective measures may place the
Contractor in default of its Contract.

 

9. TRANSITION ACTIVITIES

Member Transition: The Contractor shall comply with the AMPM and the ACOM
standards for member transitions between Contractors or Geographical Service
Areas (GSAs), Children’s Rehabilitative Services (CRS), the Comprehensive
Medical and Dental Program (CMDP), or to the Arizona Long Term Care System
(ALTCS) Contractor, and upon termination or expiration of a contract. The
Contractor shall develop and implement policies and procedures which include but
are not limited to:

 

a. Members with significant medical conditions such as, a high-risk pregnancy or
pregnancy within the last trimester, the need for organ or tissue
transplantation, chronic illness resulting in hospitalization or nursing
facility placement, etc.;

 

b. Members who are receiving ongoing services such as dialysis, home health,
chemotherapy and/or radiation therapy, or who are hospitalized at the time of
transition;

 

c. Members who have conditions requiring ongoing monitoring or screening such as
elevated blood lead levels and members who were in the Neonatal Intensive Care
Unit (NICU) after birth;

 

d. Members who frequently contact AHCCCS, State and local officials, the
Governor’s Office and/or the media;

 

e. Members who have received prior authorization for services such as scheduled
surgeries, post-surgical follow-up visits, out-of-area specialty services, or
nursing home admission;

 

f. Continuing prescriptions, Durable Medical Equipment (DME) and medically
necessary transportation ordered for the transitioning member by the
relinquishing Contractor; and

 

g. Medical records of the transitioning member (the cost, if any, of reproducing
and forwarding medical records shall be the responsibility of the relinquishing
AHCCCS Contractor).

The Contractor shall designate a person with appropriate training and experience
to act as the Transition Coordinator. The individual appointed to this position
must be a health care professional or an individual who possesses the
appropriate education and experience and is supported by a health care
professional to effectively coordinate and oversee all transition issues,
responsibilities, and activities. This staff person shall interact closely with
the transition staff of the receiving Contractor to ensure a safe, timely, and
orderly transition. See ACOM Policy 402 for more information regarding the role
and responsibilities of the Transition Coordinator.

A new Contractor who receives members from another Contractor as a result of a
contract award shall ensure a smooth transition for members by continuing
previously approved prior authorizations for 30 days after the member transition
unless mutually agreed to by the member or member’s representative.

When relinquishing members, the Contractor is responsible for timely
notification to the receiving Contractor regarding pertinent information related
to any special needs of transitioning members. When receiving a transitioning
member with special needs, the Contractor is responsible for coordinating care
with the relinquishing Contractor in order that services are not interrupted,
and for providing the new member with Contractor and service information,
emergency numbers and instructions about how to obtain services. See ACOM Policy
402 and AMPM Chapter 500.

Contract Termination: In the event that the contract or any portion thereof is
terminated for any reason, or expires, the Contractor shall assist AHCCCS in the
transition of its members to other Contractors. In addition, AHCCCS reserves the
right to extend the term of the contract on a month-to-month basis to assist in
any transition of members. AHCCCS may discontinue enrollment of new members with
the Contractor three months prior to the contract termination date. The
Contractor shall make provisions for continuing all management and
administrative services until the transition of all members is completed and all
other requirements of this contract are satisfied. The Contractor shall submit a
detailed plan to AHCCCS for

 

  36  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

approval regarding the transition of members in the event of contract expiration
or termination. The name and title of the Contractor’s transition coordinator
shall be included in the transition plan. The Contractor shall be responsible
for providing all reports set forth in this contract and necessary for the
transition process, and shall be responsible for the following [42 CFR
438.610(c)(3); 42 CFR 434.6(a)(6)]:

 

a. Notifying subcontractors and members;

 

b. Paying all outstanding obligations for medical care rendered to members until
AHCCCS is satisfied that the Contractor has paid all such obligations. The
Contractor shall provide a monthly claims aging report including IBNR amounts
(due the 15th day of the month, for the prior month);

 

c. Providing Quarterly and Audited Financial Statements up to the date of
contract termination. The financial statement requirement will not be absolved
without an official release from AHCCCS;

 

d. Continuing encounter reporting until all services rendered prior to contract
termination have reached adjudicated status and data validation of the
information has been completed, as communicated by a letter of release from
AHCCCS;

 

e. Cooperating with reinsurance audit activities on prior contract years until
release has been granted by AHCCCS;

 

f. Cooperating with AHCCCS to complete and finalize any open reconciliations,
until release has been granted by AHCCCS. AHCCCS will work to complete any
pending reconciliations as timely as can be completed, allowing for appropriate
lag time for claims run-out and/or changes to be entered into the system;

 

g. Submitting quarterly Quality Management and Medical Management reports as
required by Section D, Paragraphs 23, Quality Management, and 24, Medical
Management, as appropriate to provide AHCCCS with information on services
rendered up to the date of contract termination. This will include Quality Of
Care (QOC) concern reporting based on the date of service;

 

h. Participating in and closing out Performance Measures and Performance
Improvement Projects as requested by AHCCCS;

 

i. Maintaining a Performance Bond in accordance with Section D, Paragraph 46,
Performance Bond or Bond Substitute. A formal request to release the performance
bond, as well as a balance sheet, must be submitted when appropriate;

 

j. Indemnifying AHCCCS for any claim by any third party against the State or
AHCCCS arising from the Contractor’s performance of this contract and for which
the Contractor would otherwise be liable under this contract;

 

k. Returning to AHCCCS, any funds advanced to the Contractor for coverage of
members for periods after the date of termination. Funds must be returned to
AHCCCS within 30 days of termination of the contract;

 

l. Providing a monthly accounting of Member Grievances and Claim Disputes and
their disposition; and

 

m. Preserving and making available all records for a period of five years from
the date of final payment under contract. Records covered under HIPAA must be
preserved and made available for six years per 45 CFR 164.530(j)(2).

The above list is not exhaustive and additional information may be requested to
ensure that all operational and reporting requirements have been met. Any
dispute by the Contractor, with respect to termination or suspension of this
contract by AHCCCS, shall be exclusively governed by the provisions of Section
E, Contract Terms and Conditions, Paragraph 19, Disputes.

 

10. SCOPE OF SERVICES

The Contractor shall provide covered services to AHCCCS members in accordance
with all applicable Federal and State laws, regulations and policies, including
those listed by reference in attachments and this contract. The services are
described in detail in AHCCCS rules R9-22 Article 2, the AHCCCS Medical Policy
Manual (AMPM) and the AHCCCS Contractor Operations Manual (ACOM), all of which
are incorporated herein by reference, and may be found on the AHCCCS website [42
CFR 400(a)(1)]. To be covered, services must be medically necessary and cost
effective. The covered services are briefly described below. Except for annual
well woman exams, behavioral health and children’s dental services, and
consistent with the terms of the demonstration, covered services must be
provided by or coordinated with a primary care provider.

 

  37  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor must ensure the coordination of services it provides with
services the member receives from other entities, including behavioral health
services the member receives through an ADHS/RBHA provider. The Contractor shall
ensure that, in the process of coordinating care, each member’s privacy is
protected in accordance with the privacy requirements including, but not limited
to, 45 CFR Parts 160 and 164, Subparts A and E, and Arizona statute, to the
extent that they are applicable [42 CFR 438.208 (b)(2) and (b)(4) and 438.224].

Services must be rendered by providers that are appropriately licensed or
certified, operating within their scope of practice, and registered as an AHCCCS
provider. The Contractor shall provide the same standard of care for all
members, regardless of the member’s eligibility category. The Contractor shall
ensure that the services are sufficient in amount, duration and scope to
reasonably be expected to achieve the purpose for which the services are
furnished [42 CFR 434.6(a)(4)]. The Contractor shall not arbitrarily deny or
reduce the amount, duration, or scope of a required service solely because of
diagnosis, type of illness, or condition of the member [42 CFR
438.210(a)(3)(ii)]. The Contractor may place appropriate limits on a service on
the basis of criteria such as medical necessity; or for utilization control,
provided the services furnished can reasonably be expected to achieve their
purpose [42 CFR 438.210(a)(3); 42 CFR 438.210(a)(4)].

Moral or Religious Objections

The Contractor must notify AHCCCS if, on the basis of moral or religious
grounds, it elects to not provide or reimburse for a covered service. The
Contractor may propose a solution to allow members’ access to the services.
AHCCCS does not intend to offer the services on a Fee-For-Service basis to the
Contractor’s enrollees. If AHCCCS does not approve the Contractor’s proposed
solution, AHCCCS will disenroll members who are seeking these services from the
Contractor and assign them to another Contractor [42 CFR 438.56]. That proposal
must:

 

•   Be submitted to AHCCCS in writing prior to entering into a contract with
AHCCCS or at least 60 days prior to the intended effective date of the change in
the scope of services based on moral or religious grounds;

 

•   Place no financial or administrative burden on AHCCCS;

 

•   Place no significant burden on members’ access to the services;

 

•   Be accepted by AHCCCS in writing; and

 

•   Acknowledge an adjustment to capitation, depending on the nature of the
proposed solution.

If AHCCCS approves the Contractor’s proposed solution for its members to access
the services, the Contractor must notify members how to access these services
when directed by AHCCCS. The notification and policy must be consistent with the
provisions of 42 CFR 438.10, must be provided to newly assigned members within
12 days of enrollment, and must be provided to all current members at least 30
days prior to the effective date of the approved policy [42 CFR 438.102(a)(2)
and (b)(1)].

Authorization of Services

The Contractor shall have in place and follow written policies and procedures
for the processing of requests for initial and continuing authorizations of
services. The Contractor shall have mechanisms in place to ensure consistent
application of review criteria for authorization decisions. Any decision to deny
a service authorization request or to authorize a service in an amount, duration
or scope that is less than requested, shall be made by a health care
professional who has appropriate clinical expertise in treating the member’s
condition or disease [42 CFR 438.210(b)].

Notice of Action

The Contractor shall notify the requesting provider and give the member written
notice of any decision by the Contractor to deny, reduce, suspend or terminate a
service authorization request, or to authorize a service in an amount, duration,
or scope that is less than requested [42 CFR 438.400(b)]. The notice shall meet
the requirements of 42 CFR 438.404, AHCCCS rules and ACOM Policy 414. The notice
to the provider must also be in writing as specified in Attachment F1, Enrollee
Grievance System Standards of this contract [42 CFR 438.210(c)]. The Contractor
must comply with all decision timelines outlined in ACOM Policy 414.

 

  38  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall ensure that its providers, acting within the lawful scope
of their practice are not prohibited or otherwise restricted from advising or
advocating, on behalf of a member who is his or her patient, for [42 CFR
438.102]:

 

a. The member’s health status, medical care or treatment options, including any
alternative treatment that may be self-administered [42 CFR 438.100(b)(2)];

 

b. Any information the member needs in order to decide among all relevant
treatment options;

 

c. The risks, benefits, and consequences of treatment or non-treatment; and,

 

d. The member’s right to participate in decisions regarding his or her
behavioral health care, including the right to refuse treatment, and to express
preferences about future treatment decisions [42 CFR 438.100(b)(2)(iv)].

Covered Services

Refer to the AHCCCS Medical Policy Manual (AMPM) for a comprehensive list of
Covered Services.

Ambulatory Surgery: The Contractor shall provide surgical services for either
emergency or scheduled surgeries when provided in an ambulatory or outpatient
setting, such as a freestanding surgical center or a hospital-based outpatient
surgical setting.

American Indian Health Program (AIHP): The AHCCCS, Division of Fee-For-Service
Management (DFSM) will reimburse claims for acute care services that are
medically necessary, and are provided to Title XIX members enrolled with the
Contractor by an IHS or a tribal 638 facility, eligible for 100% Federal
reimbursement, when the member is eligible to receive services through an IHS or
a tribally operated 638 program. Encounters for Title XIX services billed by an
IHS or tribal facilities will not be accepted by AHCCCS or considered in
capitation rate development.

The Contractor is responsible for reimbursement to IHS or tribal facilities for
services provided to Title XXI American Indian members enrolled with the
Contractor. The Contractor may choose to subcontract with an IHS or 638 tribal
facility as part of its provider network for the delivery of Title XXI covered
services. Expenses incurred by the Contractor for Title XXI services billed by
an IHS or a 638 tribal facility shall be encountered and considered in
capitation rate development.

Anti-hemophilic Agents and Related Services: The Contractor shall provide
services for the treatment of hemophilia and von Willebrand’s disease. See
Section D, Paragraph 57, Reinsurance.

Audiology: The Contractor shall provide medically necessary audiology services
to evaluate hearing loss for all members, on both an inpatient and outpatient
basis. Hearing aids are covered only for members under the age of 21 receiving
EPSDT services.

Behavioral Health: The Contractor shall provide behavioral health services as
described in Section D, Paragraph 12, Behavioral Health Services.

Children’s Rehabilitative Services: The Children’s Rehabilitative Services (CRS)
program is administered by AHCCCS utilizing a CRS Contractor for children with
special health care needs who meet CRS eligibility criteria. The CRS Contractor
provides various combinations of acute, behavioral health and specialty CRS
services for these children. The Contractor shall refer children to AHCCCS
Division of Member Services (DMS) who are potentially eligible for services
related to CRS-covered conditions, as specified in R9-22 Article 13, and A.R.S.
Title 36. See ACOM Policy 426 for the processes used to accept and process
referrals to the CRS Program. In addition, the Contractor shall notify the
member when a referral to CRS has been made. The Contractor is responsible for
care of members until those members are determined eligible for CRS

 

  39  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

by AHCCCS, Division of Member Services. In addition, the Contractor is
responsible for CRS covered services for CRS-eligible members unless and until
the Contractor has received confirmation from AHCCCS that the member has
transitioned to the CRS Contractor. For more detailed information regarding
eligibility criteria, referral practices, and Contractor-CRS coordination
issues, refer to the AHCCCS Medical Policy Manual (AMPM) and the AHCCCS
Contractor’s Operation Manual (ACOM) located on the AHCCCS website.

Chiropractic Services: The Contractor shall provide chiropractic services to
members under age 21 when prescribed by the member’s PCP and approved by the
Contractor in order to ameliorate the member’s medical condition. For Qualified
Medicare Beneficiaries, regardless of age, Medicare approved chiropractic
services shall be covered subject to limitations specified in 42 CFR 410.21.

Dialysis: The Contractor shall provide medically necessary dialysis, supplies,
diagnostic testing and medication for all members when provided by
Medicare-certified hospitals or Medicare-certified end stage renal disease
(ESRD) providers. Services may be provided on an outpatient basis or on an
inpatient basis if the hospital admission is not solely to provide chronic
dialysis services.

Early and Periodic Screening, Diagnostic and Treatment (EPSDT): The Contractor
shall provide comprehensive health care services through primary prevention,
early intervention, diagnosis and medically necessary treatment to correct or
ameliorate defects and physical or mental illnesses discovered by the screenings
for members under age 21. The Contractor shall ensure that these members receive
required health screenings, including developmental and behavioral health
screenings, in compliance with the AHCCCS EPSDT Periodicity Schedule, and the
AHCCCS Dental Periodicity Schedule (Exhibit 430-1 and 430-1A in the AMPM),
including appropriate oral health screening intended to identify oral pathology,
including tooth decay and/or oral lesions, and the application of fluoride
varnish conducted by a physician, physician’s assistant or nurse practitioner.

The Contractor shall ensure the initiation and coordination of a referral as
indicated on the EPSDT forms received, to the T/RBHA system for members in need
of behavioral health services. The Contractor shall have processes in place to
follow up with the T/RBHA to monitor whether members have received these EPSDT
services. The Contractor will ensure the coordination of referrals and follow-up
collaboration, as necessary, for members identified by the T/RBHA as needing
acute care services.

Early Detection Health Risk Assessment, Screening, Treatment and Primary
Prevention: The Contractor shall provide health care services through screening,
diagnostic and medically necessary treatment for members 21 years of age and
older. These services include, but are not limited to, screening and treatment
for hypertension; elevated cholesterol; colon cancer; sexually transmitted
diseases; tuberculosis; HIV/AIDS; breast cancer, cervical cancer; and prostate
cancer. Nutritional assessment and treatment are covered when medically
necessary to meet the needs of members who may have a chronic debilitating
disease. Physical examinations, diagnostic work-ups and medically necessary
immunizations are also covered as specified in R9-22-205.

Emergency Services: The Contractor shall provide emergency services per the
following:

 

a. Emergency services facilities adequately staffed by qualified medical
professionals to provide pre-hospital, emergency care on a 24-hour-a-day,
seven-day-a-week basis, for an emergency medical condition as defined by R9-22
Article 1. Emergency medical services are covered without prior authorization.
The Contractor is encouraged to contract with emergency service facilities for
the provision of emergency services. The Contractor shall be responsible for
educating members and providers regarding appropriate utilization of emergency
room services including behavioral health emergencies. The Contractor shall
monitor emergency service utilization (by both provider and member) and shall
have guidelines for implementing corrective action for inappropriate
utilization. For utilization review, the test for appropriateness of the request
for emergency services shall be whether a prudent layperson, similarly situated,
would have requested such services. For the purposes of this contract, a prudent
layperson is a person who possesses an average knowledge of health and medicine.

 

  40  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

b. All medical services necessary to rule out an emergency condition; and

 

c. Emergency transportation.

Per the Medicaid Managed Care regulations, 42 CFR 438.114, 422.113, 422.133 the
following conditions apply with respect to coverage and payment of emergency
services:

The Contractor must cover and pay for emergency services regardless of whether
the provider that furnishes the service has a contract with the Contractor.

The Contractor may not deny payment for treatment obtained under either of the
following circumstances:

 

a. A member had an emergency medical condition, including cases in which the
absence of medical attention would not have resulted in the outcomes identified
in the definition of emergency medical condition under 42 CFR 438.114.

 

b. A representative of the Contractor (an employee or subcontracting provider)
instructs the member to seek emergency medical services.

Additionally, the Contractor may not:

 

a. Limit what constitutes an emergency medical condition as defined in 42 CFR
438.114, on the basis of lists of diagnoses or symptoms.

 

b. Refuse to cover emergency services based on the failure of the emergency room
provider, hospital, or fiscal agent to notify the Contractor of the member’s
screening and treatment within 10 calendar days of presentation for emergency
services. Claims submission by the hospital within 10 calendar days of the
member’s presentation for the emergency services constitutes notice to the
Contractor. This notification stipulation is only related to the provision of
emergency services.

 

c. Require notification of Emergency Department treat and release visits as a
condition of payment unless the plan has prior approval from AHCCCS.

A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.

The attending emergency physician, or the provider actually treating the member,
is responsible for determining when the member is sufficiently stabilized for
transfer or discharge, and such determination is binding on the Contractor
responsible for coverage and payment. The Contractor shall comply with Medicaid
Managed Care guidelines regarding the coordination of post-stabilization care.

For additional information and requirements regarding emergency services, refer
to AHCCCS rules R9-22-201 et seq. and 42 CFR 438.114.

Family Planning: The Contractor shall provide family planning services in
accordance with the AMPM, and consistent with the terms of the demonstration,
for all members who choose to delay or prevent pregnancy. These include medical,
surgical, pharmacological and laboratory services, as well as contraceptive
devices. Information and counseling, which allow members to make informed
decisions regarding family planning methods, are also included. If the
Contractor does not provide family planning services due to moral and religious
objections, it must contract for these services through another health care
delivery system or have an approved alternative in place, or AHCCCS will
disenroll members who are seeking these services from the Contractor and assign
them to another Contractor.

 

  41  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Foot and Ankle Services:

Children: The Contractor shall provide foot and ankle services for members under
the age of 21 to include bunionectomies, casting for the purpose of constructing
or accommodating orthotics, medically necessary orthopedic shoes that are an
integral part of a brace, and medically necessary routine foot care for patients
with a severe systemic disease that prohibits care by a non-professional person.

Adults: The Contractor shall provide foot and ankle care services to include
wound care, treatment of pressure ulcers, fracture care, reconstructive
surgeries, and limited bunionectomy services. Medically necessary routine foot
care services are only available for members with a severe systemic disease that
prohibits care by a non-professional person as described in the AMPM. Services
are not covered for members 21 years of age and older, when provided by a
podiatrist or podiatric surgeon.

Home and Community Based Services: Assisted living facility, alternative
residential setting, or Home and Community Based Services (HCBS) as defined in
R9-22 Article 2, and R9-28 Article 2 that meet the provider standards described
in R9-28 Article 5, and subject to the limitations set forth in the AMPM. These
services are covered in lieu of a nursing facility.

Home Health: This service shall be provided under the direction of a physician
to prevent hospitalization or institutionalization and may include nursing,
therapies, supplies and home health aide services. It shall be provided on a
part-time or intermittent basis.

Hospice: These services are covered for members who are certified by a physician
as being terminally ill and having six months or less to live. See the AMPM for
details on covered hospice services.

Hospital: Inpatient services include semi-private accommodations for routine
care, intensive and coronary care, surgical care, obstetrics and newborn
nurseries, and behavioral health emergency/crisis services. If the member’s
medical condition requires isolation, private inpatient accommodations are
covered. Nursing services, dietary services and ancillary services such as
laboratory, radiology, pharmaceuticals, medical supplies, blood and blood
derivatives, etc. are also covered. Outpatient hospital services include any of
the above services which may be appropriately provided on an outpatient or
ambulatory basis (i.e., laboratory, radiology, therapies, ambulatory surgery,
etc.). Observation services may be provided on an outpatient basis, if
determined reasonable and necessary to decide whether the member should be
admitted for inpatient care. Observation services include the use of a bed and
periodic monitoring by hospital nursing staff and/or other staff to evaluate,
stabilize or treat medical conditions of a significant degree of instability
and/or disability. Refer to the AMPM for limitations on hospital stays.

Immunizations: The Contractor shall provide medically necessary immunizations
for adults 21 years of age and older. Refer to the AMPM for current immunization
requirements. The Contractor is required to meet specific immunization rates for
members under the age of 21, which are described in Section D, Paragraph 23,
Quality Management and Performance Improvement.

Incontinence Briefs: In general, incontinence briefs (diapers) are not covered
unless medically necessary to treat a medical condition. For AHCCCS members over
three years of age and under 21 years of age incontinence briefs, including
pull-ups, are covered to prevent skin breakdown and to enable participation in
social community, therapeutic, and educational activities under limited
circumstances. See R9-22-212 and AMPM Chapter 400.

Laboratory: Laboratory services for diagnostic, screening and monitoring
purposes are covered when ordered by the member’s PCP, other attending physician
or dentist, and provided by a Clinical Laboratory Improvement Act (CLIA)
approved free-standing laboratory or hospital laboratory, clinic, physician
office or other health care facility laboratory.

 

  42  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Upon written request, the Contractor may obtain laboratory test data on members
from a laboratory or hospital-based laboratory subject to the requirements
specified in A.R.S. §36-2903(Q) and (R). The data shall be used exclusively for
quality improvement activities and health care outcome studies required and/or
approved by AHCCCS.

Maternity: The Contractor shall provide pregnancy identification, prenatal care,
treatment of pregnancy related conditions, labor and delivery services, and
postpartum care for members. Services may be provided by physicians, physician
assistants, nurse practitioners, certified nurse midwives, or licensed midwives.
Members may select or be assigned to a PCP specializing in obstetrics while they
are pregnant. Members anticipated to have a low-risk delivery, may elect to
receive labor and delivery services in their home from their maternity provider
if this setting is included in the allowable settings for the Contractor, and
the Contractor has providers in its network that offer home labor and delivery
services. Members anticipated to have a low-risk prenatal course and delivery
may elect to receive maternity services of prenatal care, labor and delivery and
postpartum care provided by certified nurse midwives or licensed midwives, if
they are in the Contractor’s provider network. Members receiving maternity
services from a certified nurse midwife or a licensed midwife must also be
assigned to a PCP for other health care and medical services. A certified nurse
midwife may provide those primary care services that they are willing to provide
and that the member elects to receive from the certified nurse midwife. Members
receiving care from a certified nurse midwife may also elect to receive some or
all her primary care from the assigned PCP. Licensed midwives may not provide
any additional medical services as primary care is not within their scope of
practice.

The Contractor shall allow women and their newborns to receive up to 48 hours of
inpatient hospital care after a routine vaginal delivery and up to 96 hours of
inpatient care after a cesarean delivery. The attending health care provider, in
consultation with the mother, may discharge the mother or newborn prior to the
minimum length of stay. A normal newborn may be granted an extended stay in the
hospital of birth when the mother’s continued stay in the hospital is beyond the
48 or 96 hour stay.

The Contractor shall inform all assigned AHCCCS pregnant women of voluntary
prenatal testing and the availability of medical counseling if the test is
positive. The Contractor shall provide information in the Member Handbook and
annually in the member newsletter, to encourage pregnant women to be tested and
instructions about where to be tested. Semi-annually, the Contractor shall
report to AHCCCS, Division of Health Care Management (DHCM) the number of
pregnant women who have been identified as HIV/AIDS-positive for each quarter
during the contract year. This report is due as specified in Attachment F3,
Contractors Chart of Deliverables.

Medical Foods: Medical foods are covered within limitations defined in the AMPM
for members diagnosed with a metabolic condition included under the ADHS Newborn
Screening Program and as specified in the AMPM. The medical foods, including
metabolic formula and modified low protein foods, must be prescribed or ordered
under the supervision of a physician.

Medical Supplies, Durable Medical Equipment (DME), and Prosthetic Devices: These
services are covered when prescribed by the member’s PCP, attending physician or
practitioner, or by a dentist as described in the AMPM. Prosthetic devices must
be medically necessary and meet criteria as described in the AMPM. For persons
age 21 or older, AHCCCS will not pay for microprocessor controlled lower limbs
and microprocessor controlled joints for lower limbs. Medical equipment may be
rented or purchased only if other sources are not available which provide the
items at no cost. The total cost of the rental must not exceed the purchase
price of the item. Reasonable repairs or adjustments of purchased equipment are
covered to make the equipment serviceable and/or when the repair cost is less
than renting or purchasing another unit.

Nursing Facility: The Contractor shall provide services in nursing facilities,
including religious non-medical health care institutions, for members who
require short-term convalescent care not to exceed 90 days per contract year. In
lieu of a nursing facility, the member may be placed in an assisted living
facility, an alternative residential setting, or receive Home and Community
Based Services (HCBS) as defined in R9-22 Article 2 and R9-28 Article 2 that
meet the provider standards described in R9-28 Article 5, and subject to the
limitations set forth in the AMPM.

 

  43  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Nursing facility services must be provided in a dually-certified
Medicare/Medicaid nursing facility, which includes in the per-diem rate: nursing
services; basic patient care equipment and sickroom supplies; dietary services;
administrative physician visits; non-customized DME; necessary maintenance and
rehabilitation therapies; over-the-counter medications; social, recreational and
spiritual activities; and administrative, operational medical direction
services. See Section D, Paragraph 41, Responsibility for Nursing Facility
Reimbursement, for further details.

The Contractor shall notify the Assistant Director of the Division of Member
Services, by Email, when a member has been residing in a nursing facility,
alternative residential facility or receiving home and community based services
for 45 days. This will allow AHCCCS time to follow-up on the status of the ALTCS
application and to consider potential Fee-For-Service coverage, if the stay goes
beyond the 90 day per contract year maximum. The notice should be sent via
e-mail to HealthPlan45DayNotice@azahcccs.gov.

Notifications must include:

 

a. Member Name

 

b. AHCCCS ID

 

c. Date of Birth

 

d. Name of Facility

 

e. Admission Date to the Facility

 

f. Date the member will reach the 90 days

 

g. Name of Contractor of enrollment

Nutrition: Nutritional assessments are conducted as a part of the EPSDT
screenings for members under age 21, and to assist members 21 years of age and
older whose health status may improve with over-and under-nutritional
intervention. Assessment of nutritional status on a periodic basis may be
provided as determined necessary, and as a part of the health risk assessment
and screening services provided by the member’s PCP. Assessments may also be
provided by a registered dietitian when ordered by the member’s PCP. AHCCCS
covers nutritional therapy on an enteral, parenteral or oral basis, when
determined medically necessary, according to the criteria specified in the AMPM,
to provide either complete daily dietary requirements or to supplement a
member’s daily nutritional and caloric intake.

Oral Health: The Contractor shall provide all members under the age of 21 years
with all medically necessary dental services including emergency dental
services, dental screening, preventive services, therapeutic services and dental
appliances in accordance with the AHCCCS Dental Periodicity Schedule. The
Contractor shall monitor compliance with the AHCCCS Dental Periodicity Schedule
for dental screening services. The Contractor must develop processes to assign
members to a dental home by one year of age and communicate that assignment to
the member. The Contractor must regularly notify the oral health professional
which members have been assigned to the provider’s dental home for routine
preventative care as outlined in AMPM Chapter 400. The Contractor is required to
meet specific utilization rates for members as described in Section D, Paragraph
23, Quality Management and Performance Improvement. The Contractor shall ensure
that members are notified when dental screenings are due if the member has not
been scheduled for a visit. If a dental screening is not received by the member,
a second notice must be sent. Members under the age of 21 may request dental
services without referral and may choose a dental provider from the Contractor’s
provider network.

Pursuant to R9-22-207, for members who are 21 years of age and older, the
Contractor shall cover medical and surgical services furnished by a dentist only
to the extent such services may be performed under State law either by a
physician or by a dentist. These services would be considered physician services
if furnished by a physician. Limited dental services are covered for
pre-transplant candidates and for members with cancer of the jaw, neck or head.
See AMPM for specific details.

 

  44  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Orthotics: Defined as devices that are prescribed by a physician or other
licensed practitioner of the healing arts to support a weak or deformed portion
of the body. The Contractor shall provide orthotic devices for members under the
age of 21 when prescribed by the member’s PCP, attending physician, or
practitioner as described in the AMPM. The Contractor shall not cover orthotic
devices for members over the age of 21 years, except under the following
circumstances:

 

a. Halos to treat cervical fracture instead of surgery

 

b. Walking boots instead of surgery or serial casting

 

c. Knee orthotics for crutch dependent ambulation instead of a wheelchair

Medical equipment may be rented or purchased only if other sources, which
provide the items at no cost, are not available. The total cost of the rental
must not exceed the purchase price of the item. Reasonable repairs or
adjustments of purchased equipment are covered for all members over and under
the age of 21 to make the equipment serviceable and/or when the repair cost is
less than renting or purchasing another unit. The component will be replaced if
at the time authorization is sought documentation is provided to establish that
the component is not operating effectively.

Physician: The Contractor shall provide physician services to include medical
assessment, treatments and surgical services provided by licensed allopathic or
osteopathic physicians.

Post-stabilization Care Services: Pursuant to R9-22-210 and 42 CFR 438.114,
422.113(c) and 422.133, the following conditions apply with respect to coverage
and payment of emergency and of post-stabilization care services, except where
otherwise noted in the contract:

The Contractor must cover and pay for post-stabilization care services without
authorization, regardless of whether the provider that furnishes the service has
a contract with the Contractor, for the following situations:

 

a. Post-stabilization care services that were pre-approved by the Contractor;

 

b. Post-stabilization care services were not pre-approved by the Contractor
because the Contractor did not respond to the treating provider’s request for
pre-approval within one hour after being requested to approve such care or could
not be contacted for pre-approval;

 

c. The Contractor representative and the treating physician cannot reach
agreement concerning the member’s care and a Contractor physician is not
available for consultation. In this situation, the Contractor must give the
treating physician the opportunity to consult with a Contractor physician and
the treating physician may continue with care of the patient until a Contractor
physician is reached or one of the criteria in 42 CFR 422.113(c)(3) is met.

Pursuant to 42 CFR 422.113(c)(3), the Contractor’s financial responsibility for
post-stabilization care services that have not been pre-approved ends when:

 

a. A Contractor physician with privileges at the treating hospital assumes
responsibility for the member’s care;

 

b. A Contractor physician assumes responsibility for the member’s care through
transfer;

 

c. A Contractor representative and the treating physician reach an agreement
concerning the member’s care;

     or

 

d. The member is discharged.

Pregnancy Terminations: AHCCCS covers pregnancy termination if the pregnant
member suffers from a physical disorder, physical injury, or physical illness,
including a life endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the member in
danger of death unless the pregnancy is terminated, or the pregnancy is a result
of rape or incest.

 

  45  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The attending physician must acknowledge that a pregnancy termination has been
determined medically necessary by submitting the Certificate of Necessity for
Pregnancy Termination. This certificate must be submitted to the Contractor’s
Medical Director and meet the requirements specified in the AMPM. The
Certificate must certify that, in the physician’s professional judgment, one or
more of the previously mentioned criteria have been met.

Prescription Medications: Medications ordered by a PCP, attending physician,
dentist or other authorized prescriber and dispensed under the direction of a
licensed pharmacist are covered subject to limitations related to prescription
supply amounts, Contractor formularies and prior authorization requirements. An
appropriate over-the-counter medication may be prescribed as defined in the AMPM
when it is determined to be a lower-cost alternative to a prescription
medication.

Medicare Part D: AHCCCS covers those drugs ordered by a PCP, attending
physician, dentist or other authorized prescriber and dispensed under the
direction of a licensed pharmacist subject to limitations related to
prescription supply amounts, and the Contractor’s prior authorization
requirements if they are excluded from Medicare Part D coverage. Medications
that are covered by Part D, but are not on a specific Part D Health Plan’s
formulary are not considered excluded drugs and will not be covered by AHCCCS.
This applies to members who are enrolled in Medicare Part D or are eligible for
Medicare Part D. See AMPM Chapter 300, Section 310-V.

Primary Care Provider: Primary Care Provider (PCP) services are covered when
provided by a physician, physician assistant or nurse practitioner selected by,
or assigned to, the member. The PCP provides primary health care and serves as a
coordinator in referring the member for specialty medical services [42 CFR
438.208(b)]. The PCP is responsible for maintaining the member’s primary medical
record, which contains documentation of all health risk assessments and health
care services of which they are aware whether or not they were provided by the
PCP.

Radiology and Medical Imaging: These services are covered when ordered by the
member’s PCP, attending physician or dentist and are provided for diagnosis,
prevention, treatment or assessment of a medical condition.

Rehabilitation Therapy: The Contractor shall provide occupational, physical and
speech therapies. Therapies must be prescribed by the member’s PCP or attending
physician for an acute condition and the member must have the potential for
improvement due to the rehabilitation.

Occupational and Speech therapy is covered for all members receiving inpatient
hospital (or nursing facility services). Occupational Therapy and Speech therapy
services provided on an outpatient basis are only covered for members under the
age of 21. Physical Therapy is covered for all members in both inpatient and
outpatient settings. Outpatient physical therapy for members 21 years of age or
older are subject to visit limits per contract year as described in the AMPM.

Respiratory Therapy: Respiratory therapy is covered when prescribed by the
member’s PCP or attending physician, and is necessary to restore, maintain or
improve respiratory functioning.

Transplantation of Organs and Tissue, and Related Immunosuppressant Drugs: These
services are covered within limitations defined in the AMPM for members
diagnosed with specified medical conditions. Services include: pre-transplant
inpatient or outpatient evaluation; donor search; organ/tissue harvesting or
procurement; preparation and transplantation services; and convalescent care. In
addition, if a member receives a transplant covered by a source other than
AHCCCS, medically necessary non-experimental services are provided, within
limitations, after the discharge from the acute care hospitalization for the
transplantation. AHCCCS maintains specialty contracts with transplantation
facility providers for the Contractor’s use or the Contractor may select its own
transplantation provider. Refer to Section D, Paragraph 57, Reinsurance.

 

  46  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Transportation: These services include emergency and non-emergency medically
necessary transportation. Emergency transportation, including transportation
initiated by an emergency response system such as 911, may be provided by
ground, air or water ambulance to manage an AHCCCS member’s emergency medical
condition at an emergency scene and transport the member to the nearest
appropriate medical facility. Non-emergency transportation shall be provided for
members who are unable to provide or secure their own transportation for
medically necessary services using the appropriate mode based on the needs of
the member. The Contractor shall ensure that members have coordinated, reliable,
medically necessary transportation to ensure members arrive on-time for
regularly scheduled appointments and are picked up upon completion of the entire
scheduled treatment.

Triage/Screening and Evaluation: These are covered services when provided by
acute care hospitals, IHS facilities, 638 tribal facilities and after-hours
settings to determine whether or not an emergency exists, assess the severity of
the member’s medical condition and determine services necessary to alleviate or
stabilize the emergent condition. Triage/screening services must be reasonable,
cost effective and meet the criteria for severity of illness and intensity of
service.

Vision Services/Ophthalmology/Optometry: The Contractor shall provide all
medically necessary emergency eye care, vision examinations, prescriptive
lenses, frames, and treatments for conditions of the eye for all members under
the age of 21. For members who are 21 years of age and older, the Contractor
shall provide emergency care for eye conditions which meet the definition of an
emergency medical condition. Vision examinations and the provision of
prescriptive lenses are covered for adults when medically necessary following
cataract removal. Medically necessary vision examinations and prescriptive
lenses and frames are covered if required following cataract removal. Refer to
AMPM Chapter 300.

Members shall have full freedom to choose, within the Contractor’s network, a
practitioner in the field of eye care, acting within the scope of their
practice, to provide the examination, care or treatment for which the member is
eligible. A “practitioner in the field of eye care” is defined to be either an
ophthalmologist or an optometrist.

Well Exams: Effective October 1, 2013 well visits/well exams for adult members
21 years of age and older have been reinstated as a covered service. Well
visits, such as, but not limited to, well woman exams, breast exams, and
prostate exams are covered for members 21 years of age and older. For members
under 21 years of age, AHCCCS continues to cover medically necessary services
under the EPSDT Program.

 

11. SPECIAL HEALTH CARE NEEDS

AHCCCS has specified in its Quality Strategy certain populations with special
health care needs including members enrolled in DDD, CRS and those receiving
behavioral health services.

The Contractor shall have in place a mechanism to identify all members with
special health care needs [42 CFR 438.240(b)(4)]. The Contractor shall implement
mechanisms to assess each member identified as having special health care needs,
in order to identify any ongoing special conditions of the member which require
a course of treatment, regular care monitoring, or transition to another AHCCCS
program. The assessment mechanisms shall use appropriate health care
professionals [42 CFR 438.208(c)(2)]. The Contractor shall share with other
entities providing services to the member the results of its identification and
assessment of that member’s needs so that those activities need not be
duplicated [42 CFR 438.208(b)(3)].

For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have
procedures in place to allow members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs [42 CFR
438.208(c)(4)]. For members transitioning, see Section D, Paragraph 9,
Transition Activities.

 

  47  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall have a methodology to identify providers willing to provide
medical home services and make reasonable efforts to offer access to these
providers.

The American Academy of Pediatrics (AAP) describes care from a medical home as:

 

  •   Accessible

 

  •   Continuous

 

  •   Coordinated

 

  •   Family-centered

 

  •   Comprehensive

 

  •   Compassionate

 

  •   Culturally effective

The Contractor shall ensure that populations with ongoing medical needs,
including but not limited to dialysis, radiation and chemotherapy, have
coordinated, reliable, medically necessary transportation to ensure members
arrive on-time for regularly scheduled appointments and are picked up upon
completion of the entire scheduled treatment. See Section D, Paragraph 33,
Appointment Standards.

 

12. BEHAVIORAL HEALTH SERVICES

With the exception of certain behavioral health conditions referenced below,
AHCCCS members receive the behavioral health benefit through the Arizona
Department of Health Services/Division of Behavioral Health Services (ADHS/DBHS)
or for American Indians, through the Tribal/Regional Behavioral Health Authority
(T/RBHA) system. These benefits include but are not limited to screening,
treatment and assistance in coordinating care between the Acute and behavioral
health providers.

The Integrated RBHA will provide the full continuum of care including all
outpatient and inpatient medical and behavioral health care as well as
supportive services, such as peer and family support, patient education,
engagement and follow up for TXIX eligible adults with SMI. For more detailed
information about Contractor responsibility for payment of behavioral health
services refer to ACOM Policy 432.

Member Education: The Contractor shall be responsible for including information
in the Member Handbook and other materials to inform members how to access
covered behavioral health services. Materials shall include information about
behavioral health conditions that may be treated by the member’s primary care
physician (PCP) which includes anxiety, depression and ADHD. Refer to the AMPM
for covered behavioral health services.

Access to Behavioral Health Services: Members may self-refer to the T/RBHA
system for screening, evaluation or treatment or be referred by schools, State
agencies, providers, or other parties. The Contractor is responsible for
providing transportation to a member’s first T/RBHA evaluation appointment if
the member is unable to provide their own transportation.

EPSDT: As specified in Section D, Paragraph 10, Scope of Services, EPSDT, the
Contractor must provide behavioral health screenings for members under 21 years
of age in compliance with the AHCCCS EPSDT Periodicity Schedule. The Contractor
shall initiate and coordinate behavioral health referrals to the T/RBHA when
determined necessary through the screening process.

Emergency Services: When members present in an emergency room setting, the
Contractor is responsible for all emergency medical services including triage,
physician assessment and diagnostic tests. The Contractor is responsible for
reimbursement of ambulance transportation and/or other medically necessary
transportation provided to a member. Refer to ACOM Policy 432. ADHS is
responsible for medically necessary professional psychiatric consultations in
either emergency room or inpatient settings. ADHS is responsible for
reimbursement of ambulance transportation and/or other medically necessary
transportation provided to a member who requires behavioral services after
medical stabilization.

 

  48  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Coordination of Care: The Contractor shall meet with the Regional Behavioral
Health Authorities to improve and address coordination of care issues.

Medical Records: The Contractor is responsible for ensuring that a medical
record is established by the PCP when behavioral health information is received
from the T/RBHA or the behavioral health provider about a member assigned to the
PCP even if the PCP has not yet seen the assigned member. In lieu of
establishing a medical record, the information may be kept in an appropriately
labeled file but must be associated with the member’s medical record as soon as
one is established.

Sharing of Data: On a recurring basis (no less than quarterly based on
adjudication date), AHCCCS shall provide the Contractor an electronic file of
claims and encounter data for members enrolled with the Contractor who have
received services, during the member’s enrollment period, from another
contractor or through AHCCCS FFS for purposes of member care coordination. Data
sharing will comply with Federal privacy regulations.

Sharing of Records: The Contractor shall within 10 business days of receiving
the request, require the PCP to coordinate care and respond to T/RBHA and/or
behavioral health provider information requests pertaining to members receiving
services through the behavioral health system. The response should include, but
is not limited to, current diagnoses, medications, laboratory results, most
recent PCP visit, and information about recent hospital and emergency room
visits. The Contractor will ensure coordination of referrals and follow-up
collaboration, as necessary, for members identified by the behavioral health
provider as needing acute care services. For guidance in addressing the needs of
members with multi system involvement and complex behavioral health and
co-occurring conditions, refer to AMPM Policy 570, Community Collaborative Care
Teams.

Arizona State Hospital Discharges: The Contractor must ensure that members
diagnosed with diabetes who are being discharged from the Arizona State Hospital
(AzSH) are issued the same brand and model of both glucometer and supplies that
the member was trained to use while in the AzSH. Care must be coordinated with
the AzSH prior to discharge to ensure that all supplies are authorized and
available to the member upon discharge.

For enrolled members who are inpatient at the Arizona State Hospital, the
Contractor is required to follow ACOM Policy 422 and AMPM Policy 1020 regarding
medical care coordination for these members.

Home Health Services: In the event that a member’s mental health status renders
them incapable or unwilling to manage their medical condition and the member has
a skilled medical need, the Contractor must arrange ongoing medically necessary
nursing services. The Contractor shall also have a mechanism in place for
tracking members for whom ongoing medically necessary services are required.

Medication Management Services: The Contractor shall allow PCPs to treat members
diagnosed with anxiety, depression and Attention Deficit Hyperactivity Disorder
(ADHD). PCPs who choose to treat members with these behavioral health conditions
may provide medication management services including prescriptions, laboratory
and other diagnostic tests necessary for diagnosis, and treatment. The
Contractor shall make available, on the Contractor’s formulary, medications for
the treatment of these disorders. The Contractor is responsible for these
services both in the prospective and prior period coverage timeframes.

Tool Kits: Clinical tool kits for the treatment of anxiety, depression, and ADHD
are available in the AMPM. These tool kits are a resource only and may not apply
to all patients and all clinical situations. The tool kits are not intended to
replace clinical judgment. The Contractor shall ensure that PCPs who have an
interest or are actively treating members with these disorders are aware of
these resources and/or are utilizing other recognized, clinical
tools/evidence-based guidelines. The Contractor shall develop a monitoring
process to ensure that PCPs utilize evidence-based guidelines/recognized
clinical tools when prescribing medications to treat depression, anxiety, and
ADHD.

 

  49  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Step Therapy: The Contractor may implement step therapy for behavioral health
medications used for treating anxiety, depression and ADHD disorders. The
Contractor shall provide education and training for providers regarding the
concept of step therapy. If the T/RBHA/behavioral health provider provides
documentation to the Contractor that step therapy has already been completed for
the conditions of anxiety, depression or ADHD, or that step therapy is medically
contraindicated; the Contractor shall continue to provide the medication at the
dosage at which the member has been stabilized by the behavioral health
provider. In the event the PCP identifies a change in the member’s condition,
the PCP may utilize step therapy until the member is stabilized for the
condition of anxiety, depression or ADHD. The Contractor shall monitor PCPs to
ensure that they prescribe medication at the dosage at which the member has been
stabilized.

Transfer of Care: When a PCP has initiated medication management services for a
member to treat a behavioral health disorder, and it is subsequently determined
by the PCP that the member should be transferred to a T/RBHA prescriber for
evaluation and/or continued medication management services, the Contractor shall
require and ensure that the PCP coordinates the transfer of care. All affected
subcontracts shall include this provision. The Contractor shall establish
policies and procedures for the transition of members to the T/RBHA for ongoing
treatment. The Contractor shall ensure that PCPs maintain continuity of care for
these members.

The policies and procedures must address, at a minimum, the following:

 

1. Guidelines for when a transition of the member to the T/RBHA for ongoing
treatment is indicated;

 

2. Protocols for notifying the T/RBHA of the member’s transfer, including reason
for transfer, diagnostic information, and medication history;

 

3. Protocols and guidelines for the transfer or sharing of medical records
information and protocols for responding to T/RBHA requests for additional
medical record information;

 

4. Protocols for transition of prescription services, including but not limited
to notification to the T/RBHA of the member’s current medications and timeframes
for dispensing and refilling medications during the transition period. This
coordination must ensure at a minimum, that the member does not run out of
prescribed medications prior to the first appointment with a T/RBHA prescriber
and that all relevant member medical information including the reason for
transfer is forwarded to the receiving T/RBHA prescriber prior to the member’s
first scheduled appointment with the T/RBHA prescriber; and

 

5. Contractor monitoring activities to ensure that members are appropriately
transitioned to the T/RBHA for care.

Integrated Services: The Contractor is encouraged to develop specific strategies
to promote care integration activities. These strategies may include but are not
limited to contracting with T/RBHAs or behavioral health providers as well as
establishing integrated settings which serve members’ primary care and
behavioral health needs. The Contractor should consider the behavioral health
needs, in addition to the primary health care needs, of members during network
development to improve member access to care, care coordination and to reduce
duplication of services.

Court Ordered Treatment: Reimbursement for court ordered screening and
evaluation services are the responsibility of the County pursuant to A.R.S.
§36-545. For additional information regarding behavioral health services refer
to Title 9 Chapter 22 Articles 2 and 12.

Monitoring, Training and Education: The Contractor shall ensure that information
and training is available to PCPs regarding behavioral health coordination of
care processes. The Contractor shall establish policies and processes for
coordination of care and shall describe them in its provider manual. Policies
for referral must include, at a minimum, criteria, processes, responsible
parties and minimum requirements no less stringent than those specified in this
contract for the forwarding of member medical information.

 

  50  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall ensure that its quality management program incorporates
monitoring of the PCP’s management of behavioral health disorders, coordination
of care with, and transfer of care to T/RBHA providers as required under this
contract.

 

13. AHCCCS GUIDELINES, POLICIES AND MANUALS

All AHCCCS guidelines, policies and manuals, including but not limited to, ACOM,
AMPM, Reporting Guides, and Manuals are hereby incorporated by reference into
this contract. Guidelines, policies and manuals are available on the AHCCCS
website. The Contractor is responsible for ensuring that its subcontractors are
notified when modifications are made to the AHCCCS guidelines, policies, and
manuals. The Contractor is responsible for complying with all requirements set
forth in these sources as well as with any updates. In addition, linkages to
AHCCCS rules, statutes and other resources are available through the AHCCCS
website. Upon adoption by AHCCCS, updates will be available on the AHCCCS
website.

 

14. MEDICAID SCHOOL BASED CLAIMING

Pursuant to an Intergovernmental Agreement with the Department of Education, and
a contract with a Third Party Administrator, AHCCCS pays participating school
districts for specifically identified Medicaid services when provided to
Medicaid eligible children who are included under the Individuals with
Disabilities Education Act (IDEA). The Medicaid services must be identified in
the member’s Individual Education Plan (IEP) as medically necessary for the
child to obtain a public school education. See AMPM Chapter 700.

Medicaid School Based (MSB) services are provided in a school setting or other
approved setting specifically to allow children to receive a public school
education. They do not replace medically necessary services provided outside the
school setting or other MSB approved alternative setting. Currently, services
include audiology, therapies (OT, PT and speech/language); behavioral health
evaluation and counseling; nursing and attendant care (health aid services
provided in the classroom); and specialized transportation to and from school on
days when the child receives an AHCCCS-covered MSB service.

The Contractor’s evaluations and determinations of medical necessity shall be
made independent of the fact that the child is receiving MSB services. If a
request is made for services that also are covered under the MSB program for a
child enrolled with the Contractor, the request shall be evaluated on the same
basis as any request for a covered service.

The Contractor and its providers should coordinate with schools and school
districts that provide MSB services to the Contractor’s enrolled members.
Services should not be duplicative. Contractor case managers, working with
special needs children, should coordinate with the appropriate school staff
working with these members. Transfer of member medical information and progress
toward treatment goals between the Contractor and the member’s school or school
district is required as appropriate and should be used to enhance the services
provided to members.

 

15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM

Through the Vaccines for Children (VFC) program, the Federal and State
governments purchase, and make available to providers at no cost, vaccines for
AHCCCS children under age 19. The Contractor shall not utilize AHCCCS funding to
purchase vaccines for members under the age of 19. If vaccines are not available
through the VFC program, the Contractor shall contact the AHCCCS Division of
Health Care Management, Clinical Quality Management for guidance. Any provider
licensed by the State to administer immunizations, may register with Arizona
Department of Health Services (ADHS) as a VFC provider to receive these free
vaccines. The Contractor shall not reimburse providers for the administration of
the vaccines in excess of the maximum allowable as set by CMS. The Contractor
shall comply with all VFC requirements and monitor contracted providers to
ensure that physicians are registered as VFC providers when acting as Primary
Care Physicians (PCP) for members under the age of 19 years.

 

  51  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Due to low numbers of children in their panels providers in certain Geographic
Service Areas (GSAs) may choose not to provide vaccinations. Whenever possible,
members should be assigned to VFC registered providers within the same or a
nearby community. When that is not possible, the Contractor must develop
processes to ensure vaccinations are available through a VFC enrolled provider
or through the appropriate County Health Department. In all instances, the
vaccines are to be provided through the VFC program. The Contractor must develop
processes to pay the administration fee to whoever administers the vaccine
regardless of their contract status with the Contractor.

Arizona State law requires the reporting of all immunizations given to children
under the age of 19. Immunizations must be reported at least monthly to the ADHS
Immunization Registry. Reported immunizations are held in a central database
known as ASIIS (Arizona State Immunization Information System), which can be
accessed by providers to obtain complete, accurate immunization records.
Software is available from ADHS to assist providers in meeting this reporting
requirement. The Contractor must educate its provider network about these
reporting requirements and the use of this resource.

 

16. STAFF REQUIREMENTS AND SUPPORT SERVICES

The Contractor shall have in place the organizational, operational, managerial
and administrative systems capable of fulfilling all contract requirements. For
the purposes of this contract, the Contractor shall not employ or contract with
any individual who has been debarred, suspended or otherwise lawfully prohibited
from participating in any public procurement activity or from participating in
non-procurement activities under regulations issued under Executive Order
No. 12549 or under guidelines implementing Executive Order 12549 [42 CFR 438.610
(a) & (b), 42 CFR 1001.1901(b), 42 CFR 1003.102(a)(2)]. The Contractor is
obligated to screen all employees and Contractors to determine whether any of
them have been excluded from participation in Federal health care programs. The
HHS-OIG website can be searched by the names of any individuals. The database
can be accessed at www.oig.hhs.gov.

The Contractor must employ sufficient staff and utilize appropriate resources to
achieve contractual compliance. The Contractor’s resource allocation must be
adequate to achieve outcomes in all functional areas within the organization.
Adequacy will be evaluated based on outcomes and compliance with contractual and
AHCCCS policy requirements. If the Contractor does not achieve the desired
outcomes or maintain compliance with contractual obligations, additional
monitoring and regulatory action may be employed by AHCCCS. This action may
include, but is not limited to, requiring the Contractor to hire additional
staff and actions specified in Section D, Paragraph 72, Sanctions.

The Contractor shall have local staff available 24 hours per day, seven days per
week to work with AHCCCS and/or other State agencies, such as Arizona Department
of Health Services/Office of Licensure, on urgent issue resolutions. Urgent
issue resolutions include Immediate Jeopardies (IJ), fires, or other public
emergency situations. These staff shall have access to information necessary to
identify members who may be at risk and their current health/service status, the
ability to initiate new placements/services, and have the ability to perform
status checks at affected facilities and perform ongoing monitoring, if
necessary. The Contractor shall supply AHCCCS, Clinical Quality Management (CQM)
with the contact information for these staff. At a minimum the contact
information shall include a current 24/7 telephone number. CQM must be notified
and provided back up contact information when the primary contact person will be
unavailable.

For functions not required to be in State, the Contractor must notify AHCCCS as
specified in Attachment F3, Contractor Chart of Deliverables, prior to moving
functions outside the State of Arizona. The notification must include an
implementation plan for the transition.

 

  52  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall be responsible for costs associated with on-site audits or
other oversight activities which result when functions are located outside of
the State of Arizona.

An individual staff member is limited to occupying a maximum of two of the Key
Staff positions listed below, unless prior approval is obtained by AHCCCS,
Division of Health Care Management (DHCM). When submitting its functional
organizational chart, as specified in Attachment F3, Contractor Chart of
Deliverables, the Contractor must document, for each Key Staff position, the
portion of time allocated to each Medicaid contract as well as all other lines
of business. The Contractor shall also inform AHCCCS DHCM in writing as
specified in Attachment F3, Contractor Chart of Deliverables, when an employee
leaves one of the Key Staff positions listed below. The name of the interim
contact person should be included with the notification. The name and resume of
the permanent employee should be submitted as soon as the new hire has taken
place along with a revised Organization Chart complete with Key Staff. If, at
any point, the Contractor fails to maintain compliance with contractual
obligations, AHCCCS reserves the right to evaluate staffing allocations and
require staffing enhancements in order to ensure adherence to established
requirements.

At a minimum, the following staff is required:

Key Staff Positions

 

a. Administrator/CEO/COO who is located in Arizona, oversees the entire
operation of the Contractor, and have the authority to direct and prioritize
work, regardless of where performed.

 

b. Medical Director/CMO who is located in Arizona and who is an Arizona-licensed
physician in good standing. The Medical Director shall be actively involved in
all major clinical programs and Quality Management and Medical Management
components of the Contractor. The Medical Director shall ensure timely medical
decisions, including after-hours consultation as needed (see Section D,
Paragraph 27, Network Development).

 

c. Chief Financial Officer/CFO who is available to fulfill the responsibilities
of the position and to oversee the budget, accounting systems, and financial
reporting implemented by the Contractor.

 

d. Pharmacy Director/Coordinator who is an Arizona licensed pharmacist or
physician who oversees and administers the prescription drug and pharmacy
benefits. The Pharmacy Coordinator/Director may be an employee or Contractor of
the Plan.

 

e. Dental Director must be an Arizona licensed general or pediatric dentist in
good standing who is located in Arizona and is responsible for leading and
coordinating the dental activities of the Contractor including review and denial
of dental services, provider consultation, utilization review, and participation
in tracking and trending of quality of care issues as related to dental
services. The Dental Director must provide required communication between the
Contractor and AHCCCS. The Dental Director may be an employee or Contractor of
the plan but may not be from the Contractor’s delegated dental subcontractor.

 

f. Corporate Compliance Officer who is located in Arizona and who will implement
and oversee the Contractor’s compliance program. The Corporate Compliance
Officer shall be a management official, available to all employees, with
designated and recognized authority to access records and make independent
referrals to the AHCCCS Office of the Inspector General. See Section D,
Paragraph 62, Corporate Compliance.

 

g. Dispute and Appeal Manager who is located in Arizona and who will manage and
adjudicate member and provider disputes arising under the Grievance System
including member grievances, appeals, and requests for hearing and provider
claim disputes.

 

h. Business Continuity Planning Coordinator as noted in ACOM Policy 104.

 

i. Contract Compliance Officer who is located in Arizona and who will serve as
the primary point-of-contact for all Contractor operational issues. The primary
functions of the Contract Compliance Officer may include but are not limited to
coordinate the tracking and submission of all contract deliverables, fielding
and coordinating responses to AHCCCS inquiries, and coordinating the preparation
and execution of contract requirements such as Operational and Financial Reviews
(OFRs), random and periodic audits and ad hoc visits.

 

  53  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

j. Quality Management Coordinator who is an Arizona-licensed registered nurse,
physician or physician’s assistant or a Certified Professional in Healthcare
Quality (CPHQ) by the National Association for Health Care Quality (NAHQ) and/or
Certified in Health Care Quality and Management (CHCQM) by the American Board of
Quality Assurance and Utilization Review Providers. The QM Coordinator must be
located in Arizona and have experience in quality management and quality
improvement. Sufficient local staffing under this position must be in place to
meet quality management requirements. The primary functions of the Quality
Management Coordinator position are:

 

  •   Ensure individual and systemic quality of care

 

  •   Integrate quality throughout the organization

 

  •   Implement process improvement

 

  •   Resolve, track and trend quality of care grievances

 

  •   Ensure a credentialed provider network

 

k. Performance/Quality Improvement Coordinator who has a minimum qualification
as a CPHQ or CHCQM or comparable education and experience in health plan data
and outcomes measurement. The primary functions of the Performance/Quality
Improvement Coordinator are:

 

  •   Focus organizational efforts on improving clinical quality performance
measures

 

  •   Develop and implement performance improvement projects

 

  •   Utilize data to develop intervention strategies to improve outcomes

 

  •   Report quality improvement/performance outcomes

 

l. Maternal Child Health/EPSDT Coordinator who is an Arizona licensed nurse,
physician or physician’s assistant; or has a Master’s degree in health services,
public health, health care administration or other related field, and/or a CPHQ
or CHCQM certification and is located in Arizona. Sufficient local staffing
under this position must be in place to meet quality and performance measure
goals. The primary functions of the MCH/EPSDT Coordinator are:

 

  •   Ensure receipt of EPSDT services

 

  •   Ensure receipt of maternal and postpartum care

 

  •   Promote family planning services

 

  •   Promote preventive health strategies

 

  •   Identify and coordination assistance for identified member needs

 

  •   Interface with community partners

 

m. Medical Management Coordinator who is an Arizona licensed registered nurse,
physician or physician’s assistant if required to make medical necessity
determinations; or have a Master’s degree in health services, health care
administration, or business administration if not required to make medical
necessity determinations. This position is located in Arizona and manages all
required medical management requirements under AHCCCS policies, rules, and
contract. Sufficient local staffing under this position must be in place to meet
medical management requirements. The primary functions of the Medical Management
Coordinator are:

 

  •   Ensure adoption and consistent application of appropriate inpatient and
outpatient medical necessity criteria

 

  •   Ensure appropriate concurrent review and discharge planning of inpatient
stays is conducted

 

  •   Develop, implement and monitor the provision of care coordination, disease
management and case management functions

 

  •   Monitor, analyze and implement appropriate interventions based on
utilization data, including identifying and correcting over or under utilization
of services

 

  •   Monitor prior authorization functions and assure that decisions are made
in a consistent manner based on clinical criteria and meet timeliness standards

 

n. Behavioral Health Coordinator who is a behavioral health professional as
described in Health Services R9-20, and is located in Arizona. The Behavioral
Health Coordinator shall ensure AHCCCS behavioral health requirements are
implemented. The primary functions of the Behavioral Health Coordinator are:

 

  •   Coordinate member behavioral care needs with the RBHA system

 

  •   Develop processes to coordinate behavioral health care between PCPs and
RBHAs

 

  •   Participate in the identification of best practices for behavioral health
in a primary care setting

 

  •   Coordinate behavioral care with medically necessary services

 

  54  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

o. Member Services Manager who shall coordinate communications with members;
serve in the role of member advocate; coordinate issues with appropriate areas
within the organization; resolve member inquiries/problems and meet standards
for resolution, telephone abandonment rates and telephone hold times.

 

p. Provider Services Manager who coordinates communications between the
Contractor and its subcontractors and providers. This position is located in
Arizona and ensures that providers receive prompt resolution to their problems
or inquiries, appropriate education about participation in the AHCCCS program
and maintain a sufficient provider network. Sufficient local staffing under this
position must be in place to ensure appropriate provider responsiveness.

 

q. Claims Administrator who shall ensure prompt and accurate provider claims
processing. The primary functions of the Claims Administrator are:

 

  •   Develop and implement claims processing systems capable of paying claims
in accordance with State and Federal requirements

 

  •   Develop processes for cost avoidance

 

  •   Ensure minimization of claims recoupments

 

  •   Meet claims processing timelines

 

  •   Meet AHCCCS encounter reporting requirements

 

r. Provider Claims Educator who is located in Arizona and facilitates the
exchange of information between the grievance, claims processing, and provider
relations systems. The primary functions of the Provider Claims Educator are:

 

  •   Educate contracted and non-contracted providers (i.e., professional and
institutional) regarding appropriate claims submission requirements, coding
updates, electronic claims transactions and electronic fund transfer, and
available Contractor resources such as provider manuals, website, fee schedules,
etc.

 

  •   Interface with the Contractor’s call center to compile, analyze, and
disseminate information from provider calls

 

  •   Identify trends and guides the development and implementation of
strategies to improve provider satisfaction. Frequently communicate (i.e.:
telephonic and on-site) with providers to assure the effective exchange of
information and gain feedback regarding the extent to which providers are
informed about appropriate claims submission practices

 

s. Information Systems (IS) Administrator who is responsible for information
system management including coordination of the technical aspects of application
infrastructure, server and storage needs, reliability and survivability of all
data and data exchange elements.

Additional Required Staff:

 

t. Prior Authorization staff to authorize health care 24 hours per day, seven
days per week. This staff shall include but is not limited to Arizona-licensed
nurses, physicians and/or physician’s assistants.

 

u. Concurrent Review staff who is located in Arizona and who conduct inpatient
concurrent review. This staff shall consist of Arizona-licensed nurses,
physicians, and/or physician’s assistants.

 

v. Member Services staff to enable members to receive prompt resolution of their
inquiries/problems.

 

w. Provider Services staff who is located in Arizona and who enable providers to
receive prompt responses and assistance. See Section D, Paragraph 29, Network
Management.

 

x. Claims Processing staff to ensure the timely and accurate processing of
original claims, resubmissions and overall adjudication of claims.

 

y. Encounter Processing staff to ensure the timely and accurate processing and
submission to AHCCCS of encounter data and reports.

 

z. Case Management staff who is located in Arizona and who provide care
coordination for members with special health care needs.

 

aa. IS Staff to ensure timely and accurate information system management to meet
system and data exchange requirements.

 

  55  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor must submit the following items as specified in Attachment F3,
Contractor Chart of Deliverables, and when there is a change in staffing or
organizational functions:

 

1. An organization chart complete with the Key Staff positions. The chart must
include the person’s name, title, location and portion of time allocated to each
Medicaid contract and other lines of business.

 

2. A functional organization chart of the key program areas, responsibilities
and reporting lines. A listing of key staff positions including the person’s
name, title, telephone number, and email address.

 

3. A listing of all functions and their locations; and a list of any functions
that have moved outside of the State of Arizona in the past contract year.

The Contractor is responsible for maintaining a significant local presence
within the State of Arizona. Positions performing functions related to this
contract must have a direct reporting relationship to the local
Administrator/Chief Executive Officer (CEO). The local CEO shall have the
authority to direct, implement and prioritize work to ensure compliance with
contract requirements. The local CEO shall have the authority and ability to
prioritize and direct work performed by Contractor staff and work performed
under this contract through a management service agreement or through a
delegated agreement. This significant presence includes staff listed below.

In State Positions:

 

  •   Administrator/CEO/COO

 

  •   Behavioral Health Coordinator

 

  •   Case Managers

 

  •   Concurrent Review Staff

 

  •   Contract Compliance Officer

 

  •   Corporate Compliance Officer

 

  •   Dental Director

 

  •   Dispute and Appeal Manager

 

  •   Maternal Child Health/EPSDT Coordinator

 

  •   Medical Director/CMO

 

  •   Medical Management Coordinator

 

  •   Provider Claims Educator

 

  •   Provider Services Manager

 

  •   Provider Services Staff

 

  •   Quality Management Coordinator

Staff Training and Meeting Attendance: The Contractor shall ensure that all
staff members have appropriate training, education, experience and orientation
to fulfill the requirements of the position. AHCCCS may require additional
staffing for a Contractor that has substantially failed to maintain compliance
with any provision of this contract and/or AHCCCS policies.

The Contractor must provide initial and ongoing staff training that includes an
overview of AHCCCS; AHCCCS Policy and Procedure Manuals, and contract
requirements and State and Federal requirements specific to individual job
functions. The Contractor shall ensure that all staff members having contact
with members or providers receive initial and ongoing training with regard to
the appropriate identification and handling of quality of care/service concerns.

All transportation, prior authorization and member services representatives must
be trained in the geography of any/all GSA(s) in which the Contractor holds a
contract and have access to mapping search engines (e.g. MapQuest, Yahoo Maps,
Google Maps, etc.) for the purposes of authorizing services in, recommending
providers in, and transporting members to, the most geographically appropriate
location.

 

  56  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall provide the appropriate staff representation for attendance
and participation in meetings and/or events scheduled by AHCCCS. AHCCCS may
require attendance by subcontracted entities, as defined in Section D, Paragraph
37, Subcontracts, when deemed necessary. All meetings shall be considered
mandatory unless otherwise indicated.

 

17. WRITTEN POLICIES AND PROCEDURES

The Contractor shall develop and maintain written policies and procedures for
each functional area consistent in format and style. The Contractor shall
maintain written guidelines for developing, reviewing and approving all policies
and procedures. All policies and procedures shall be reviewed at least annually
to ensure that the Contractor’s written policies reflect current practices.
Reviewed policies shall be dated and signed by the Contractor’s appropriate
manager, coordinator, director or administrator. Minutes reflecting the review
and approval of the policies by an appropriate committee are also acceptable
documentation. All medical and quality management policies must be approved and
signed by the Contractor’s Medical Director.

If AHCCCS deems a Contractor policy or process to be inefficient and/or place an
unnecessary burden on the members or providers, the Contractor must work with
AHCCCS to change the policy or procedure within a time period specified by
AHCCCS. In addition, if AHCCCS deems a Contractor lacks a policy or process
necessary to fulfill the terms of this contract, the Contractor must work with
AHCCCS to adopt a policy or procedure within a time period specified by AHCCCS.

 

18. MEMBER INFORMATION

The Contractor shall be accessible by phone for general member information
during normal business hours. All enrolled members will have access to a toll
free phone number. All informational materials, prepared by the Contractor,
shall be approved by AHCCCS prior to distribution to members. The reading level
and name of the evaluation methodology used shall be included. The Contractor
should refer to ACOM Policy 404 for further information and requirements. See
also Attachment F3, Contractor Chart of Deliverables.

All materials shall be translated when the Contractor is aware that a language
is spoken by 3,000 or 10%, whichever is less, of the Contractor’s members, who
also have Limited English Proficiency (LEP).

All vital materials shall be translated when the Contractor is aware that a
language is spoken by 1,000 or 5%, whichever is less, of the Contractor’s
members, who also have LEP. Vital materials must include, at a minimum, Notices
of Action, vital information from the Member Handbooks and consent forms.

All written notices informing members of their right to interpretation and
translation services in a language shall be translated when the Contractor is
aware that 1,000 or 5%, whichever is less, of the Contractor’s members speak
that language and have LEP [42 CFR 438.10(c)(3)].

Oral interpretation services must be available and free of charge to all members
and potential members regardless of the prevalence of the language. The
Contractor must notify all members and potential members of their right to
access oral interpretation services and how to access them. Refer to ACOM Policy
404 [42 CFR 438.10(c)(4) and (5)].

The Contractor shall make every effort to ensure that all information prepared
for distribution to members is written using an easily understood language and
format and as further described in ACOM Policy 404 [42 CFR. 438.10(b)(1)].
Regardless of the format chosen by the Contractor, the member information must
be printed in a type, style and size, which can easily be read by members with
varying degrees of visual impairment. The Contractor must notify its members
that alternative formats are available and how to access them [42 CFR
438.10(d)]. The Contractor shall adhere to the requirements for Social
Networking and Broadcast activities as described in ACOM Policy 425.

 

  57  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

When there are program changes, notification shall be provided to the affected
members at least 30 days before implementation.

The Contractor has the option of providing each new member/representative or
household the Member Handbook and Network Description/Provider Directory with
the new member packet in hardcopy format, or providing written notification that
the information is available on the Contractor’s website, by electronic mail or
by postal mailing. The information shall be available within 12 business days of
receipt of notification of the enrollment date [42 CFR 438.10(f)(3)]. Should the
Contractor elect not to provide the hard copy, the contents of the written
notification must be approved per the requirements listed in ACOM Policy 404.

The Member Handbook, at a minimum, shall include the items listed in ACOM Policy
404. The Contractor shall review and update the Member Handbook at least once a
year. The Handbook must be submitted to AHCCCS, Division of Health Care
Management for approval as specified in Attachment F3, Contractor Chart of
Deliverables.

In addition, the Member Handbook shall provide a description of the Contractor’s
provider network, which at a minimum, includes those items listed in ACOM Policy
404.

The Contractor must give written notice about termination of a contracted
provider, within 15 days after receipt or issuance of the termination notice, to
each member who received their primary care from, or is seen on a regular basis
by, the terminated provider. Affected members must be informed of any other
changes in the network 30 days prior to the implementation date of the change
[42 CFR 438.10(f)(4) and (5)]. The Contractor shall have information available
for potential enrollees as described in ACOM Policy 404.

The Contractor must develop and distribute, at a minimum, semi-annual
newsletters during the contract year.

The following types of information are to be contained in the newsletter:

 

1. Educational information on chronic illnesses and ways to self-manage care

 

2. Reminders of flu shots and other prevention measures at appropriate times

 

3. Medicare Part D issues

 

4. Cultural Competency, other than translation services

 

5. Contractor specific issues (in each newsletter)

 

6. Tobacco cessation information

 

7. HIV/AIDS testing for pregnant women

 

8. Other information as required by AHCCCS

The Contractor will, on an annual basis, inform all members of their right to
request the following information [42 CFR 438.10(f)(6) and 42 CFR 438.100(a)(1)
and (2)]:

 

1. An updated Member Handbook at no cost to the member

 

2. The network description as described in ACOM Policy 404

This information may be sent in a separate written communication or included
with other written information such as in a member newsletter.

The Contractor shall ensure compliance with any applicable Federal and State
laws that pertain to member rights and ensure that its staff and subcontractors
take those rights into account when furnishing services to members.

The Contractor shall ensure that each member is guaranteed the right to request
and receive one copy of the member’s medical record at no cost to the member and
to request that the record be amended or corrected, as specified in 45 CFR Part
164.

 

  58  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall ensure that each member is free to exercise their rights
and that the exercise of those rights does not adversely affect the way the
Contractor or its subcontractors treat the member [42 CFR 438.100(c)].

 

19. SURVEYS

The Contractor may be required to perform surveys at AHCCCS’ request. AHCCCS may
provide the survey tool or require the Contractor to develop the survey tool.
The final survey tool shall be approved in advance by AHCCCS as specified in
Attachment F3, Contractor Chart of Deliverables. The results and the analysis of
the results shall be submitted to the Division of Health Care Management as
specified in Attachment F3, Contractor Chart of Deliverables.

For non-AHCCCS required surveys, the Contractor shall provide notification as
specified in Attachment F3, Contractor Chart of Deliverables, prior to
conducting any Contractor initiated member or provider survey. The notification
must include a project scope statement, project timeline and a copy of the
survey. The results and analysis of the results of any Contractor initiated
surveys shall be submitted to the Division of Health Care Management as
specified in Attachment F3, Contractor Chart of Deliverables. _Surveys performed
by the Contractor to evaluate plan satisfaction for previous members (exit
surveys), are subject to the above notification requirement for non-AHCCCS
required surveys and are not subject to Marketing Committee approval.

AHCCCS may conduct surveys of a representative sample of the Contractor’s
membership and providers. The results of AHCCCS conducted surveys will become
public information and available to all interested parties on the AHCCCS
website. The Contractor will be responsible for reimbursing AHCCCS for the cost
of such surveys based on its share of AHCCCS enrollment.

As specified in Attachment F3, Contractor Chart of Deliverables, the Contractor
is required to perform periodic surveys of its membership, as outlined in ACOM
Policy 424, in order to verify that members have received services that have
been paid for by the Contractor [42 CFR 455.20 and 433.116].

 

20. CULTURAL COMPETENCY

The Contractor shall ensure compliance with a Cultural Competency Plan which
meets the requirements of ACOM Policy 405. An annual assessment of the
effectiveness of the plan, along with any modifications to the plan, must be
submitted to the DHCM Operations Unit, as specified in Attachment F3, Contractor
Chart of Deliverables. This plan shall address cultural considerations and
limited English proficiency for all services and settings [42 CFR
438.206(c)(2)].

 

21. MEDICAL RECORDS

The member’s medical record is the property of the provider who generates the
record. Medical records include those maintained by PCPs or other providers as
well as but not limited to those kept in placement settings such as nursing
facilities, assisted living facilities and other home and community based
providers. Each member is entitled to one copy of his or her medical record at
no cost annually. The Contractor shall have written policies and procedures to
maintain the confidentiality of all medical records.

The Contractor is responsible for ensuring that a medical record (hard copy or
electronic) is established when information is received about a member. If the
PCP has not yet seen the member such information may be kept temporarily in an
appropriately labeled file, in lieu of establishing a medical record, but must
be associated with the member’s medical record as soon as one is established.

 

  59  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall have written policies and procedures for the maintenance of
medical records to ensure those records are documented accurately and in a
timely manner, are readily accessible, and permit prompt and systematic
retrieval of information. Medical records shall be maintained in a detailed and
comprehensive manner, which conforms to professional standards, permits
effective medical review and audit processes, and which facilitates an adequate
system for follow-up treatment.

The Contractor shall have written standards for documentation on the medical
record for legibility, accuracy and plan of care, which comply with the AMPM.

When a member changes PCPs, his or her medical records or copies of medical
records must be forwarded to the new PCP within 10 business days from receipt of
the request for transfer of the medical records.

AHCCCS is not required to obtain written approval from a member before
requesting the member’s medical record from the PCP or any other organization or
agency. The Contractor may obtain a copy of a member’s medical records without
written approval of the member if the reason for such request is directly
related to the administration of the AHCCCS program. AHCCCS shall be afforded
access to all members’ medical records whether electronic or paper within 20
business days of receipt of request or more quickly if necessary.

Information related to fraud and abuse may be released, however, HIV-related
information shall not be disclosed except as provided in A.R.S. §36-664, and
substance abuse information shall only be disclosed consistent with Federal and
State law, including but not limited to 42 CFR 2.1 et seq.

 

22. ADVANCE DIRECTIVES

The Contractor shall maintain policies and procedures addressing advanced
directives for adult members as specified in 42 CFR 422.128:

 

1. Each contract or agreement with a hospital, nursing facility, home health
agency, hospice or organization responsible for providing personal care, must
comply with Federal and State law regarding advance directives for adult members
[42 CFR 438.6(i)(1)]. Requirements include:

 

  a. Maintain written policies that address the rights of adult members to make
decisions about medical care, including the right to accept or refuse medical
care, and the right to execute an advance directive. If the agency/organization
has a conscientious objection to carrying out an advance directive, it must be
explained in policies. A health care provider is not prohibited from making such
objection when made pursuant to A.R.S. §36-3205.C.1;

 

  b. Provide written information to adult members regarding an individual’s
rights under State law to make decisions regarding medical care, and the health
care provider’s written policies concerning advance directives, including any
conscientious objections [42 CFR 438.6(i)(3)];

 

  c. Documenting in the member’s medical record whether or not the adult member
has been provided the information, and whether an advance directive has been
executed;

 

  d. Not discriminating against a member because of his or her decision to
execute or not execute an advance directive, and not making it a condition for
the provision of care; and

 

  e. Providing education to staff on issues concerning advance directives
including notification of direct care providers of services, such as home health
care and personal care, if any advanced directives are executed by members to
whom they are assigned to provide services.

 

2. The Contractor shall require PCPs, which have agreements with the entities
described above, to comply with the requirements of subparagraphs 1 (a) through
(e) above. The Contractor shall also encourage health care providers specified
in subparagraph a. to provide a copy of the member’s executed advanced
directive, or documentation of refusal, to the member’s PCP for inclusion in the
member’s medical record.

 

  60  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

3. The Contractor shall provide written information to adult members that
describe the following:

 

  a. A member’s rights under State law, including a description of the
applicable State law;

 

  b. The organization’s policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of advance
directives as a matter of conscience;

 

  c. The member’s right to file complaints directly with AHCCCS; and

 

  d. Changes to State law as soon as possible, but no later than 90 days after
the effective date of the change [42 CFR 438.6(i)(4)].

 

23. QUALITY MANAGEMENT AND PERFORMANCE IMPROVEMENT

The Contractor shall provide quality medical care and services to members,
regardless of payer source or eligibility category. The Contractor shall promote
improvement in the quality of care provided to enrolled members through
established Quality Management and Performance Improvement (QM/PI) processes.
The Contractor shall execute processes to assess, plan, implement, and evaluate
QM/PI activities [42 CFR 438.240]. At a minimum, the Contractor’s QM/PI programs
shall comply with the requirements outlined in the AMPM Chapters 400 and 900.
See also Attachment F3, Contractor Chart of Deliverables.

The Contractor must ensure that the QM/PI Unit within the organizational
structure is separate and distinct from any other units or departments such as
Medical Management or Case Management. The Contractor is expected to integrate
quality management processes, such as tracking and trending of issues,
throughout all areas of the organization. Ultimate responsibility for QM/PI
activities resides within the QM/PI Unit.

QM/PI positions performing work functions related to the contract must have a
direct reporting relationship to the local Chief Medical Officer (CMO) and the
local Chief Executive Officer (CEO). The local CMO and CEO shall have the
ability to direct, implement and prioritize interventions resulting from quality
management and quality improvement activities and investigations. Contractor
staff, including administrative services subcontractors’ staff, that performs
functions under this contract related to QM and QI shall have the work directed
and prioritized by the Contractor’s local CEO and CMO.

Federal regulation 42 CFR 447.26 prohibits payment for Provider-Preventable
Conditions that meet the definition of a Health Care-Acquired Condition (HCAC)
or an Other Provider-Preventable Condition (OPPC) (refer to AMPM Chapter 900
requirements). If an HCAC or OPPC is identified, the Contractor must report the
occurrence to AHCCCS and conduct a quality of care investigation.

Quality Management Program

The Contractor shall have an ongoing quality management program for the services
it furnishes to members. The quality management program shall include but is not
limited to:

 

1. A written QM/PI plan and an evaluation of the previous year’s QM/PI program;

 

2. Quality management quarterly reports that address strategies for QM/PI
activities;

 

3. QM/PI program monitoring and evaluation activities which include Peer Review
and Quality Management Committees which are chaired by the Contractor’s local
Chief Medical Officer;

 

4. Protection of medical records and any other personal health and enrollment
information that identifies a particular member, or subset of members, in
accordance with Federal and State privacy requirements;

 

5. Member rights and responsibilities [42 CFR 238.100(b)(2)(iv)];

 

6. Uniform provisional credentialing, initial credentialing, re-credentialing
and organizational assessment verification [42 CFR 438.206(b)(6)]. The
Contractor shall demonstrate that its providers are credentialed and reviewed
through the Contractor’s Credentialing Committee that is chaired by the
Contractor’s local Medical Director [42 CFR 438.214]. The Contractor should
refer to the AMPM and Attachment F3, Contractor Chart of Deliverables for
reporting requirements. The process:

 

  a. Shall follow a documented process for provisional credentialing, initial
credentialing, re-credentialing and organizational credentialing verification of
providers who have signed contracts or participation agreements with the
Contractor;

 

  b. Shall not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment; and

 

  c. Shall not employ or contract with providers excluded from participation in
Federal health care programs.

 

  61  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

7. Tracking and trending of member and provider issues, which includes, but is
not limited to, investigation and analysis of quality of care issues, abuse,
neglect, exploitation and unexpected deaths. The resolution process must
include:

 

  a. Acknowledgement letter to the originator of the concern;

 

  b. Documentation of all steps utilized during the investigation and resolution
process;

 

  c. Follow-up with the member to assist in ensuring immediate health care needs
are met;

 

  d. Closure/resolution letter that provides sufficient detail to ensure that
the member has an understanding of the resolution of their issue, any
responsibilities they have in ensuring all covered, medically necessary care
needs are met, and a Contractor contact name/telephone number to call for
assistance or to express any unresolved concerns;

 

  e. Documentation of implemented corrective action plan(s) or action(s) taken
to resolve the concern; and

 

  f. Analysis of the effectiveness of the interventions taken.

 

8. Mechanisms to assess the quality and appropriateness of care furnished to
members with special health care needs;

 

9. Participation in community initiatives including applicable activities of the
Medicare Quality Improvement Organization (QIO); and

 

10. Performance improvement programs including performance measures and
performance improvement projects.

Credential Verification Organization Contract: The Arizona Association of Health
Plans (AzAHP) has established a contract with a Credential Verification
Organization (CVO) that is responsible for receiving completed applications,
attestations and primary source verification documents. The CVO is also
responsible for conducting annual entity site visits to ensure compliance with
AHCCCS requirements. The AHCCCS Contractor must utilize the contracted CVO as
part of its credentialing and recredentialing process regardless of membership
in the AzAHP. This requirement eases the administrative burden for providers
that contract with AHCCCS Contractors which often results in duplicative
submission of information used for credentialing purposes. The Contractor shall
follow the AHCCCS recredentialing timelines for providers that submit their
credentialing data and forms to the AzAHP CVO. The Contractor is responsible for
completing the credentialing process. The Contractor shall continue to include
utilization, performance, complaint, and quality of care information, as
specified in the AMPM, to complete the credentialing or recredentialing files
that are brought to the Credentialing Committee for a decision. In addition, the
Contractor must also meet the AMPM requirements for provisional/temporary
credentialing.

Credentialing Timelines: The Contractor is required to process credentialing
applications in a timely manner. To assess the timeliness of provisional and
initial credentialing a Contractor shall calculate and report to AHCCCS as
outlined in AMPM Policy 950. The Contractor must report the credentialing
information with regard to all credentialing applications as specified in
Attachment F3, Contractor Chart of Deliverables.

Quality Improvement: The Contractor’s quality management program shall be
designed to achieve and sustain, through ongoing measurements and intervention,
significant improvement in the areas of clinical care and nonclinical care which
are expected to have a favorable effect on health outcomes and member
satisfaction. The Contractor must [42 CFR 438.240(b)(2) and (c)]:

 

1. Measure and report to the State its performance, using standard measures
required by the AHCCCS, or as required by CMS;

 

2. Submit specified data to the State that enables the State to measure the
Contractor’s performance; or

 

3. Perform a combination of the above activities.

 

  62  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall have an ongoing program of performance improvement projects
that focus on clinical and non-clinical areas, as specified in the AMPM, and
that involve the following [42 CFR 438.240(b)(1) and (d)(1)]:

 

1. Measurement of performance using objective quality indicators

 

2. Implementation of system interventions to achieve improvement in quality

 

3. Evaluation of the effectiveness of the interventions

 

4. Planning and initiation of activities for increasing or sustaining
improvement

 

Performance Measures

The Contractor shall comply with AHCCCS quality management requirements to
improve performance for all AHCCCS established performance measures.
Descriptions of the AHCCCS Clinical Quality Performance Measures can be found in
the most recently published reports of acute care Performance Measures located
on the AHCCCS website. The EPSDT Participation performance measure description
utilizes the methodology established in CMS “Form 416” which can also be found
on the AHCCCS website at:

http://www.azahcccs.gov/reporting/quality/performancemeasures.aspx.

The Contractor must comply with Federal performance measures and levels that may
be identified and developed by CMS in consultation with AHCCCS and/or other
relevant stakeholders. CMS has been working in partnership with states in
developing core performance measures for Medicaid and CHIP programs. As the Core
Measure sets are implemented, performance measures required by AHCCCS may be
updated to include these measures.

AHCCCS may utilize a hybrid or other methodologies for collecting and reporting
performance measure rates, as allowed by the National Committee of Quality
Assurance NCQA, for selected Healthcare Effectiveness Data and Information Set
(HEDIS) measures or as allowed by other entities for nationally recognized
measure sets. The Contractor shall collect data from medical records, electronic
records or through approved processes such as those utilizing a health
information exchange and provide these data with supporting documentation, as
instructed by AHCCCS, for each hybrid measure. The number of records that each
Contractor collects will be based on HEDIS, External Quality Review Organization
(EQRO) or other sampling guidelines and may be affected by the Contractor’s
previous performance rate for the measure being collected.

The Contractor must have a process in place for monitoring performance measure
rates. The Contractor shall utilize a standard methodology established or
adopted by AHCCCS for measurement of each required performance measure. The
Contractor’s QM/PI Program will report its measured performance on an ongoing
basis to its Administration. The Contractor performance measure monitoring
results shall also be reported to AHCCCS in conjunction with its Quarterly EPSDT
Improvement and Adult Quarterly Monitoring Report.

The Contractor must meet AHCCCS stated Minimum Performance Standards (MPS) for
each population/eligibility category for which AHCCCS reports results. It is
equally important that, in addition to meeting the contractual MPS, the
Contractor continually improve performance measure outcomes from year to year.
The Contractor shall strive to meet the goal established by AHCCCS.

Minimum Performance Standard—MPS is the minimal expected level of performance by
the Contractor. If a Contractor does not achieve this standard, the Contractor
will be required to submit a corrective action plan and may be subject to a
sanction of up to $100,000 dollars for each deficient measure.

Goal—If the Contractor has already met or exceeded the AHCCCS MPS for any
measure, the Contractor must strive to meet the established goal for the
measure(s).

 

  63  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

A Contractor must show demonstrable and sustained improvement toward meeting
AHCCCS Performance Standards. AHCCCS may impose sanctions on Contractors that do
not show statistically significant improvement in a measure rate. AHCCCS may
require the Contractor to demonstrate that they are allocating increased
administrative resources to improving rates for a particular measure or service
area. AHCCCS also may require a corrective action plan and may sanction any
Contractor that shows a statistically significant decrease in its rate even if
it meets or exceeds the MPS.

An evidence-based corrective action plan must be received by AHCCCS within 30
days of receipt of notification of the deficiency from AHCCCS. This plan must be
approved by AHCCCS prior to implementation. AHCCCS may conduct one or more
follow-up desktop or on-site reviews to verify compliance with a corrective
action plan.

All Performance Measures apply to all member populations [42 CFR 438.240(a)(2),
(b)(2) and (c)]. AHCCCS may analyze and report results by line of business,
Geographical Service Area (GSA), or County, and/or other applicable demographic
factors.

AHCCCS has established standards for the measures listed below.

The following table identifies the MPS and Goals for each measure:

 

Acute Care Performance Measures

Performance Measure

   Minimum
Performance Standard
(MPS)   Goal

ADULT MEASURES

Inpatient Utilization*

   TBD   TBD

ED Utilization*

   TBD   TBD

Readmissions within 30 days of discharge*

   TBD   TBD

Adult asthma Admission Rate*

   TBD   TBD

Use of Appropriate Medications for People with Asthma

   86%   93%

Follow-up After Hospitalization (all cause) within 7 Days

   50%   80%

Follow-up After Hospitalization (all cause) within 30 Days

   70%   90%

Adults’ Access to Preventive/Ambulatory Health Services

   75%   90%

Breast Cancer Screening

   50%   60%

Cervical Cancer Screening:

   64%   70%

Women Aged 21-64 with a Cervical Cytology Performed Every Three (3) Years

    

Cervical Cancer Screening: Women Aged 30-64 with a Cervical Cytology/Human
Papillomavirus (HPV) Co-Testing Performed Every Five (5) Years

   64%   70%

Chlamydia Screening in Women Aged 16 to 24

   63%   70%

 

  64  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Comprehensive Diabetes Management

HbA1c Testing

   77%   89%

LDL-C Screening

   70%   91%

Eye Exam

   49%   68%

Flu Shots for Adults

Ages 18-64

   75%   90%

Ages 65+

   75%   90%

Diabetes Admissions, short-term complications*

   TBD   TBD

Chronic obstructive pulmonary disease admissions*

   TBD   TBD

Congestive heart failure admissions*

   TBD   TBD

Annual monitoring for patients on persistent medications: Combo Rate

   75%   80%

Timeliness of Prenatal Care: prenatal care visit in the first trimester or
within 42 days of enrollment

   80%   90%

Prenatal and Postpartum Care: Postpartum Care Rate (second component to CHIPRA
core measure “Timeliness of Prenatal Care)*

   64%   90%

CHILDRENS MEASURES

Children’s Access to PCPs, by age: 12-24 mo.

   93%   97%

Children’s Access to PCPs, by age: 25 mo.- 6 yrs.

   84%   90%

Children’s Access to PCPs, by age: 7 -11 yrs.

   83%   90%

Children’s Access to PCPs, by age: 12 -19 yrs.

   82%   90%

Well-Child Visits: 15 mo.

   65%   90%

Well-Child Visits: 3 - 6 yrs.

   66%   80%

Adolescent Well-Child Visits: 12 - 21 yrs.

   41%   50%

Children’s Dental Visits: (ages 2-21)

   60%   75%

EPSDT Participation (2)

   68%   80%

EPSDT Dental Participation (3)

   46%   54%

Emergency Department (ED) Utilization*

   TBD   TBD

Inpatient Utilization*

   TBD   TBD

Hospital Readmission Rate*

   TBD   TBD

Childhood Immunization Status

DTaP

   85%   90%

IPV (1)

   91%   95%

 

  65  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

MMR (1)

   91%   95%

Hib (1)

   90%   95%

HBV (1)

   90%   95%

VZV (1)

   88%   95%

PCV (1)

   82%   95%

4:3:1:3:3:1 Series

   74%   80%

4:3:1:3:3:1:4 Series

   68%   80%

Hepatitis A (HAV)

   40%   60%

Rotovirus

   60%   80%

Influenza

   45%   80%

Immunizations for Adolescents

Adolescent Meningococcal

   75%   90%

Adolescent Tdap

   75%   90%

Adolescent Combo

   75%   90%

Notes:

 

(*) AHCCCS will develop Minimum Performance Standards and Goals once baseline
data has been analyzed for these measures.

(1)  AHCCCS will continue to measure and report results of these individual
antigens; however, a Contractor may not be held accountable for specific
Performance Standards unless AHCCCS determines that completion of a specific
antigen or antigens is affecting overall completion of the childhood
immunization series.

(2)  The EPSDT Participation rate is the percent of all children and adolescents
younger than 21 years who were due for at least one EPSDT visit, depending on
their age and the state’s EPSDT Periodicity Schedule, and had a visit during the
contract year.

(3)  EPSDT Dental Participation Standards are based on the CMS-established goal
that States improve their rate of children ages one through 20 enrolled in
Medicaid and who received any preventive dental service, by 10 percentage points
over a five-year period.

Contractor Performance is evaluated annually on the AHCCCS-reported rate for
each measure. Rates by Contractor for each measure will be compared with the MPS
specified in the contract in effective during the measurement period. For
instance, Performance Standards in the CYE 2015 contract apply to results
calculated by AHCCCS for the CYE 2015 measurement period. AHCCCS will utilize
methodologies that are reflective of the requirements for the measurement
period. For instance, CYE 2014 performance measure data will be based on the
published 2014 CMS Core Sets and 2014 HEDIS technical specifications.

The Contractor shall participate in immunization audits, at intervals specified
by AHCCCS, based on random sampling to verify the immunization status of members
at 24 months of age and by 13 years of age. If records are missing for more than
five percent (5%) of the Contractor’s final sample, the Contractor is subject to
sanctions by AHCCCS. An External Quality Review Organization (EQRO) may conduct
a study to validate the Contractor’s reported rates.

AHCCCS will measure and report the Contractor’s EPSDT Participation Rate,
utilizing the CMS 416 methodology. The EPSDT participation rate is the number of
children younger than 21 years that receive medical screens in compliance with
the State’s Periodicity Schedule, compared to the number of children expected to
receive medical screens per the State’s Periodicity Schedule.

The Contractor must take affirmative steps to increase member participation in
the EPSDT program including the EPSDT Dental Participation Rate. The Contractor
is required to improve dental participation rates, as specified in the
Performance Measure table, by 10 percentage points by 2015 (compared to 2011
rates).

 

  66  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor must participate in the delivery and/or results review of member
surveys as requested by AHCCCS. Surveys may include Home and Community Based
(HCBS) Member Experience surveys, HEDIS Experience of Care (Consumer Assessment
of Healthcare Providers and Systems—CAHPS) surveys, and/or any other tool that
AHCCCS determines will benefit quality improvement efforts. While not included
as an official performance measure, survey findings or performance rates for
survey questions may result in the Contractor being required to develop a
Corrective Action Plan (CAP) to improve any areas of concern noted by AHCCCS.
Failure to effectively develop or implement AHCCCS-approved CAPs and drive
improvement may result in additional regulatory action.

The Contractor must monitor rates for postpartum visits and low/very low birth
weight deliveries and implement interventions as necessary to improve or sustain
these rates. The Contractor must implement processes to reduce non-medically
necessary elective or induced deliveries prior to 39 weeks gestation.

Performance Improvement Projects: Performance Improvement Projects (PIPs) are
mandated by AHCCCS, the Contractor may also self-select additional projects
based on opportunities for improvement identified by internal data and
information. The Contractor shall report the status and results of each project
to AHCCCS as requested using the AHCCCS PIP Reporting Template included in the
AMPM. Each PIP must be completed in a reasonable time period to allow
information on the success of PIPs in the aggregate to produce new information
on quality of care every year [42 CFR 438.240(d)(2)].

Data Collection Procedures: When requested by AHCCCS, the Contractor must submit
data for standardized Performance Measures and/or PIPs within specified
timelines and according to AHCCCS procedures for collecting and reporting the
data. The Contractor is responsible for collecting valid and reliable data and
using qualified staff and personnel to collect the data. The Contractor must
ensure that data collected by multiple parties/people for Performance Measures
and/or PIP reporting is comparable and that an inter-rater reliability process
was used to ensure consistent data collection. Data collected for Performance
Measures and/or PIPs must be returned by the Contractor in a format specified by
AHCCCS, and by the due date specified. Any extension for additional time to
collect and report data must be made in writing in advance of the initial due
date and is subject to approval by AHCCCS. Failure to follow the data collection
and reporting instructions that accompany the data request may result in
sanctions imposed on the Contractor.

 

24. MEDICAL MANAGEMENT

The Contractor shall implement processes to assess, plan, implement, evaluate,
and as mandated, report Medical Management (MM) monitoring activities as
specified in the AMPM Chapter 1000. This shall include the Quarterly Inpatient
Hospital Showings report, HIV Specialty Provider List, Transplant Report and
Prior Authorization Requirements report as specified in the AMPM and Attachment
F3, Contractor Chart of Deliverables. The Contractor shall evaluate MM
activities, as specified in the AMPM Chapter 1000, including:

 

1. Pharmacy Management; including the evaluation, reporting, analysis and
interventions based on the data and reported through the MM Committee, which is
chaired by the Contractor’s Chief Medical Officer.

 

2. Prior authorization and Referral Management; for the processing of requests
for initial and continuing authorizations of services the Contractor shall:

 

  a. Have in effect mechanisms to ensure consistent application of review
criteria for authorization decisions;

 

  b. Consult with the requesting provider when appropriate [42 CFR
438.210(b)(2)];

 

  c. Monitor and ensure that all enrollees with special health care needs have
direct access to care;

 

  d. Review all prior authorization requirements for services, items or
medications annually. The review will be reported through the MM Committee and
will include the rationale for changes made to prior authorization requirements.
A summary of the prior authorization requirement changes and the rationale for
those changes must be included in the annual MM/UM Plan and Evaluation
submission; and

 

  e. Comply with all decision timelines as outlined in the ACOM and the AMPM.

 

  67  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

3. Development and/or Adoption of Practice Guidelines [42 CFR 438.236(b)] that:

 

  a. Are based on valid and reliable clinical evidence or a consensus of health
care professionals in the particular field;

 

  b. Consider the needs of the Contractor’s members;

 

  c. Are adopted in consultation with contracting health care professionals;

 

  d. Are reviewed and updated periodically as appropriate;

 

  e. Are disseminated by the Contractor to all affected providers and, upon
request, to enrollees and potential enrollees [42 CFR 438.236(c)]; and

 

  f. Provide a basis for consistent decisions for utilization management, member
education, coverage of services, and other areas to which the guidelines apply
[42 CFR 438.236(d)].

 

4. Concurrent review:

 

  a. Consistent application of review criteria; provide a basis for consistent
decisions for utilization management, coverage of services, and other areas to
which the guidelines apply;

 

  b. Contractors must have policies and procedures in place that govern the
process for proactive discharge planning when members have been admitted into
acute care facilities. The intent of the discharge planning policy and procedure
would be to increase the utilization management of inpatient admissions and
decrease readmissions within 30 days of discharge; and

 

  c. In addition, 42 CFR 447.26 prohibits payment for Provider-Preventable
Conditions that meet the definition of a Health Care-Acquired Condition (HCAC)
or an Other Provider-Preventable Condition (OPPC) (refer to AMPM Chapter 1000).
If an HCAC or OPPC is identified, the Contractor must report the occurrence to
AHCCCS and conduct a quality of care investigation.

 

5. Continuity and coordination of care:

 

  a. Establish a process to ensure coordination of member care needs across the
continuum based on early identification of health risk factors or special care
needs;

 

  b. Establish a process for timely and confidential communication of clinical
information among providers;

 

  c. Must proactively provide care coordination for members who have multiple
complaints regarding services or the AHCCCS Program. This includes, but is not
limited to, members who do not meet the Contractor’s criteria for case
management; and

 

  d. Meet regularly with the Regional Behavioral Health Authorities to improve
and address coordination of care issues. Meetings shall occur at least every
other month or more frequently if needed to develop process, implement
interventions, and discuss outcomes. Care coordination meetings and staffings
shall occur at least monthly or more often as necessary to affect change.

 

6. By January 1, 2015, the Contractor shall implement the following:

 

  a. Identification of at least 20 high risk/high cost members;

 

  b. Develop goals for reducing high utilization by these members;

 

  c. Plan interventions for addressing appropriate and timely care for these
identified members; and

 

  d. Report outcome summaries to AHCCCS and DBHS as specified in Attachment F3,
Contractor Chart of Deliverables.

 

7. Monitor and evaluate over and/or underutilization of services [42 CFR
438-240(b)(3)];

 

8. Evaluate new medical technologies, and new uses of existing technologies; and

 

9. Disease Management or Chronic Care Program that reports results and provides
for analysis of the program through the MM Committee.

AHCCCS will provide a new Contractor (including an Incumbent Contractor new to a
GSA) with three years of historical Acute Care Program encounter data for
members enrolled with the Contractor as of December 1, 2013. Contractors should
use this data to assist with identifying members in need of medical management.

 

  68  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

On a recurring basis (no less than quarterly based on adjudication date), AHCCCS
shall provide the Contractor an electronic file of claims and encounter data for
members enrolled with the Contractor who have received services, during the
member’s enrollment period, from another contractor or through AHCCCS FFS for
purposes of member care coordination.

The Contractor shall develop a plan outlining short- and long-term strategies
for improving care coordination using the physical and behavioral health care
data available for members with behavioral health needs. In addition, the
Contractor shall develop an outcome measurement plan to track the progress of
the strategies. The plan outlining the strategies for improving care
coordination and the outcome measurement must be reported in the annual MM/UM
Plan and Evaluation submitted to AHCCCS as specified in Attachment F3,
Contractor Chart of Deliverables.

The Contractor shall have a process to report MM data and management activities
through a MM Committee. The Contractor’s MM Committee will analyze the data,
make recommendations for action, monitor the effectiveness of actions and report
these findings to the Committee. The Contractor shall have in effect mechanisms
to assess the quality and appropriateness of care furnished to members with
special health care needs [42 CFR 438.240(b)(4)].

The Contractor will assess, monitor and report quarterly through the MM
Committee medical decisions to assure compliance with timeliness, language,
Notice of Action intent, and that the decisions comply with all Contractor
coverage criteria. This includes quarterly evaluation of all Notice of Action
decisions that are made by a subcontracted entity.

The Contractor shall maintain a written MM plan and work plan that addresses the
monitoring of MM activities (AMPM Chapter 1000). The plan and work plan must be
submitted for review within timelines specified in Attachment F3, Contractor
Chart of Deliverables.

The Contractor is required to report to AHCCCS, as specified in Attachment F3,
Contractor Chart of Deliverables, a restriction report which includes the number
of members which on the date of the report are restricted to using a specific
Pharmacy or Prescriber/Providers due to excessive use of prescriptive
medications (narcotics and non-narcotics).

 

25. TELEPHONE PERFORMANCE STANDARDS

The Contractor must meet and maintain established telephone performance
standards to ensure member and provider satisfaction as specified in ACOM Policy
435. The Contractor shall report on compliance with these standards as specified
in Attachment F3, Contractor Chart of Deliverables and the policy identified
above. All reported data is subject to validation through periodic audits and/or
operational reviews.

 

26. GRIEVANCE SYSTEM

The Contractor shall have in place a written grievance system process for
subcontractors, enrollees and non-contracted providers, which define their
rights regarding disputed matters with the Contractor. The Contractor’s
grievance system for enrollees includes a grievance process (the procedures for
addressing enrollee grievances), an appeals process and access to the State’s
fair hearing process as outlined in Attachment F1, Enrollee Grievance System
Standards. The Contractor’s dispute process for subcontractors and
non-contracted providers includes a claim dispute process and access to the
State’s fair hearing process as outlined in Attachment F2, Provider Claim
Dispute Standards. The Contractor shall remain responsible for compliance with
all requirements set forth in Attachments F1, Enrollee Grievance System
Standards, F2, Provider Claim Dispute Standards, and 42 CFR Part 438 Subpart F.

Information to enrollees must meet cultural competency and limited English
proficiency requirements as specified in Section D, Paragraph 18, Member
Information and Paragraph 20, Cultural Competency.

 

  69  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall provide the appropriate professional, paraprofessional and
clerical personnel for the representation of the Contractor in all issues
relating to the grievance system and any other matters arising under this
contract which rise to the level of administrative hearing or a judicial
proceeding. Unless there is an agreement with the State in advance, the
Contractor shall be responsible for all attorney fees and costs awarded to the
claimant in a judicial proceeding.

The Contractor may delegate the grievance system process to subcontractors,
however, the Contractor must ensure that the delegated entity complies with
applicable Federal and State laws, regulations and policies, including, but not
limited to 42 CFR Part 438 Subpart F. The Contractor shall remain responsible
for compliance with all requirements. The Contractor shall also ensure that it
timely provides written information to both enrollees and providers, which
clearly explains the grievance system requirements. This information must
include a description of: the right to a State fair hearing, the method for
obtaining a State fair hearing, the rules that govern representation at the
hearing, the right to file grievances, appeals and claim disputes, the
requirements and timeframes for filing grievances, appeals and claim disputes,
the availability of assistance in the filing process, the toll-free numbers that
the enrollee can use to file a grievance or appeal by phone, that benefits will
continue when requested by the enrollee in an appeal or State fair hearing
request concerning certain actions which are timely filed, that the enrollee may
be required to pay the cost of services furnished during the appeal/hearing
process if the final decision is adverse to the enrollee, and that a provider
may file an appeal on behalf of an enrollee with the enrollee’s written consent.

The Contractor must provide reports on the Grievance System as required in the
AHCCCS Grievance System Reporting Guide available on the AHCCCS website. See
also Attachment F3, Contractor Chart of Deliverables.

 

27. NETWORK DEVELOPMENT

The Contractor shall develop and maintain a provider network that is supported
by written agreements which is sufficient to provide all covered services to
AHCCCS members. The Contractor shall ensure covered services are reasonably
accessible in terms of location and hours of operation. The Contractor must
provide a comprehensive provider network that ensures its membership has access
at least equal to community norms. Services shall be as accessible to AHCCCS
members in terms of timeliness, amount, duration and scope as those services are
available to non-AHCCCS persons within the same service area [42 CFR
438.210(a)(2)]. The Contractor is encouraged to have available non-emergent
after-hours physician or primary care services within its network. If the
Contractor’s network is unable to provide medically necessary services required
under contract, the Contractor must adequately and timely cover these services
through an out of network provider until a network provider is contracted. The
Contractor shall ensure coordination with respect to authorization and payment
issues in these circumstances [42 CFR 438.206(b)(4) and (5)].

The Contractor is expected to design a network that provides a geographically
convenient flow of patients among network providers. The provider network shall
be designed to reflect the needs and service requirements of AHCCCS’ culturally
and linguistically diverse member population. The Contractor shall design its
provider networks to maximize the availability of community based primary care
and specialty care access and that reduces utilization of emergency services,
one day hospital admissions, hospital based outpatient surgeries when lower cost
surgery centers are available, and hospitalization for preventable medical
problems.

There shall be sufficient personnel for the provision of covered services,
including emergency medical care on a 24-hour-a-day, seven-days-a-week basis [42
CFR 438.206(c)(1)(iii)].

The Contractor shall develop and maintain a Provider Network Development and
Management Plan which ensures that the provision of covered services will occur
as stated above [42 CFR 438.207(b)]. The requirements for the Network
Development and Management Plan are found in ACOM Policy 415. The Network
Development and Management Plan shall be evaluated, updated semi-annually and
submitted to AHCCCS as

 

  70  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

specified in Attachment F3, Contractor Chart of Deliverables. The submission of
the network management and development plan to AHCCCS is an assurance of the
adequacy and sufficiency of the Contractor’s provider network. The Contractor
shall also submit, as needed, an assurance when there has been a significant
change in operations that would affect adequate capacity and services. These
changes would include, but would not be limited to, changes in services, covered
benefits, geographic service areas, payments or eligibility of a new population.

In accordance with the requirements specified in ACOM Policy 436 the network
shall be sufficient to provide covered services within designated time and
distance limits. This includes a network such that 90% of its members residing
within Pima and Maricopa counties do not have to travel more than 15 minutes or
10 miles to visit a PCP, dentist or pharmacy, unless accessing those services
through a Multi-Specialty Interdisciplinary Clinic (MSIC). The Contractor must
obtain hospital contracts as specified in ACOM Policy 436.

The Contractor shall not discriminate with respect to participation in the
AHCCCS program, reimbursement or indemnification against any provider based
solely on the provider’s type of licensure or certification [42 CFR
438.12(a)(1)(2)]. In addition, the Contractor must not discriminate against
particular providers that service high-risk populations or specialize in
conditions that require costly treatment [42 CFR 438.214(c)]. This provision,
however, does not prohibit the Contractor from limiting provider participation
to the extent necessary to meet the needs of the Contractor’s members. This
provision also does not interfere with measures established by the Contractor to
control costs and quality consistent with its responsibilities under this
contract nor does it preclude the Contractor from using different reimbursement
amounts for different specialists or for different practitioners in the same
specialty [42 CFR 438.12(b)(1)]. If a Contractor declines to include individuals
or groups of providers in its network, it must give the affected providers
timely written notice of the reason for its decision [42 CFR 438.12(a)(1)]. The
Contractor may not include providers excluded from participation in Federal
health care programs, under either section 1128 or section 1128A of the Social
Security Act [42 CFR 438.214(d)].

MSICs are established facilities providing interdisciplinary services for
members with qualifying CRS conditions and are under contract with the CRS
Contractor. Contractors are encouraged to contract with MSICs for specialty
care. Pediatric specialists that work in the MSIC are in limited quantity in
Arizona. Contracting with the MSICs provides Contractors an opportunity to
increase access to these pediatric specialists.

The Contractor must pay all AHCCCS registered Arizona Early Intervention Program
(AzEIP) providers, regardless of their contract status with the Contractor, when
Individual Family Service Plans identify and meet the requirement for medically
necessary EPSDT covered services.

The Contractor is also encouraged to develop non-financial incentive programs to
increase participation in its provider network.

AHCCCS is committed to workforce development and support of the medical
residency and dental student training programs in the State of Arizona. AHCCCS
expects the Contractor to support these efforts. AHCCCS encourages plans to
contract with or otherwise support the many Graduate Medical Education (GME)
Residency Training Programs currently operating in the State and to investigate
opportunities for resident participation in Contractor medical management and
committee activities. In the event of a contract termination between the
Contractor and a GME Residency Training Program or training site, the Contractor
may not remove members from that program in such a manner so as to harm the
stability of the program. AHCCCS reserves the right to determine what
constitutes risk to the program. Further, the Contractor must attempt to
contract with graduating residents and providers that are opening new practices
in, or relocating to, Arizona, especially in rural or underserved areas.

 

  71  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Homeless Clinics: Contractors in Maricopa and Pima County must contract with
homeless clinics at the AHCCCS Fee-For-Service rate for Primary Care services.
Contracts must stipulate that:

 

1. Only those members who request a homeless clinic as a PCP may be assigned to
them; and

 

2. Members assigned to a homeless clinic may be referred out-of-network for
needed specialty services.

The Contractor must make resources available to assist homeless clinics with
administrative issues such as obtaining prior authorization, and resolving
claims issues.

 

28. PROVIDER AFFILIATION TRANSMISSION

The Contractor must submit information quarterly regarding its provider network.
This information must be submitted in the format described in the Provider
Affiliation Transmission (PAT) User Manual which can be found on the AHCCCS
website. The Contractor shall also validate its compliance with minimum network
requirements against the network information provided in the PAT through the
submission of a completed Minimum Network Requirements Verification Template
(see ACOM Policy 436 for Template). The PAT and the Minimum Network Requirements
Verification Template must be submitted as specified in Attachment F3,
Contractor Chart of Deliverables.

 

29. NETWORK MANAGEMENT

The Contractor shall have policies on how the Contractor will [AMPM, 42 CFR
438.214(a)]:

 

a. Communicate with the network regarding contractual and/or program changes and
requirements;

 

b. Monitor network compliance with policies and rules of AHCCCS and the
Contractor, including compliance with all policies and procedures related to the
grievance/appeal processes and ensuring the member’s care is not compromised
during the grievance/appeal processes;

 

c. Evaluate the quality of services delivered by the network;

 

d. Provide or arrange for medically necessary covered services should the
network become temporarily insufficient within the contracted service area;

 

e. Monitor the adequacy, accessibility and availability of its provider network
to meet the needs of its members, including the provision of care to members
with limited proficiency in English;

 

f. Process provisional credentials;

 

g. Recruit, select, credential, re-credential and contract with providers in a
manner that incorporates quality management, utilization, office audits and
provider profiling;

 

h. Provide training for its providers and maintain records of such training;

 

i. Track and trend provider inquiries/complaints/requests for information and
take systemic action as necessary and appropriate; and

 

j. Ensure that provider calls are acknowledged within three business days of
receipt, resolved and/or state the result communicated to the provider within 30
business days of receipt (this includes referrals from AHCCCS).

Contractor policies shall be subject to approval by AHCCCS, Division of Health
Care Management, and shall be monitored through operational audits.

The Contractor shall hold a Provider Forum no less than semi-annually. The forum
must be chaired by the Contractor’s Administrator/CEO or designee. The purpose
of the forum is to improve communication between the Contractor and its
providers. The forum shall be open to all providers including dental providers.
The Provider Forum shall not be the only venue for the Contractor to communicate
and participate in the issues affecting the provider network. Provider Forum
meeting agendas and minutes must be made available to AHCCCS upon request. The
Contractor shall report information discussed during these Forums to Executive
Management within the organization.

Material Change to Provider Network

All material changes in the Contractor’s provider network that are initiated by
the Contractor must be approved in advance by AHCCCS, Division of Health Care
Management. A material change to the provider network is defined as one which
affects, or can reasonably be foreseen to affect, the Contractor’s ability to
meet the

 

  72  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

performance and network standards as described in this contract. It also
includes any change that would cause more than 5% of members in the GSA to
change the location where services are received or rendered. The Contractor must
submit the request for approval of a material change in their provider network,
including notification to affected members, as specified in Attachment F3,
Contractor Chart of Deliverables. The request must include a description of any
short-term gaps identified as a result of the change and the alternatives that
will be used to fill them. AHCCCS will respond to the Contractor within 30 days.
A material change in the Contractor’s provider network requires 30 days advance
written notice to affected members. For emergency situations, AHCCCS will
expedite the approval process.

The Contractor shall notify AHCCCS, Division of Health Care Management, of any
unexpected changes that would impair its provider network, as specified in
Attachment F3, Contractor Chart of Deliverables [42 CFR 438.207 (c)]. This
notification shall include: 1) information about how the provider network change
will affect the delivery of covered services, and 2) the Contractor’s plans for
maintaining the quality of member care, if the provider network change is likely
to affect the delivery of covered services.

See Section D, Paragraph 55, Capitation Adjustments regarding material changes
by the Contractor that may impact capitation rates.

The Contractor shall give hospitals and provider groups 90 days’ notice prior to
a contract termination without cause. Contracts between the Contractor and
single practitioners are exempt from this requirement.

Provider/Network Changes Report: The Contractor must submit a Quarterly
Provider/Network Changes Due to Rates Report as described in ACOM Policy 415 and
Attachment F3, Contractor Chart of Deliverables.

 

30. PRIMARY CARE PROVIDER STANDARDS

The Contractor shall include in its provider network a sufficient number of
Primary Care Providers (PCPs) to meet the requirements of this contract. Health
care providers designated by the Contractor as PCPs shall be licensed in Arizona
as allopathic or osteopathic physicians who generally specialize in family
practice, internal medicine, obstetrics, gynecology, or pediatrics; certified
nurse practitioners or certified nurse midwives; or physician’s assistants [42
CFR 438.206(b)(2)].

The Contractor shall assess the PCP’s ability to meet AHCCCS appointment
availability and other standards when determining the appropriate number of its
members to be assigned to a PCP. The Contractor shall adjust the size of a PCP’s
panel, as needed, for the PCP to meet AHCCCS appointment and clinical
performance standards. AHCCCS shall inform the Contractor when a PCP has a panel
of more than 1,800 AHCCCS members, to assist in the assessment of the size of
their panel. This information will be provided on a quarterly basis.

The Contractor shall have a system in place to monitor and ensure that each
member is assigned to an individual PCP and that the Contractor’s data regarding
PCP assignments is current. The Contractor is encouraged to assign members with
complex medical conditions, who are age 12 and younger, to board certified
pediatricians. PCPs with assigned members diagnosed with AIDS or as HIV
positive, shall meet criteria and standards set forth in the AMPM.

The Contractor shall ensure that providers serving EPSDT-aged members utilize
AHCCCS-approved EPSDT Tracking forms and standardized developmental screening
tools and are trained in the use of the tools. EPSDT-aged members shall be
assigned to providers who are trained on and who use AHCCCS approved
developmental screening tools.

The Contractor shall offer members freedom of choice within its network in
selecting a PCP consistent with 42 CFR 438.6(m) and 438.52(d) and this contract.
The Contractor may restrict this choice when a member has shown an inability to
form a relationship with a PCP, as evidenced by frequent changes, or when there
is a

 

  73  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

medically necessary reason. When a new member has been assigned to the
Contractor, the Contractor shall inform the member in writing of his enrollment
and of his PCP assignment within 12 business days of the Contractor’s receipt of
notification of assignment by AHCCCS. See ACOM Policy 404.

At a minimum, the Contractor shall hold the PCP responsible for the following
activities [42 CFR 438.208(b)(1)]:

 

a. Supervising, coordinating and providing care to each assigned member (except
for well woman exams and children’s dental services when provided without a PCP
referral);

 

b. Initiating referrals for medically necessary specialty care;

 

c. Maintaining continuity of care for each assigned member;

 

d. Maintaining the member’s medical record, including documentation of all
services provided to the member by the PCP, as well as any specialty or referral
services including behavioral health;

 

e. Utilizing the AHCCCS approved EPSDT Tracking form;

 

f. Providing clinical information regarding member’s health and medications to
the treating provider (including behavioral health providers) within 10 business
days of a request from the provider; and

 

g. If serving children, for enrolling as a Vaccines for Children (VFC) provider.

The Contractor shall establish and implement policies and procedures to monitor
PCP activities and to ensure that PCPs are adequately notified of, and receive
documentation regarding, specialty and referral services provided to assigned
members by specialty physicians, and other health care professionals.

 

31. MATERNITY CARE PROVIDER STANDARDS

The Contractor shall ensure that a maternity care provider is designated for
each pregnant member for the duration of her pregnancy and postpartum care and
that those maternity services are provided in accordance with the AMPM. The
Contractor may include in its provider network the following maternity care
providers:

 

a. Arizona licensed allopathic and/or osteopathic physicians who are
obstetricians or general practice/family practice providers who provide
maternity care services

 

b. Physician Assistants

 

c. Nurse Practitioners

 

d. Certified Nurse Midwives

 

e. Licensed Midwives

Pregnant members may choose, or be assigned, a PCP who provides obstetrical
care. Such assignment shall be consistent with the freedom of choice
requirements for selecting health care professionals while ensuring that the
continuity of care is not compromised. Members receiving maternity services from
a certified nurse midwife or a licensed midwife must also be assigned to a PCP
for other health care and medical services. A certified nurse midwife may
provide primary care services that he or she is willing to provide and that the
member elects to receive from the certified nurse midwife. Members receiving
care from a certified nurse midwife may elect to receive some or all of her
primary care from the assigned PCP. Licensed midwives may not provide any
additional medical services as primary care is not within their scope of
practice.

All physicians and certified nurse midwives who perform deliveries shall have
hospital privileges for obstetrical services. Practitioners performing
deliveries in alternate settings shall have a documented hospital coverage
agreement. Licensed midwives perform deliveries only in the member’s home. Labor
and delivery services may be provided in the member’s home by physicians, nurse
practitioners, and certified nurse midwives who include such services within
their practice.

 

  74  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS

The Contractor shall have adequate written procedures regarding referrals to
specialists, to include, at a minimum, the following:

Use of referral forms clearly identifying the Contractor;

 

a. A process in place that ensures the member’s PCP receives all specialist and
consulting reports and a process to ensure PCP follow-up of all referrals
including EPSDT referrals for behavioral health services;

 

b. A referral plan for any member who is about to lose eligibility and who
requests information on low-cost or no-cost health care services;

 

c. Referral to Medicare;

 

d. Women shall have direct access to in-network gynecological providers,
including physicians, physician assistants and nurse practitioners within the
scope of their practice [42 CFR 438.206(b)(2)];

 

e. For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have a
mechanism in place to allow such members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs; and

 

f. Allow for a second opinion from a qualified health care professional within
the network, or if one is not available in network, arrange for the member to
obtain one outside the network, at no cost to the member [42 CFR 438.206(b)(3)].

The Contractor shall comply with all applicable physician referral requirements
and conditions defined in Sections 1903(s) and 1877 of the Social Security Act
and their implementing regulations which include, but are not limited to, 42 CFR
Part 411, Part 424, Part 435 and Part 455. Sections 1903(s) and 1877 of the Act
prohibits physicians from making referrals for designated health services to
health care entities with which the physician or a member of the physician’s
family has a financial relationship. Designated health services include:

 

a. Clinical laboratory services

 

b. Physical therapy services

 

c. Occupational therapy services

 

d. Radiology services

 

e. Radiation therapy services and supplies

 

f. Durable medical equipment and supplies

 

g. Parenteral and enteral nutrients, equipment and supplies

 

h. Prosthetics, orthotics and prosthetic devices and supplies

 

i. Home health services

 

j. Outpatient prescription drugs

 

k. Inpatient and outpatient hospital services

 

33. APPOINTMENT STANDARDS

The Contractor shall monitor appointment availability utilizing the methodology
found in ACOM Policy 417. For purposes of this section, “urgent” is defined as
an acute, but not necessarily life-threatening disorder, which, if not attended
to, could endanger the patient’s health. The Contractor shall have procedures in
place that ensure the following standards are met.

For Primary Care Appointments, the Contractor shall be able to provide:

 

a. Emergency appointments the same day or within 24 hours of the member’s phone
call or other notification

 

b. Urgent care appointments within 2 days of request

 

c. Routine care appointments within 21 days of request

 

  75  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

For Specialty Referrals, the Contractor shall be able to provide:

 

a. Emergency appointments within 24 hours of referral

 

b. Urgent care appointments within 3 days of referral

 

c. Routine care appointments within 45 days of referral

For Dental Appointments, the Contractor shall be able to provide:

 

a. Emergency appointments within 24 hours of request

 

b. Urgent care appointments within 3 days of request

 

c. Routine care appointments within 45 days of request

For Maternity Care, the Contractor shall be able to provide initial prenatal
care appointments for enrolled pregnant members as follows:

 

a. First trimester - within 14 days of request

 

b. Second trimester - within 7 days of request

 

c. Third trimester - within 3 days of request

 

d. High risk pregnancies - within 3 days of identification of high risk by the
Contractor or maternity care provider, or immediately if an emergency exists

The Contractor shall actively monitor provider compliance with appointment
standards as required in ACOM Policy 417.

For wait time in the office, the Contractor shall actively monitor and ensure
that a member’s waiting time for a scheduled appointment at the PCP’s or
specialist’s office is no more than 45 minutes, except when the provider is
unavailable due to an emergency.

For medically necessary non-emergent transportation, the Contractor shall
schedule transportation so that the member arrives on time for the appointment,
but no sooner than one hour before the appointment; nor have to wait more than
one hour after the conclusion of the treatment for transportation home; nor be
picked up prior to the completion of treatment. Also see Section D, Paragraph
11, Special Health Care Needs. The Contractor must develop and implement a
quarterly performance auditing protocol to evaluate compliance with the
standards above for all subcontracted transportation vendors/brokers and require
corrective action if standards are not met.

The Contractor must use the results of appointment standards monitoring to
assure adequate appointment availability in order to reduce unnecessary
emergency department utilization. The Contractor is also encouraged to contract
with or employ the services of non-emergency facilities to address member
non-emergency care issues occurring after regular office hours or on weekends.

The Contractor shall establish processes to monitor and reduce the appointment
“no-show” rate by provider and service type. As best practices are identified,
AHCCCS may require implementation by the Contractor.

The Contractor shall have written policies and procedures about educating its
provider network regarding appointment time requirements. The Contractor must
develop a corrective action plan when appointment standards are not met; if
appropriate, the corrective action plan should be developed in conjunction with
the provider [42 CFR 438.206(c)(1)(iv), (v) and (vi)]. Appointment standards
shall be included in the Provider Manual. The Contractor is encouraged to
include the standards in the provider subcontracts.

 

34. FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS

The Contractor is encouraged to use Federally Qualified Health Centers and Rural
Health Clinics (FQHCs/RHCs) and FQHC Look-Alikes in Arizona to provide covered
services. FQHCs/RHCs and FQHC Look-Alikes are paid unique, cost-based
Prospective Payment System (PPS) rates for non-pharmacy ambulatory Medicaid-

 

  76  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

covered services. The PPS rate is an all-inclusive per visit rate. For dates of
service from October 1, 2014 through December 31, 2014, AHCCCS requires the
Contractor to negotiate rates of payment with FQHCs/RHCs and FQHC Look-Alikes
for non-pharmacy ambulatory services that are comparable to the rates paid to
providers that provide similar services. For dates of service on and after
January 1, 2015, AHCCCS requires the Contractor to pay the unique PPS rates, or
negotiate sub-capitated agreements comparable to the unique PPS rates, to
FQHCs/RHCs and FQHC Look-Alikes. AHCCCS reserves the right to review a
Contractor’s rates with an FQHC/RHC and FQHC Look-Alikes for reasonableness and
to require adjustments when rates are found to be substantially less than those
being paid to other, non-FQHC/RHC/FQHC Look-Alikes providers for comparable
services, or not equal to or substantially less than the PPS rates.

For FQHC and FQHC Look-Alike pharmacies, all drugs identified in the 340B Drug
Pricing Program are required to be billed at the lesser of: 1) the actual
acquisition cost of the drug or 2) the 340B ceiling price. These drugs shall be
reimbursed at the lesser of the two amounts above plus a dispensing fee. See
AHCCCS rule R9-22-710 (C) for further details.

The Contractor may be required to submit member information for Title XIX and
Title XXI members for each FQHC/RHC/FQHC Look-Alikes as specified in Attachment
F3, Contractor Chart of Deliverables. AHCCCS will perform periodic audits of the
member information submitted. The Contractor should refer to the AHCCCS
Financial Reporting Guide for Acute Care Contractors with the Arizona Health
Care Cost Containment System for further guidance. The FQHCs/RHCs/FQHC
Look-Alikes registered with AHCCCS are listed on the AHCCCS website.

 

35. PROVIDER MANUAL

The Contractor shall develop, distribute and maintain a provider manual as
described in ACOM Policy 416.

 

36. PROVIDER REGISTRATION

The Contractor shall ensure that all of its subcontractors register with AHCCCS
as an approved service provider. For specific requirements on Provider
Registration refer to the AHCCCS website at:

http://www.azahcccs.gov/commercial/ProviderRegistration/registration.aspx.

The National Provider Identifier (NPI) is required on all claim submissions and
subsequent encounters from providers who are eligible for an NPI. The Contractor
shall work with providers to obtain their NPI.

Except as otherwise required by law or as otherwise specified in a contract
between a Contractor and a provider, the AHCCCS Fee-For-Service provisions
referenced in the AHCCCS Provider Participation Agreement located on the AHCCCS
website (e.g. billing requirements, coding standards, payment rates) are in
force between the provider and Contractor.

 

37. SUBCONTRACTS

The Contractor shall be legally responsible for contract performance whether or
not subcontracts are used [42 CFR 438.230(a) and 434.6(c)]. No subcontract shall
operate to terminate the legal responsibility of the Contractor to assure that
all activities carried out by the subcontractor conform to the provisions of
this contract. The Contractor shall be held fully liable for the performance of
all contract requirements and shall develop and maintain a system for regular
and periodic assessment of all subcontractors’ compliance with its terms.
Subject to such conditions, any function required to be provided by the
Contractor pursuant to this contract may be subcontracted to a qualified person
or organization [42 CFR 438.6]. All such subcontracts must be in writing [42 CFR
438.6(l)]. All subcontracts entered into by the Contractor are subject to prior
review and written approval by AHCCCS, Division of Health Care Management, and
shall incorporate by reference the applicable terms and conditions of this
contract.

 

  77  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Before entering into a subcontract which delegates duties or responsibilities to
a subcontractor the Contractor must evaluate the prospective subcontractor’s
ability to perform the activities to be delegated. If the Contractor delegates
duties or responsibilities then the Contractor shall establish a written
agreement that specifies the activities and reporting responsibilities delegated
to the subcontractor. The written agreement shall also provide for revoking
delegation or imposing other sanctions if the subcontractor’s performance is
inadequate. The Contractor’s local CEO must retain the authority to direct and
prioritize any delegated contract requirements. In order to determine adequate
performance, the Contractor shall monitor the subcontractor’s performance on an
ongoing basis and subject it to formal review at least annually or more
frequently if requested by AHCCCS. As a result of the performance review, any
deficiencies must be communicated to the subcontractor in order to establish a
corrective action plan [42 CFR 438.230(b)]. The results of the performance
review and the correction plan shall be communicated to AHCCCS upon completion.

The Contractor shall maintain a fully executed original or electronic copy of
all subcontracts, which shall be accessible to AHCCCS within five business days
of the request by AHCCCS. All requested subcontracts must have full disclosure
of all terms and conditions and must fully disclose all financial or other
requested information. Information may be designated as confidential but may not
be withheld from AHCCCS as proprietary. Information designated as confidential
may not be disclosed by AHCCCS without the prior written consent of the
Contractor except as required by law. All subcontracts shall comply with the
applicable provisions of Federal and State laws, regulations and policies.

AHCCCS may, at its discretion, communicate directly with the governing body or
Parent Corporation of the Contractor regarding the performance of a
subcontractor or Contractor respectively.

Minimum Subcontract Provisions: All subcontracts must reference and require
compliance with the Minimum Subcontract Provisions. See Minimum Subcontract
Provisions on the AHCCCS Website at:

http://www.azahcccs.gov/commercial/MinimumSubcontractProvisions.aspx

In addition, each subcontract must contain the following:

 

1. Full disclosure of the method and amount of compensation or other
consideration to be received by the subcontractor;

 

2. Identification of the name and address of the subcontractor;

 

3. Identification of the population, to include patient capacity, to be covered
by the subcontractor;

 

4. The amount, duration and scope of medical services to be provided, and for
which compensation will be paid;

 

5. The term of the subcontract including beginning and ending dates, methods of
extension, termination and re-negotiation;

 

6. The specific duties of the subcontractor relating to coordination of benefits
and determination of third-party liability;

 

7. A provision that the subcontractor agrees to identify Medicare and other
third-party liability coverage and to seek such Medicare or third party
liability payment before submitting claims to the Contractor;

 

8. A description of the subcontractor’s patient, medical, dental and cost record
keeping system;

 

9. Specification that the subcontractor shall cooperate with quality management
programs, and comply with the utilization control and review procedures
specified in 42 CFR Part 456, as specified in the AMPM;

 

10. A provision stating that a merger, reorganization or change in ownership of
an Administrative Services subcontractor of the Contractor shall require a
contract amendment and prior approval of AHCCCS;

 

11. A provision that indicates that AHCCCS is responsible for enrollment,
re-enrollment and disenrollment of the covered population;

 

12. A provision that the subcontractor shall be fully responsible for all tax
obligations, Worker’s Compensation Insurance, and all other applicable insurance
coverage obligations which arise under this subcontract, for itself and its
employees, and that AHCCCS shall have no responsibility or liability for any
such taxes or insurance coverage;

 

  78  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

13. A provision that the subcontractor must obtain any necessary authorization
from the Contractor or AHCCCS for services provided to eligible and/or enrolled
members;

 

14. A provision that the subcontractor must comply with encounter reporting and
claims submission requirements as described in the subcontract;

 

15. Provision(s) that allow the Contractor to suspend, deny, refuse to renew or
terminate any subcontractor in accordance with the terms of this contract and
applicable law and regulation;

 

16. A provision that the subcontractor may provide the member with factual
information, but is prohibited from recommending or steering a member in the
member’s selection of a Contractor; and

 

17. A provision that compensation to individuals or entities that conduct
utilization management and concurrent review activities is not structured so as
to provide incentives for the individual or entity to deny, limit or discontinue
medically necessary services to any enrollee [42 CFR 438.210(e)].

In the event of a modification to the AHCCCS Minimum Subcontract Provisions the
Contractor shall issue a notification of the change to its subcontractors within
30 days of the published change and ensure amendment of affected subcontracts.
Affected subcontracts shall be amended on their regular renewal schedule or
within six calendar months of the update, whichever comes first. See also ACOM
Policy 416.

Administrative Services Subcontracts: Administrative Services subcontracts shall
be submitted to AHCCCS, Division of Health Care Management for prior approval as
specified in ACOM Policy 438 and Attachment F3, Contractor Chart of
Deliverables. If at any time during the period of the subcontract, the
subcontractor is found to be in non-compliance, the Contractor shall notify
AHCCCS as specified in ACOM Policy 438 and Attachment F3, Contractor Chart of
Deliverables. The Contractor will submit this in writing and provide the
corrective action plan and any measures taken by the Contractor to bring the
subcontractor into compliance.

The Contractor must submit an annual Administrative Services Subcontractor
Evaluation Report as specified in ACOM Policy 438 and Attachment F3, Contractor
Chart of Deliverables. The report shall include any findings of subcontract
non-compliance and any corrective action plans and/or measures taken by the
Contractor to bring the subcontractor into compliance.

The Contractor shall require Administrative Services Subcontractors to adhere to
screening and disclosure requirements as described in Paragraph 62, Corporate
Compliance.

A merger, acquisition, reorganization or change in ownership of an
Administrative Services subcontractor of the Contractor requires prior approval
of AHCCCS, as outlined in ACOM Policy 438.

Provider Agreements: The Contractor shall not include covenant-not-to-compete
requirements in its provider agreements. Specifically, the Contractor shall not
contract with a provider and require that the provider not provide services for
any other AHCCCS Contractor. In addition, the Contractor shall not enter into
subcontracts that contain compensation terms that discourage providers from
serving any specific eligibility category.

The Contractor must make reasonable efforts to enter into a written agreement
with any provider providing services at the request of the Contractor more than
25 times during the previous contract year and/or are anticipated to continue
providing services for the Contractor. The Contractor must follow ACOM Policy
415 and consider the repeated use of providers operating without a written
agreement when assessing the adequacy of its network.

For all subcontracts in which the Contractor and subcontractor have a capitated
arrangement/risk sharing arrangement, the following provision must be included
verbatim in every contract:

If <the Subcontractor> does not bill <the Contractor>, < the subcontractor’s>
encounter data that is required to be submitted to <the Contractor> pursuant to
contract is defined for these purposes as a “claim for payment”. <The
Subcontractor’s> provision of any service results in a “claim for payment”
regardless of whether there is any intention of payment. All said claims shall
be subject to review under any and all fraud and abuse statutes, rules and
regulations, including but not limited to Arizona Revised Statute (A.R.S.)
§36-2918.

 

  79  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM

The Contractor shall develop and maintain claims processes that ensure the
correct collection and processing of claims, analyzes, integrates, and reports
data. The processes shall result in information on areas including, but not
limited to, service utilization, claim disputes and appeals [42 CFR 438.242(a)].

General Claims Processing Requirements

The Contractor must include nationally recognized methodologies to correctly pay
claims including but not limited to:

 

a. Medicaid Correct Coding Initiative (NCCI) for Professional, ASC and
Outpatient services

 

b. Multiple Procedure/Surgical Reductions

 

c. Global Day E & M Bundling standards

The Contractor claims payment system must be able to assess and/or apply data
related edits including but not limited to:

 

a. Benefit Package Variations

 

b. Timeliness Standards

 

c. Data Accuracy

 

d. Adherence to AHCCCS Policy

 

e. Provider Qualifications

 

f. Member Eligibility and Enrollment

 

g. Over-Utilization Standards

The Contractor must produce a remittance advice related to the Contractor’s
payments and/or denials to providers and each must include at a minimum:

 

a. The reasons for denials and adjustments

 

b. An adequate description of all denials and adjustments

 

c. The amount billed

 

d. The amount paid

 

e. Application of COB and copays

 

f. Provider rights for claim disputes

The related remittance advice must be sent with the payment, unless the payment
is made by electronic funds transfer (EFT). Any remittance advice related to an
EFT must be sent to the provider, no later than the date of the EFT. See Section
D, Paragraph 64, Systems and Data Exchange Requirements, for specific standards
related to remittance advice and EFT payment.

AHCCCS requires the Contractor to attend and participate in AHCCCS workgroups
including Technical Consortium meetings to review upcoming initiatives and other
technical issues.

Per A.R.S. §36-2904, unless a shorter time period is specified in contract, the
Contractor shall not pay a claim initially submitted more than six months after
the end date of service, inpatient claim date of discharge or date of
eligibility posting whichever is later, or pay a clean claim submitted more than
12 months after date of service; except as directed by AHCCCS or otherwise noted
in this contract. Claim payment requirements pertain to both contracted and
non-contracted providers. The receipt date of the claim is the date stamp on the
claim or the date electronically received. The receipt date is the day the claim
is received at the Contractor’s specified claim mailing address. The paid date
of the claim is the date on the check or other form of payment [42 CFR
447.45(d)]. Claims submission deadlines shall be calculated from the claim end
date of service, inpatient claim date of discharge or the effective date of
eligibility posting, whichever is later as stated in A.R.S. §36-2904.

 

  80  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Additionally, unless a subcontract specifies otherwise, the Contractor shall
ensure that for each form type (Dental/Professional/Institutional), 95% of all
clean claims are adjudicated within 30 days of receipt of the clean claim and
99% are adjudicated within 60 days of receipt of the clean claim.

In accordance with the Deficit Reduction Act of 2005, Section 6085, the
Contractor is required to reimburse non-contracted emergency services providers
at the AHCCCS Fee-For-Service rate. This applies to in State as well as out of
State providers.

In accordance with A.R.S. §36-2903 and §36-2904, in the absence of a written
negotiated rate and when directed out of network by the Contractor, the
Contractor is required to reimburse non-contracted non-emergent in State
providers at the AHCCCS fee schedule and methodology, or pursuant to A.R.S.
§36-2905.01, at 95% of the AHCCCS Fee-For-Service rates for urban hospital days.
All payments are subject to other limitations that apply, such as provider
registration, prior authorization, medical necessity, and covered service.

The Contractor is required to reimburse providers for previously denied or
recouped claims if the provider was subsequently denied payment by the primary
insurer based on timely filing limits or lack of prior authorization and the
member failed to initially disclose additional insurance coverage other than
AHCCCS.

The provider shall have 90 days from the date they become aware that payment
will not be made to submit a new claim to the Contractor which includes the
documentation from the primary insurer that payment will not be made.
Documentation includes but is not limited to any of the following items
establishing that the primary insurer has or would deny payment based on timely
filing limits or lack of prior authorization; an EOB, policy or procedure,
Provider Manual excerpt, etc.

Effective for all non-hospital clean claims, in the absence of a contract
specifying other late payment terms, a Contractor is required to pay interest on
late payments. Late claims payments are those that are paid after 45 days of
receipt of the clean claim (as defined in this contract). In grievance
situations, interest shall be paid back to the date interest would have started
to accrue beyond the applicable 45 day requirement. Interest shall be at the
rate of 10% per annum, unless a different rate is stated in a written contract.
In the absence of interest payment terms in a subcontract, interest shall accrue
starting on the first day after a clean claim is contracted to be paid. For
hospital clean claims, a Contractor shall apply quick pay discounts and slow
payment penalties, when appropriate, in accordance with A.R.S. §36-2903.01. When
interest is paid, the Contractor must report the interest as directed in the
AHCCCS Encounter Manual.

A claim for an authorized service submitted by a licensed skilled nursing
facility, alternative residential setting or other home and community based
provider shall be adjudicated within 30 calendar days after receipt by the
Contractor. Any clean claim for an authorized service provided to a member that
is not paid within 30 calendar days after the claim is received accrues interest
at the rate of one per cent per month from the date the claim is submitted. The
interest is prorated on a daily basis and must be paid by the Contractor at the
time the clean claim is paid. (A.R.S. §36-2943.D)

See ACOM Policy 203 for additional information regarding requirements for the
adjudication and payment of claims and encounters by a subcontractor.

Recoupments: The Contractor’s claims processes, as well as its prior
authorization and concurrent review process, must minimize the likelihood of
having to recoup already-paid claims.

Any individual recoupment in excess of $50,000 per provider, or Tax
Identification Number within a contract year or greater than 12 months after the
date of the original payment must be approved as specified in Attachment F3,
Contractor Chart of Deliverables and, as further described in ACOM Policy 412.
Upon submission of a request for approval, AHCCCS will respond within 30 days of
the recoupment request.

 

  81  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. AHCCCS may
validate the submission of applicable voids and replacement encounters upon
completion of any approved recoupment that meets the qualifications of this
section. All replaced or voided encounters must reach adjudicated status within
120 days of the approval of the recoupment. The Contractor should refer to ACOM
Policy 412 and AHCCCS Encounter Manual for further guidance.

Appeals: If the Contractor or a Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while an appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe. The
Contractor is also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.

Claims Processing Related Reporting: The Contractor shall submit a monthly
Claims Dashboard as specified in the AHCCCS Claims Dashboard Reporting Guide and
Attachment F3, Contractor Chart of Deliverables.

AHCCCS may require the Contractor to review claim requirements, including
billing rules and documentation requirements, and submit a report to AHCCCS that
will include the rationale for specified requirements. AHCCCS shall determine
and provide a format for the reporting of this data at the time of the request.

Claims System Audits: The Contractor shall develop and implement an internal
ongoing claims audit function that will include, at a minimum, the following:

 

a. Verification that provider contracts are loaded correctly

 

b. Accuracy of payments against provider contract terms

Audits of provider contract terms must be performed on a regular and periodic
basis and consist of a random, statistically significant sampling of all
contracts in effect at the time of the audit. The audit sampling methodology
must be documented in policy and the Contractor should review the contract
loading of both large groups and individual practitioners at least once every
five year period in addition to any time a contract change is initiated during
that timeframe. The findings of the audits described above must be documented
and any deficiencies noted in the resulting reports must be met with corrective
action.

In addition, in the event of a system change or upgrade, as specified in
Attachment F3, Contractor Chart of Deliverables, the Contractor may also be
required to initiate an independent audit of the Claim Payment/Health
Information System. The Division of Health Care Management will approve the
scope of this audit, and may include areas such as a verification of eligibility
and enrollment information loading, contract information management (contract
loading and auditing), claims processing and encounter submission processes, and
will require a copy of the final audit findings.

Recovery Audit Contractor Audits: A Recovery Audit Contractor (RAC) is a private
entity that is contracted to identify underpayments and overpayments, and to
recoup overpayments made to providers. The Affordable Care Act of 2010 required
States to establish Medicaid RAC programs. CMS promulgated rules regarding the
implementation of the Medicaid RAC requirements (42 CFR 455.500 et seq.),
including the provision that Medicaid RACs are only required to review
Fee-For-Service claims until a permanent Medicare managed care RAC program is
fully operational or a viable State managed care model is identified and CMS
undertakes rules regarding managed care RAC efforts.

 

  82  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

AHCCCS is exploring what opportunities may exist in the marketplace regarding a
methodology for conducting a recovery audit of its services delivered through
its managed care contracts (excluding reinsurance). The Contractor shall
participate in any RAC activities mandated by AHCCCS, via contract amendment or
policy, upon determination of the method of approach.

 

39. SPECIALTY CONTRACTS

AHCCCS may at any time negotiate or contract on behalf of the Contractor and
AHCCCS for specialized hospital and medical services. AHCCCS will consider
existing Contractor resources in the development and execution of specialty
contracts. AHCCCS may require the Contractor to modify its delivery network to
accommodate the provisions of specialty contracts. AHCCCS may consider waiving
this requirement in particular situations if such action is determined to be in
the best interest of the State; however, in no case shall reimbursement
exceeding that payable under the relevant AHCCCS specialty contract be
considered in capitation rate development or risk sharing arrangements,
including reinsurance.

During the term of specialty contracts, AHCCCS may act as an intermediary
between the Contractor and specialty Contractors to enhance the cost
effectiveness of service delivery, medical management, and adjudication of
claims related to payments provided under specialty contracts shall remain the
responsibility of the Contractor. AHCCCS may provide technical assistance prior
to the implementation of any specialty contracts.

AHCCCS has specialty contracts, including but not limited to, transplant
services, anti-hemophilic agents and pharmaceutical related services. AHCCCS
shall provide at least 60 days advance written notice to the Contractor prior to
the implementation of any specialty contract.

 

40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT

In the absence of a contract between the Contractor and a hospital providing
otherwise, the Contractor shall reimburse hospitals for inpatient and outpatient
hospital services as required by A.R.S. §§36-2904 and 2905.01, and 9 A.A.C. 22,
Article 7, which includes without limitation: reimbursement of the majority of
inpatient hospital services with discharge dates on and after October 1, 2014,
using the APR-DRG payment methodology in R9-22-712.60 through R9-22-712.81;
reimbursement of limited inpatient hospital services with discharge dates on and
after October 1, 2014, using per diem rates described in R9-22-712.61; and, in
Pima and Maricopa Counties, payment to non-contracted hospitals at 95% of the
amounts otherwise payable for inpatient services.

The Contractor is encouraged to obtain subcontracts with hospitals in all GSAs.
A Contractor serving out-of-state border communities (excluding Mexico) is
strongly encouraged to establish contractual agreements with those out-of-state
hospitals in counties that are identified by GSA in ACOM Policy 436. The
Contractor, upon request, shall make available to AHCCCS, all hospital
subcontracts and amendments.

The Contractor may conduct prepayment and post-payment medical reviews of all
hospital claims including outlier claims. Erroneously paid claims are subject to
recoupment. If the Contractor fails to identify lack of medical necessity
through concurrent review and/or prepayment medical review, lack of medical
necessity identified during post-payment medical review shall not constitute a
basis for recoupment by the Contractor. See also Section D, Paragraph 38, Claims
Payment/Health Information System.

 

41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT

The Contractor shall provide medically necessary nursing facility services as
outlined in Section D, Paragraph 10, Scope of Services. The Contractor shall
also provide medically necessary nursing facility services for any enrolled
member who has a pending ALTCS application who is currently residing in a
nursing facility and is eligible for services provided under this contract. If
the member becomes ALTCS eligible and is enrolled with an

 

  83  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

ALTCS Contractor before the end of the maximum 90 days per contract year of
nursing facility coverage, the Contractor is only responsible for nursing
facility reimbursement during the time the member is enrolled with the
Contractor as shown in the PMMIS. Nursing facility services covered by another
liable party (including Medicare) while the member is enrolled with the
Contractor, shall be applied to the 90 day per contract year limitation.

The Contractor shall not deny nursing facility services when the member’s
eligibility, including prior period coverage, had not been posted at the time of
admission. In such situations the Contractor shall impose reasonable
authorization requirements. There is no ALTCS enrollment, including prior period
coverage that occurs concurrently with AHCCCS acute enrollment.

The Contractor shall notify the Assistant Director of the Division of Member
Services when a member has been residing in a nursing facility, alternative
residential facility or receiving home and community based services for 45 days
as specified in Section D, Paragraph 10, Scope of Services, under the heading
Nursing Facility. This will allow AHCCCS time to follow-up on the status of the
ALTCS application and to consider potential Fee-For- Service coverage if the
stay goes beyond the 90 day per contract year maximum.

 

42. INCENTIVES/PAY FOR PERFORMANCE

Physician Incentives

The Contractor must comply with all applicable physician incentive requirements
and conditions defined in 42 CFR 417.479. These regulations prohibit physician
incentive plans that directly or indirectly make payments to a doctor or a group
as an inducement to limit or refuse medically necessary services to a member.
The reporting requirements under 42 CFR 417.479 have been suspended. No
reporting to CMS is required until the suspension is lifted.

The Contractor shall disclose to AHCCCS the information on physician incentive
plans listed in 42 CFR 417.479(h)(1) through 417.479(i) upon request from AHCCCS
or CMS and to AHCCCS members who request them. AHCCCS shall also review the
Payment Reform deliverables required under Section D, Paragraph 76, and may
request supplemental information from the Contractor in fulfillment of the
requirements in 42 CFR 417.479(h)(1) through 417.479(i).

The Contractor shall not enter into contractual arrangements that place
providers at substantial financial risk as defined in 42 CFR 417.479 unless
specifically approved in advance by the AHCCCS, Division of Health Care
Management. In order to obtain approval when the contractual arrangements meet
the definition of substantial financial risk, the following must be submitted to
the AHCCCS, Division of Health Care Management 45 days prior to the
implementation of the contract as specified in Attachment F3, Contractor Chart
of Deliverables, [42 CFR 438.6(g)]:

 

1. The type of incentive arrangement

 

2. A plan for the member satisfaction survey;

 

3. Details of the stop-loss protection provided;

 

4. A summary of the compensation arrangement that meets the substantial
financial risk definition; and

 

5. Any other items as requested by AHCCCS

Any Contractor-selected and/or developed pay for performance initiative that
meets the requirements of 42 CFR 417.479 must be approved by AHCCCS, Division of
Health Care Management prior to implementation as specified in Attachment F3,
Contractor Chart of Deliverables.

The Contractor shall also comply with all physician incentive plan requirements
as set forth in 42 CFR 422.208, 422.210 and 438.6(h). These regulations apply to
contract arrangements with subcontracted entities that provide utilization
management services.

 

  84  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN

If a Contractor has subcontracted for management services, the management
service agreement must be approved in advance by AHCCCS, Division of Health Care
Management. If there is a cost allocation plan as part of the management
services agreement, it is subject to review by AHCCCS as specified in Attachment
F3, Contractor Chart of Deliverables. AHCCCS reserves the right to perform a
thorough review of actual management fees charged and/or corporate allocations
made.

If there is a change in ownership of the entity with which the Contractor has
contracted for management services, AHCCCS must review and provide prior
approval of the assignment of the subcontract to the new owner. AHCCCS may offer
open enrollment to the members assigned to the Contractor should a change in
ownership occur. AHCCCS will not permit two Acute Care Contractors to utilize
the same management service company in the same GSA.

The performance of management service subcontractors must be evaluated and
included in the Annual Subcontractor Assignment and Evaluation Report required
by Section D, Paragraph 37, Subcontracts and as specified in Attachment F3,
Contractor Chart of Deliverables.

 

44. MATERIAL CHANGE TO OPERATIONS

A material change to operations is defined as any change in overall business
operations (i.e., policy, process, protocol, such as prior authorization or
retrospective review) which affects, or can reasonably be foreseen to affect,
the Contractor’s ability to meet the performance standards as described in this
contract. It also includes any change that would impact more than 5% of total
membership and/or provider network in a specific GSA.

The Contractor must submit the request for approval of a material change to
operations, including draft notification to affected members and providers, as
specified in Attachment F3, Contractor Chart of Deliverables. The request should
contain, at a minimum, information regarding the nature of the operational
change; the reason for the change; methods of communication to be used; and the
anticipated effective date. AHCCCS will respond to the Contractor within 30
days. A material change in Contractor operations requires 30 days advance
written notice to affected providers and members. The requirements regarding
material changes to operations do not extend to contract negotiations between
the Contractor and a provider.

The Contractor may be required to conduct meetings with providers to address
issues (or to provide general information, technical assistance, etc.) related
to Federal and State requirements, changes in policy, reimbursement matters,
prior authorization and other matters as identified or requested by the AHCCCS.

 

45. MINIMUM CAPITALIZATION

The Contractor is required to meet a minimum capitalization requirement within
30 days after contract award. Details regarding this requirement are included in
AHCCCS’ solicitation, released prior to the expiration of the current contract
period. Once the new contract period commences, the minimum capitalization may
be applied to the Contractor’s equity per member standard, which continues
throughout the contract period. See Section D, Paragraph 50, Financial Viability
Standards.

 

46. PERFORMANCE BOND OR BOND SUBSTITUTE

In addition to the minimum capitalization requirements, the Contractor shall be
required to establish and maintain a performance bond for as long as the
Contractor has AHCCCS-related liabilities of $50,000 or more outstanding, or 15
months following the termination date of this contract, whichever is later, to
guarantee: 1) payment of the Contractor’s obligations to providers, and 2)
performance by the Contractor of its obligations under this contract [42 CFR
438.116]. The Performance Bond shall be in a form acceptable to AHCCCS. See ACOM
Policy 306.

 

  85  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

In the event of a default by the Contractor, AHCCCS shall, in addition to any
other remedies it may have under this contract, obtain payment under the
Performance Bond or substitute security for the purposes of the following:

 

a. Paying any damages sustained by providers, non-contracting providers and
non-providers by reason of a breach of the Contractor’s obligations under this
contract;

 

b. Reimbursing AHCCCS for any payments made by AHCCCS on behalf of the
Contractor; and

 

c. Reimbursing AHCCCS for any extraordinary administrative expenses incurred by
reason of a breach of the Contractor’s obligations under this contract,
including, but not limited to, expenses incurred after termination of this
contract for reasons other than the convenience of the State by AHCCCS.

In the event AHCCCS agrees to accept substitute security in lieu of the security
types outlined in ACOM Policy 306, the Contractor agrees to execute any and all
documents and perform any and all acts necessary to secure and enforce AHCCCS’
security interest in such substitute security including, but not limited to,
security agreements and necessary UCC filings pursuant to the Arizona Uniform
Commercial Code. The Contractor must request approval from AHCCCS before a
substitute security in lieu of the security types outlined in ACOM Policy 306 is
established. In the event such substitute security is agreed to and accepted by
AHCCCS, the Contractor acknowledges that it has granted AHCCCS a security
interest in such substitute security to secure performance of its obligations
under this contract. The Contractor is solely responsible for establishing the
credit-worthiness of all forms of substitute security. AHCCCS may, after written
notice to the Contractor, withdraw its permission for substitute security, in
which case the Contractor shall provide AHCCCS with a form of security described
in ACOM Policy 306.

The Contractor may not change the amount, duration or scope of the performance
bond without prior written approval from AHCCCS, Division of Health Care
Management. The Contractor shall not leverage the bond for another loan or
create other creditors using the bond as security.

 

47. AMOUNT OF PERFORMANCE BOND

The initial amount of the Performance Bond shall be equal to 100% of the total
capitation payment expected to be paid to the Contractor in the first month of
the contract year, or as determined by AHCCCS. The total capitation amount
(including delivery supplement) excludes premium tax. This requirement must be
satisfied by the Contractor no later than 30 days after notification by AHCCCS
of the amount required. Thereafter, AHCCCS shall review the capitation amounts
of the Contractor on a monthly basis to determine if the Performance Bond must
be increased. The Contractor shall have 30 days following notification by AHCCCS
to increase the amount of the Performance Bond. The Performance Bond amount that
must be maintained after the contract term shall be sufficient to cover all
outstanding liabilities and will be determined by AHCCCS. The Contractor may not
change the amount of the performance bond without prior written approval from
AHCCCS, Division of Health Care Management. Refer to ACOM Policy 305 for more
details.

 

48. ACCUMULATED FUND DEFICIT

The Contractor and its owners must review for accumulated fund deficits on a
quarterly and annual basis. In the event the Contractor has a fund deficit, the
Contractor and its owners shall fund the deficit through capital contributions
in a form acceptable to AHCCCS. The capital contributions must be for the period
in which the deficit is reported and shall occur within 30 days of the financial
statement due to AHCCCS. AHCCCS at its sole discretion may impose a different
timeframe other than the 30 days required in this paragraph. AHCCCS may, at its
option, impose enrollment caps in any or all GSA’s as a result of an accumulated
deficit, even if unaudited.

 

49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS

The Contractor shall not, without the prior approval of AHCCCS, make any
advances, distributions, loans, loan guarantees, or investments, to related
parties or affiliates including another fund or line of business within its
organization. The Contractor shall not, without prior approval of AHCCCS, make
loans or advances to providers in excess of $50,000. All requests for prior
approval are to be submitted to the AHCCCS, Division of Health Care Management,
as specified in Attachment F3, Contractor Chart of Deliverables. Refer to ACOM
Policy 418 for further information.

 

  86  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

50. FINANCIAL VIABILITY STANDARDS

The Contractor must comply with the AHCCCS-established financial viability
standards. On a quarterly basis, AHCCCS will review the following ratios with
the purpose of monitoring the financial health of the Contractor: current ratio;
equity per member; medical expense ratio; and the administrative cost
percentage. These same standards will be reviewed for the financial statements
applicable to the Contractor’s Medicare line of business if the Contractor is
certified by AHCCCS.

Sanctions may be imposed if the Contractor does not meet these financial
viability standards. AHCCCS will take into account the Contractor’s unique
programs for managing care and improving the health status of members when
analyzing medical expense and administrative ratio results. However, if a
critical combination of the financial viability standards is not met, or if the
Contractor’s experience differs significantly from other Contractors, additional
monitoring, such as monthly reporting, may be required.

FINANCIAL VIABILITY STANDARDS—Acute Care

 

Current Ratio    Current assets divided by current liabilities. “Current assets”
includes any long-term investments that can be converted to cash within 24 hours
without significant penalty (i.e., greater than 20%).    Standard: At least 1.00
   If current assets include a receivable from a parent company, the parent
company must have liquid assets that support the amount of the inter-company
loan. Equity per Member    Unrestricted equity, less on-balance sheet
performance bond, divided by the number of members enrolled at the end of the
period.   

Standard: At least $170 for Contractors with enrollment < 100,000

                                 $115 for Contractors with enrollment of
100,000+

   Additional information regarding the Equity per Member requirement may be
found in ACOM Policy 305. Medical Expense Ratio    Total medical expenses less
TPL divided by the sum of total PPC and prospective capitation + Delivery
Supplement + All Reconciliation Settlements + Reinsurance less premium tax   
Standard: At least 85% Administrative Cost Percentage   

Total administrative expenses divided by the sum of total PPC and prospective
capitation + Delivery Supplement + All Reconciliation Settlements + Reinsurance
less premium tax

 

Standard: No greater than 10%

FINANCIAL VIABILITY STANDARD—Medicare Advantage Plan Certified by AHCCCS

 

Equity per Member    Unrestricted equity, less on-balance sheet performance
bond, divided by the number of Medicare Advantage Plan dual eligible members
enrolled at the end of the period.      Standard: At least $350

 

  87  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Additional information regarding the Equity per Member requirement may be found
in ACOM Policy 313.

The Contractor shall comply with all financial reporting requirements contained
in Attachment F3, Contractor Chart of Deliverables and the AHCCCS Financial
Reporting Guide for Acute Care Contractors, a copy of which may be found on the
AHCCCS website. This reporting is required for both the Acute Care and Medicare
lines of business, regardless of the licensing or certifying entity for the
Medicare Advantage Plan. If the Contractor is a Medicare Advantage Plan licensed
through the Department of Insurance, quarterly reporting to AHCCCS is required
for informational purposes only. The required reports are subject to change
during the contract term and are summarized in Attachment F3, Contractor Chart
of Deliverables. See ACOM Policy 305 for more detail.

 

51. SEPARATE INCORPORATION

Within 120 days of contract award, a non-governmental Contractor shall have
established a separate corporation for the purposes of this contract, whose sole
activity is the performance of the requirements of this contract or other
contracts with AHCCCS.

 

52. MERGER, ACQUISITION, REORGANIZATION, JOINT VENTURE AND CHANGE OF OWNERSHIP

A merger, acquisition, reorganization, joint venture, and change in ownership of
the Contractor shall require prior approval of AHCCCS, as specified in ACOM
Policy 317 and Attachment F3, Contractor Chart of Deliverables. The Contractor
must submit notification and a detailed transition plan to AHCCCS 180 days prior
to the effective date as outlined in ACOM Policy 317. The purpose of the plan
review is to ensure uninterrupted services to members, evaluate the new entity’s
ability to maintain and support the contract requirements, and to ensure that
services to members are not diminished and that major components of the
organization and AHCCCS programs are not adversely affected by such merger,
reorganization, joint venture or change in ownership.

A merger, acquisition, reorganization, joint venture, and change in ownership of
the Contractor may require a contract amendment. If the Contractor does not
obtain prior approval, or AHCCCS determines that a merger, acquisition,
reorganization, joint venture or change in ownership is not in the best interest
of the State, AHCCCS may terminate this contract pursuant to Section E, Contract
Terms and Conditions, Paragraph 44, Temporary Management/Operation of a
Contractor and Termination. AHCCCS may offer open enrollment to the members
assigned to the Contractor should a merger, acquisition, reorganization, joint
venture, or change in ownership occur. AHCCCS will not permit one organization
to own or manage more than one contract within the same program in the same GSA.

 

53. COMPENSATION

The method of compensation under this contract will be Prior Period Coverage
(PPC) capitation, prospective capitation, delivery supplement, and reinsurance,
as described and defined within this contract and appropriate laws, regulations
or policies.

 

  88  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Actuaries establish the capitation rates using practices established by the
Actuarial Standards Board. AHCCCS provides the following data to its actuaries
for the purposes of rebasing and/or updating the capitation rates:

 

a. Utilization and unit cost data derived from adjudicated encounters

 

b. Both audited and unaudited financial statements reported by the Contractor

 

c. Market basket inflation trends

 

d. AHCCCS Fee-For-ervice schedule pricing adjustments

 

e. Programmatic or Medicaid covered service changes that affect reimbursement

 

f. Other changes to medical practices or administrative requirements that affect
reimbursement

AHCCCS adjusts its rates to best match payment to risk. This further ensures the
actuarial basis for the capitation rates. AHCCCS utilizes a national
episodic/diagnostic risk adjustment model that will be applied to all
prospective capitation rates for all risk groups (excluding supplemental
payments). AHCCCS’ actuaries shall determine if Adults > 106% FPL will or will
not be included in risk adjustment. Additional risk factors that may be
considered in capitation rate development include:

 

a. Reinsurance (as described in Section D, Paragraph 57, Reinsurance)

 

b. Age/Gender

 

c. Medicare enrollment

 

d. Delivery supplemental payment

 

e. Geographic Service Area adjustments

 

f. Risk sharing arrangements for specific populations

 

g. Member specific statistics, e.g. member acuity, member choice, member
diagnosis, etc.

The above information is reviewed by AHCCCS’ actuaries in renewal years to
determine if adjustments are necessary. A Contractor may cover services that are
not covered under the State Plan; however those services are not included in the
data provided to actuaries for setting capitation rates [42 CFR 438.6(e)].

In instances in which AHCCCS has specialty contracts or legislation/policy
limits the allowable reimbursement for certain services or pharmaceuticals, the
amount to be used in the capitation rate setting process and reconciliations
will be the lesser of the contracted/mandated amount or the Contractor paid
amount.

Prospective Capitation: The Contractor will be paid capitation for all
prospective member months, including partial member months. This capitation
includes the cost of providing medically necessary covered services to members
during the prospective period coverage.

Prior Period Coverage (PPC) Capitation: Except for SOBRA Family Planning
services, and KidsCare, the Contractor will be paid capitation for all PPC
member months, including partial member months. This capitation includes the
cost of providing medically necessary covered services to members during prior
period coverage. The PPC capitation rates will be set by AHCCCS and will be paid
to the Contractor along with the prospective capitation described above. The
Contractor will not receive PPC capitation for newborns of members who are
enrolled at the time of delivery. There is no PPC capitation for members
enrolled with the Contractor who are initially found eligible for AHCCCS through
Hospital Presumptive Eligibility. These members will receive coverage of
services during the PPC period through AHCCCS Fee-For-Service.

Reconciliation of Prospective Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s prospective medical cost expenses to prospective net capitation
paid to the Contractor. Refer to ACOM Policy 311 CYE 14 AND FORWARD for further
details. This reconciliation will limit the Contractor’s profits and losses as
follows:

 

Profit

   MCO Share     State Share     Max MCO
Profit     Cumulative
MCO Profit  

<= 3%

     100 %      0 %      3 %      3 % 

> 3% and <= 6%

     50 %      50 %      1.5 %      4.5 % 

> 6%

     0 %      100 %      0 %      4.5 % 

 

  89  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Loss

   MCO Share     State Share     Max MCO
Loss     Cumulative
MCO Loss  

<= 3%

     100 %      0 %     3 %      3 % 

> 3%

     0 %      100 %      0 %      3 % 

Reconciliation of PPC Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s PPC medical cost expenses to PPC capitation paid to the Contractor
during the year. This reconciliation will limit the Contractor’s profits and
losses to 2%. Any losses in excess of 2% will be reimbursed to the Contractor,
and likewise, profits in excess of 2% will be recouped. Refer to ACOM Policy 302
CYE 14 AND FORWARD for further details.

Reconciliation of Adult Group above 106% Federal Poverty Level Costs to
Reimbursement (Adults > 106%): AHCCCS will reconcile the Contractor’s
Prospective and PPC medical cost expenses to Prospective and PPC capitation paid
to the Contractor during the contract year for the Adults > 106%. This
reconciliation will limit the Contractor’s profits and losses to 1%. Any losses
in excess of 1% will be reimbursed to the Contractor, and likewise, profits in
excess of 1% will be recouped. Refer to ACOM Policy 316 CYE 14-15 for further
details.

Reconciliation of Payment Reform—Shared Savings: AHCCCS will settle the
Contractor’s quality contributions and quality distributions through a
reconciliation. Quality distributions in excess of quality contributions will be
paid to the Contractor. Quality contributions in excess of quality distributions
will be recouped from the Contractor. Refer to ACOM Policy 315 CYE15 for further
details.

Cost Settlement for Primary Care Payment Parity: The Patient Protection and
Affordable Care Act (ACA) requires that the Contractor pay qualified primary
care providers (and other providers specified in ACA) fees that are no less than
the Medicare fee schedule in effect for 2013 and 2014, or the fee schedule rate
that would result from applying the 2009 Medicare conversion factor, whichever
is greater, for certain services designated by specific Current Procedural
Terminology (CPT) codes. AHCCCS has developed an enhanced fee schedule
containing the qualifying codes using the 2009 Medicare conversion factor in
compliance with the greater-of requirement. The enhanced payments apply only to
services provided on and after January 1, 2013 by qualified providers, who
self-attest to AHCCCS as defined in the federal regulations.

The Contractor shall reprocess all qualifying claims for qualifying providers
back to January 1, 2013 dates of service with no requirements that providers
re-submit claims or initiate any action. The Contractor shall not apply any
discounts to the enhanced rates.

In the event that a provider retroactively loses his/her qualification for
enhanced payments, the Contractor shall identify impacted claims and
automatically reprocess for the recoupment of enhanced payments. It is expected
that this reprocessing will be conducted by the Contractor without requirement
of further action by the provider.

AHCCCS will make quarterly cost-settlement payments to the Contractor based upon
adjudicated/approved encounter data. The Contractor will be required to refund
payments to AHCCCS for any reduced claim payments in the event that a provider
is subsequently “decertified” for enhanced payments due to audit or other
reasons.

Refer to ACOM Policy 207 for further details.

Delivery Supplement: When the Contractor has an enrolled woman who delivers
during a prospective enrollment period, the Contractor will be entitled to a
supplemental payment. Supplemental payments will not apply to women who deliver
in a prior period coverage time period, or State Only Transplant members. AHCCCS
reserves the right at any time during the term of this contract to adjust the
amount of this payment for women who deliver at home. See ACOM Policy 310.

 

  90  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Health Insurer Fee: Section 9010 of the Patient Protection and Affordable Care
Act (ACA) requires that the Contractor, if applicable, pay a Health Insurer
Assessment Fee (HIF) annually beginning in 2014 based on its respective market
share of premium revenues from the preceding year. Subject to the receipt of
documentation from the Contractor regarding the amount of the Contractor’s
liability for the HIF, AHCCCS shall make a capitation rate adjustment consistent
with a methodology approved by CMS to approximate the cost associated with the
HIF. The cost of the Assessment Fee will include both the Assessment Fee itself
and the corporate income tax liability the Contractor incurs related to the
Assessment Fee. The Contractor must submit the items specified in Attachment F3,
Contractor Chart of Deliverables to the DHCM Finance Manager. See ACOM Policy
320 with further details.

State Only Transplants Option 1 and Option 2: The Contractor will only be paid
capitation for an administrative component for those member months the member is
enrolled with the Contractor. For Option 1 members the Contractor will be paid
the administrative component up to a 12-month continuous period of extended
eligibility. For Option 2 members the administrative component will be paid for
the period of time the transplant is scheduled or performed. All medically
necessary covered services will be reimbursed 100% with no deductible through
Reinsurance payments based on adjudicated encounters. Delivery supplemental
payments will not apply to women who deliver during the 12 month continuous
period of extended eligibility specified as Option 1.

 

54. PAYMENTS TO CONTRACTORS

Subject to the availability of funds, AHCCCS shall make payments to the
Contractor in accordance with the terms of this contract provided that the
Contractor’s performance is in compliance with the terms and conditions of this
contract. Payment must comply with requirements of A.R.S. Title 36. AHCCCS
reserves the option to make payments to the Contractor by wire or National
Automated Clearing House Association (NACHA) transfer and will provide the
Contractor at least 30 days’ notice prior to the effective date of any such
change.

Where payments are made by electronic funds transfer, AHCCCS shall not be liable
for any error or delay in transfer or indirect or consequential damages arising
from the use of the electronic funds transfer process. Any charges or expenses
imposed by the bank for transfers or related actions shall be borne by the
Contractor. Except for adjustments made to correct errors in payment, and as
otherwise specified in this contract, any savings remaining to the Contractor as
a result of favorable claims experience and efficiencies in service delivery at
the end of the contract term may be kept by the Contractor.

All funds received by the Contractor pursuant to this contract shall be
separately accounted for in accordance with generally accepted accounting
principles.

Except for monies received from the collection of third-party liabilities, the
only source of payment to the Contractor for the services provided hereunder is
from funds under the control of the AHCCCS. An error discovered by the State, in
the amount of fees paid to the Contractor, with or without an audit, will be
subject to adjustment or repayment by AHCCCS via a recoupment from future
payment(s) to the Contractor, or by making an additional payment to the
Contractor. When the Contractor identifies an overpayment, AHCCCS must be
notified and reimbursed within 30 days of identification.

No payment due the Contractor by AHCCCS may be assigned or pledged by the
Contractor. This section shall not prohibit AHCCCS at its sole option from
making payment to a fiscal agent hired by the Contractor.

 

55. CAPITATION ADJUSTMENTS

Except for changes made specifically in accordance with this contract, the rates
set forth in Section B shall not be subject to re-negotiation during the
contract period. AHCCCS may, at its option, review capitation rates to determine
if a capitation adjustment is needed for reasons including, but not limited to,
the following:

 

  •   Program changes

 

  •   Legislative requirements

 

  91  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

  •   Changes in trend assumptions

 

  •   Updated encounter experience

 

  •   Actuarial assumptions

If a capitation rate adjustment is determined necessary, the adjustment and
assumptions may be discussed with the Contractor prior to modifying capitation
rates. The Contractor may request a review of a program change if it believes
the program change was not equitable; AHCCCS will not unreasonably withhold such
a review.

The Contractor is responsible for notifying AHCCCS of program and/or expenditure
changes initiated by the Contractor during the contract period that may result
in material changes to the current or future capitation rates.

Contractor Default: If the Contractor is in any manner in default in the
performance of any obligation under this contract, AHCCCS may, at its option and
in addition to other available remedies, adjust the amount of payment until
there is satisfactory resolution of the default.

Change in Member Status: The Contractor shall reimburse AHCCCS and/or AHCCCS may
deduct from future monthly capitation for any portion of a month during which
the Contractor was not at risk due to, for example:

 

a. Death of a member

 

b. Inmate of a public institution

 

c. Duplicate capitation to the same Contractor

 

d. Adjustment based on change in member’s contract type

 

e. Voluntary withdrawal

Upon becoming aware that a member may be an inmate of a public institution, the
Contractor must notify AHCCCS for an eligibility determination. Notifications
must be sent via email to one of the following two email addresses as
applicable:

For children under age 18: DMSJUVENILEIncarceration@azahcccs.gov

For adults age 18 and older: DMSADULTIncarceration@azahcccs.gov

Notifications must include:

 

a. AHCCCS ID

 

b. Name

 

c. Date of Birth (DOB)

 

d. When incarcerated

 

e. Where incarcerated

The Contractor does not need to report members incarcerated with the Arizona
Department of Corrections.

Several counties are submitting daily files of all inmates entering their jail
and all inmates released. AHCCCS will match these files against the database of
active AHCCCS members. AHCCCS members who become incarcerated will be
disenrolled from their Contractor and placed in a “no-pay” status for the
duration of their incarceration. The Contractor will see the “IE” code for
ineligible associated with the disenrollment. Upon release from jail, the member
will be re-enrolled with their previous Contractor. A member is eligible for
covered services until the effective date of the member’s “no-pay” status.

If a member is enrolled twice with the same Contractor, recoupment will be made
as soon as the double capitation is identified. AHCCCS reserves the right to
modify its policy on capitation recoupments at any time during the term of this
contract.

 

  92  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

56. MEMBER BILLING AND LIABILITY FOR PAYMENT

AHCCCS registered providers may charge AHCCCS members for services which are
excluded from AHCCCS coverage or which are provided in excess of AHCCCS limits
according to the guidelines set forth in R9-22-702.

The Contractor must ensure that members are not held liable for:

 

a. The Contractor’s or any subcontractor’s debts in the event of Contractor’s or
the subcontractor’s insolvency [42 CFR 438.106(a)];

 

b. Covered services provided to the member except as permitted under R9-22-702,
[42 CFR 438.106(b)(1)]; or,

 

c. Payments to the Contractor or any subcontractors for covered services
furnished under a contract, referral or other arrangement, to the extent that
those payments are in excess of the amount the member would owe if the
Contractor or any subcontractor provided the services directly [42 CFR
438.106(b)(2); 42 CFR 438.106(c); 42 CFR 438.6(l); 42 CFR 438.230].

 

57. REINSURANCE

Reinsurance is a stop-loss program provided by AHCCCS to the Contractor for the
partial reimbursement of covered medical services incurred for a member beyond
an annual deductible level. AHCCCS is self-insured for the reinsurance program
which is characterized by an initial deductible level and a subsequent
coinsurance percentage. The coinsurance percentage is the rate at which AHCCCS
will reimburse the Contractor for covered services incurred above the
deductible. The deductible is the responsibility of the Contractor. Deductible
levels are subject to change by AHCCCS during the term of this contract. Any
change would have a corresponding impact on capitation rates. The reinsurance
contract year is the year beginning on October 1 and ending on September 30.
Refer to the AHCCCS Reinsurance Processing Manual for further details on the
Reinsurance Program.

The table below represents deductible and coinsurance levels. See specific case
types below for coverage details.

 

Reinsurance Case Type

   Deductible    Coinsurance

Regular Reinsurance

   $25,000    75%

Catastrophic Reinsurance

   NA    85%

Transplant and Other Case Types

   See specific
paragraphs below    See specific
paragraphs below

Annual deductible levels apply to all members except for State Only Transplant.
Beginning October 1, 2014 and annually thereafter, the regular reinsurance
deductible levels above may increase by $5,000.

PPC expenses are not covered for any members under the reinsurance program
unless they qualify under transplant reinsurance.

Reinsurance Case Types

For all reinsurance case types, in the instances in which AHCCCS has specialty
contracts or legislation/policy limits the allowable reimbursement for certain
services or pharmaceuticals the amount to be used in the computation of
reinsurance will be the lesser of the contracted/mandated amount or the
Contractor paid amount.

 

  93  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Regular Reinsurance: Regular reinsurance covers partial reimbursement of covered
inpatient facility medical services. This coverage applies to prospective
enrollment periods. In certain situations as outlined in the AHCCCS Reinsurance
Processing Manual, per diem rates paid for nursing facility services provided
within 30 days of an acute hospital stay, including room and board, provided in
lieu of hospitalization for up to 90 days in any contract year shall be eligible
for reinsurance coverage. Same-day admit-and-discharge services do not qualify
for reinsurance.

Catastrophic Reinsurance: The Catastrophic Reinsurance program encompasses
members receiving certain biotech drugs and those members diagnosed with
hemophilia, von Willebrand’s Disease or Gaucher’s Disease, as follows:

Biotech Drugs: Catastrophic reinsurance is available to cover the cost of
certain biotech drugs when medically necessary. The biotech drugs covered under
reinsurance may be reviewed by AHCCCS at the start of each contract year. Refer
to the AHCCCS Reinsurance Processing Manual for a complete list of the approved
biotech drugs. When a generic equivalent of a biotech drug is available, AHCCCS
will reimburse at the lesser of the biotech drug or its generic equivalent for
reinsurance purposes, unless the generic equivalent is contra-indicated for a
specific member.

Hemophilia: Catastrophic reinsurance coverage is available for all members
diagnosed with Hemophilia.

Von Willebrand’s Disease: Catastrophic reinsurance coverage is available for all
members diagnosed with von Willebrand’s Disease who are non-DDAVP responders and
dependent on Plasma Factor VIII.

Gaucher’s Disease: Catastrophic reinsurance is available for members diagnosed
with Gaucher’s Disease classified as Type I and are dependent on enzyme
replacement therapy.

For additional detail and restrictions refer to the AHCCCS Reinsurance
Processing Manual and the AMPM. There are no deductibles for catastrophic
reinsurance cases. For member’s receiving biotech drugs, AHCCCS will reimburse
at 85% of the cost of the drug only. For those members diagnosed with
hemophilia, von Willebrand’s Disease and Gaucher’s Disease, all medically
necessary covered services provided during the contract year shall be eligible
for reimbursement at 85% of the AHCCCS allowed amount or the Contractor’s paid
amount, whichever is lower, depending on the subcap/CN1 code indicated on the
encounter.

AHCCCS holds a specialty contract for anti-hemophilic agents and related
services for hemophilia. The Contractor may access anti-hemophilic agents and
related pharmaceutical services for hemophilia or von Willebrand’s under the
terms and conditions of the specialty contract for members enrolled in their
plans. In that instance, the Contractor is the authorizing payor. As such, the
Contractor will provide prior authorization, care coordination, and
reimbursement for all components covered under the contract for their members. A
Contractor utilizing the contract will comply with the terms and conditions of
the contract. A Contractor may use the AHCCCS contract or contract with a
provider of their choice. Reinsurance coverage for anti-hemophilic blood factors
will be limited to 85% of the AHCCCS contracted amount or the Contractor’s paid
amount, whichever is lower.

The Contractor must notify AHCCCS, DHCM Medical Management, of cases identified
for catastrophic reinsurance coverage, as specified in Attachment F3, Contractor
Chart of Deliverables. Catastrophic reinsurance will be paid for a maximum
30-day retroactive period from the date of notification to AHCCCS.

All catastrophic claims are subject to medical review by AHCCCS.

 

  94  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Transplant Reinsurance: This program covers members who are eligible to receive
covered major organ and tissue transplantation. Refer to the AMPM and the AHCCCS
Reinsurance Processing Manual for covered services for organ and tissue
transplants. Reinsurance coverage for transplants received at an AHCCCS
contracted facility is paid at the lesser of 85% of the AHCCCS contract amount
for the transplantation services rendered or 85% of the Contractor’s paid
amount. A new component for follow-up care post-transplant has been added to the
transplant contracts. Reinsurance for these components will follow the regular
reinsurance reimbursement, including a deductible requirement. Reinsurance
coverage for transplants received at a non- AHCCCS contracted facility is paid
the lesser of 85% of the lowest AHCCCS contracted rate, for the same organ or
tissue, or the Contractor paid amount. The new follow-up care component will
receive reinsurance coverage in accordance with regular reinsurance
reimbursement, including a deductible requirement. The AHCCCS contracted
transplantation rates may be found on the AHCCCS website. The Contractor must
notify AHCCCS, DHCM Medical Management when a member is referred to a transplant
facility for evaluation for an AHCCCS-covered organ transplant. In order to
qualify for reinsurance benefits, the notification must be received by AHCCCS
Medical Management within 30 days of referral to the transplant facility for
evaluation.

If a Contractor intends to use an out of State transplant facility for a covered
transplant and AHCCCS already holds an in State contract for that transplant
type, the Contractor must obtain prior approval from the AHCCCS Medical
Director. If no prior approval is obtained, and the Contractor incurs costs at
the out of State facility, those costs will not be eligible for either
transplant or regular reinsurance.

Option 1 and Option 2 Transplant Services: Reinsurance coverage for State Only
Option 1 and Option 2 members (as described in Section D, Paragraph 2,
Eligibility Categories) for transplants received at an AHCCCS contracted
facility is paid at the lesser of 100% of the AHCCCS contract amount for the
transplantation services rendered, or the Contractor paid amount, less the
transplant share of cost. For transplants received at a facility not contracted
with AHCCCS, payment is made at the lesser of 100% of the lowest AHCCCS
contracted amount for the transplantation services rendered, or the Contractor
paid amount, less the transplant share of cost. All Option 1 and Option 2
transplants are subject to the terms regarding out of State transplants set
forth above and in the AHCCCS Reinsurance Processing Manual. The AHCCCS
contracted transplantation rates may be found on the AHCCCS website. When a
member is referred to a transplant facility for evaluation for an AHCCCS-covered
organ transplant, the Contractor shall notify AHCCCS, DHCM Medical Management as
specified in the AMPM Chapter 300.

Option 1 Non-transplant Reinsurance: All medically necessary covered services
provided to Option 1 members, unrelated to the transplant, shall be eligible for
reimbursement, with no deductible, at 100% of the Contractor’s paid amount based
on adjudicated encounters.

Other Reinsurance: For all reinsurance case types other than transplants, the
Contractor will be reimbursed 100% for all medically necessary covered expenses
provided in a contract year, after the Contractor paid amount in the reinsurance
case reaches $650,000. It is the responsibility of the Contractor to notify
AHCCCS, DHCM, Reinsurance Supervisor, once a reinsurance case reaches $650,000.
Failure to notify AHCCCS or failure to adjudicate encounters appropriately
within 15 months from the end date or service will disqualify the related
encounters for 100% reimbursement consideration.

Encounter Submission and Payments for Reinsurance

Encounter Submission: All reinsurance associated encounters, except as provided
below for “Disputed Matters,” must reach a clean claim status within 15 months
from the end date of service, or date of eligibility posting, whichever is
later.

Encounters for claims which cross over contract years will not be eligible for
reinsurance.

AHCCCS will not pay reinsurance on encounters for interim claims. The final
claim submitted by a hospital associated with the full length of the patient
stay will be eligible for reinsurance consideration as long as the days of the
hospital stay do not cross contract years.

 

  95  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

AHCCCS will not pay reinsurance on encounters containing any PPC for regular,
catastrophic and other reinsurance case types. Splitting claims for the purpose
of separating PPC from prospective enrollment is not permitted.

Disputed Matters: For encounters which are the subject of a member appeal,
provider claim dispute, or other legal action, including an informal resolution
originating from a request for a formal claim dispute or member appeal, the
Contractor has the greater of: 1) 90 days from the date of the final decision in
that proceeding/action or 2) 15 months from the end date of service/date of
eligibility posting to file the reinsurance claim AND for the reinsurance claim
to reach clean claim status. Therefore, reinsurance claims for disputed matters
will be considered timely if the Contractor files such claims in clean claim
status no later than 90 days from the date of the final decision in that
proceeding/action even though the 15 month deadline has expired.

Failure to submit encounters in clean claim status within the applicable
timeframes specified above will result in the denial of reinsurance. The
association of an encounter to a reinsurance case does not automatically qualify
the encounter for reinsurance reimbursement.

The Contractor must void encounters for any claims that are recouped in full.
For recoupments that result in a reduced claim value or any adjustments that
result in an increased claim value, replacement encounters must be submitted.
See the AHCCCS Reinsurance Processing Manual for further details. The Contractor
should refer to Section D, Paragraph 65, Encounter Data Reporting, for
additional encounter reporting requirements.

Payment of Regular and Catastrophic Reinsurance Cases: AHCCCS will reimburse a
Contractor for costs incurred in excess of the applicable deductible level,
subject to coinsurance percentages and Medicare/TPL payment, less any applicable
quick pay discounts, slow payment penalties and interest. Amounts in excess of
the deductible level shall be paid based upon costs paid by the Contractor,
minus the coinsurance and Medicare/TPL payment, unless the costs are paid under
a subcapitated arrangement. In subcapitated arrangements, AHCCCS shall base
reimbursement of reinsurance encounters on the lower of the AHCCCS allowed
amount or the reported health plan paid amount, minus the coinsurance and
Medicare/TPL payment and applicable quick pay discounts, slow payment penalties
and interest.

When a member with an annual enrollment choice changes Contractors within a
contract year, for reinsurance purposes, costs incurred for that member do not
follow the member to the receiving Contractor. Encounters from the Contractor
the member is leaving (for dates of service within the current contract year)
will not be applied toward the receiving Contractor’s deductible level. For
further details regarding this policy and other reinsurance policies refer to
the AHCCCS Reinsurance Processing Manual.

Payment of Transplant Reinsurance Cases: Reinsurance benefits are based upon the
lower of the AHCCCS contract amount or the Contractor’s paid amount, subject to
coinsurance percentages. The Contractor is required to submit all supporting
encounters for transplant services. Reinsurance payments are linked to
transplant encounter submissions. In order to receive reinsurance payment for
transplant stages, billed amounts and health plan paid amounts for adjudicated
encounters must agree with related claims and/or invoices. Timeliness for each
stage payment will be calculated based on the latest adjudication date for the
complete set of encounters related to the stage. Refer to the AHCCCS Reinsurance
Processing Manual for the appropriate billing of transplant services.

Reinsurance Audits

AHCCCS may, at a later date, perform medical audits on reinsurance cases. Terms
of the audit process will be disclosed prior to implementation of the audits
providing the Contractor with appropriate advance notice.

 

  96  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

58. COORDINATION OF BENEFITS/THIRD PARTY LIABILITY

Pursuant to Federal and State law, AHCCCS is the payor of last resort, except
under limited situations. This means AHCCCS shall be used as a source of payment
for covered services only after all other sources of payment have been
exhausted. The Contractor shall coordinate benefits in accordance with 42 CFR
433.135 et seq., A.R.S. §36-2903, and R9-22-1001 et seq., so that costs for
services otherwise payable by the Contractor are cost avoided or recovered from
a liable party [42 CFR 434.6(a)(9)]. The term “State” shall be interpreted to
mean “Contractor” for purposes of complying with the Federal regulations
referenced above. The Contractor may require subcontractors to be responsible
for coordination of benefits for services provided pursuant to this contract.

The two methods used in the coordination of benefits are cost avoidance and
post-payment recovery. The Contractor shall use these methods as described in
A.A.C. R9-22-1001 et seq. and Federal and State law. See also Section D,
Paragraph 60, Medicare Services and Cost Sharing.

Cost Avoidance: The Contractor shall take reasonable measures to determine all
legally liable parties. This refers to any individual, entity or program that is
or may be liable to pay all or part of the expenditures for covered services.
The Contractor shall cost-avoid a claim if it has established the probable
existence of a liable party at the time the claim is filed. Establishing
liability takes place when the Contractor receives confirmation that another
party is, by statute, contract, or agreement, legally responsible for the
payment of a claim for a healthcare item or service delivered to a member. If
the probable existence of a party’s liability cannot be established the
Contractor must adjudicate the claim. The Contractor must then utilize
post-payment recovery which is described in further detail below. If AHCCCS
determines that the Contractor is not actively engaged in cost avoidance
activities the Contractor shall be subject to sanctions.

The Contractor shall not deny a claim for timeliness if the untimely claim
submission results from a provider’s efforts to determine the extent of
liability.

If a third party insurer other than Medicare requires the member to pay any
copayment, coinsurance or deductible, the Contractor is responsible for making
these payments. See ACOM Policy 434.

Members with CRS Condition: Members under 21 years of age who are determined to
have a qualifying CRS condition will be enrolled with the CRS Contractor.
Members with private insurance or Medicare may use their private insurance or
Medicare provider networks to obtain services including those for the CRS
condition. The CRS Contractor is responsible for payment for services provided
to its enrolled members according to CRS coverage type. See ACOM Policy 426 for
CRS Contractor coverage responsibilities and coordination of benefits. If the
member has Medicare coverage, ACOM Policy 201 shall apply.

Post-payment Recoveries: Post-payment recovery (pay and chase) is necessary in
cases where the Contractor has not established the probable existence of a
liable party at the time services were rendered or paid for, or was unable to
cost-avoid. The following sections set forth requirements for Contractor
recovery actions including recoupment activities, other recoveries and total
plan case requirements.

Recoupments: The Contractor must follow the protocols established in ACOM Policy
412. The Contractor must void encounters for claims that are recouped in full.
For recoupments that result in an adjusted claim value, the Contractor must
submit replacement encounters.

 

Other Recoveries: The Contractor shall identify the existence of potentially
liable parties through the use of trauma code edits, utilizing diagnostic codes
800 to 999.9 (excluding code 994.6) external causes of injury codes E000 through
E999, and other procedures. The Contractor shall not pursue recovery in the
following circumstances, unless the case has been referred to the Contractor by
AHCCCS or AHCCCS’ authorized representative:

 

•   Uninsured/underinsured motorist insurance

 

  

•   Restitution Recovery

 

•   First-and third-party liability insurance

 

  

•   Worker’s Compensation

 

•   Tort feasors, including casualty

 

  

•   Estate Recovery

 

•   Special Treatment Trust Recovery

  

 

  97  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Upon identification of any of the above situations, the Contractor shall
promptly report any cases involving the above circumstances to AHCCCS’
authorized representative for determination of a “total plan” case. A total plan
case is a case where payments for services rendered to the member are
exclusively the responsibility of the Contractor; no reinsurance or
Fee-For-Service payments are involved. By contrast, a “joint” case is one where
Fee-For-Service payments and/or reinsurance payments are involved. In joint
cases, the Contractor shall notify AHCCCS’ authorized representative within 10
business days of the identification of a liable party case with reinsurance or
Fee-For-Service payments made by AHCCCS. Failure to report these cases may
result in one of the remedies specified in Section D, Paragraph 72, Sanctions.
The Contractor shall cooperate with AHCCCS’ authorized representative in all
collection efforts.

Total Plan Case Requirements

In “total plan” cases, the Contractor is responsible for performing all
research, investigation, the mandatory filing of initial liens on cases that
exceed $250, lien amendments, lien releases, and payment of other related costs
in accordance with A.R.S. §36-2915 and A.R.S. §36-2916. The Contractor shall use
the AHCCCS-approved casualty recovery correspondence when filing liens and when
corresponding to others in regard to casualty recovery. The Contractor may
retain up to 100% of its recovery collections if all of the following conditions
exist:

 

a. Total collections received do not exceed the total amount of the Contractor’s
financial liability for the member;

 

b. There are no payments made by AHCCCS related to Fee-For-Service, reinsurance
or administrative costs (i.e., lien filing , etc.); and,

 

c. Such recovery is not prohibited by State or Federal law.

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS to ensure that there is no reinsurance or Fee-For-Service payment
that has been made by AHCCCS. Failure to report these cases prior to negotiating
a settlement amount may result in one of the remedies specified in Section D,
Paragraph 72, Sanctions.

Total Plan Cases: The Contractor shall report settlement information to AHCCCS,
utilizing the AHCCCS-approved casualty recovery Notification of Settlement form,
within 10 business days from the settlement date. Failure to report these cases
may result in one of the remedies specified in Section D, Paragraph 72,
Sanctions.

Joint Cases: AHCCCS’ authorized representative is responsible for performing all
research, investigation and payment of lien-related costs, subsequent to the
referral of any and all relevant case information to AHCCCS’ authorized
representative by the Contractor. In joint cases, AHCCCS’ authorized
representative is also responsible for negotiating and acting in the best
interest of all parties to obtain a reasonable settlement and may compromise a
settlement in order to maximize overall reimbursement, net of legal and other
costs. The Contractor will be responsible for their prorated share of the
contingency fee. The Contractor’s share of the contingency fee will be deducted
from the settlement proceeds prior to AHCCCS remitting the settlement to the
Contractor.

Retroactive Recoveries: The Contractor shall engage in retroactive third party
recovery efforts for members for which a claim was paid, for up to two years
from the date of service, to determine if there are other payor sources that
were not known at the time of payment. The Contractor is prohibited from
recouping related payments from providers, requiring providers to take action,
or requiring the involvement of providers in any way.

After two years from the service date, AHCCCS will direct recovery efforts for
retroactive recovery of claims not previously identified by the Contractor as
having a reasonable expectation of recovery. Any recoveries obtained by AHCCCS
through its recovery efforts will be retained exclusively by AHCCCS and will not
be shared with the Contractor. The total recovery period for the Contractor and
AHCCCS combined is limited to three years after the date of service as defined
in A.R.S. §36-2923 and the Deficit Reduction Act of 2005 (Public Law 109-171).

 

  98  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

See ACOM Policy 434 for details regarding encounter adjustments as a result of
retroactive recoveries and the processes for identifying claims that have a
reasonable expectation of recovery.

Other Reporting Requirements

If a Contractor discovers the probable existence of a liable party that is not
known to AHCCCS, or any change in coverage, the Contractor must report the
information to the AHCCCS contracted vendor as specified in Attachment F3,
Contractor Chart of Deliverables. Notification by the Contractor must occur
electronically through the Third Party Leads submission process. Refer to AHCCCS
Technical Interface Guidelines at:

http://www.azahcccs.gov/commercial/ContractorResources/manuals/TIG/HealthPlan/TPLleads.aspx.

Failure to report these cases may result in one of the remedies specified in
Section D, Paragraph 72, Sanctions.

Upon AHCCCS’ request, the Contractor shall provide an electronic extract of the
casualty cases, including open and closed cases. Data elements include, but are
not limited to: the member’s first and last name; AHCCCS ID; date of incident;
claimed amount; paid/recovered amount; and case status. The AHCCCS TPL Section
shall provide the format and reporting schedule for this information to the
Contractor. AHCCCS will provide the Contractor with a file of all other coverage
information, for the purpose of updating the Contractor’s files, as described in
the Technical Interface Guidelines.

Title XXI (KidsCare) and BCCTP: Eligibility for KidsCare and BCCTP benefits
require that the applicant/member not be enrolled with any other creditable
health insurance plan. If the Contractor becomes aware of any such coverage, the
Contractor shall notify AHCCCS immediately. AHCCCS will determine if the other
insurance meets the creditable coverage definition in A.R.S. §36-2982(G).

Cost Avoidance/Recovery Report: The Contractor shall report, as specified in
Attachment F3, Contractor Chart of Deliverables, a summary of their cost
avoidance/recovery activity. The report shall be submitted in a format as
specified in the AHCCCS Program Integrity Reporting Guide.

Contract Termination: Upon termination of this contract, the Contractor will
complete the existing third party liability cases or make any necessary
arrangements to transfer the cases to AHCCCS’ authorized TPL representative.

 

59. COPAYMENTS

The Contractor is required to comply with R9-22-711, ACOM Policy 431 and other
directives by AHCCCS. Most AHCCCS members remain exempt from copayments while
others may be subject to optional or mandatory copayments for certain services.

Those populations exempt or subject to optional copayments may not be denied
services due to the inability to pay the copayment [42 CFR 438.108]. However,
for those populations subject to mandatory copayments services may be denied for
the inability to pay the copayment.

 

60. MEDICARE SERVICES AND COST SHARING

The Contractor must pay most Medicare coinsurance and/or deductibles for covered
services provided to dual eligible members within the Contractor’s network.
However, there are different cost-sharing responsibilities that apply to dual
eligible members based on a variety of factors. The Contractor must limit their
cost sharing responsibility according to R9-29-301 and R9-29-302 and as further
outlined in ACOM Policy 201. Refer to Section D, Paragraph 10, Scope of
Services, for information regarding prescription medication for Medicare Part D.

 

  99  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Dual eligible members shall have choice of all providers in the network and
shall not be restricted to those that accept Medicare.

When a dual eligible member is in a medical institution and that stay is funded
by Medicaid for a full calendar month, the dual eligible person is not required
to pay copayments for their Medicare covered prescription medications for the
remainder of the calendar year. To ensure appropriate information is
communicated for these members to CMS, the Contractor must notify AHCCCS
pursuant to ACOM Policy 201.

 

61. MARKETING

The Contractor shall comply with all Federal and State provisions regarding
marketing including ACOM Policy 101 [42 CFR 438.104]. The Contractor shall
submit all proposed marketing materials, activities, and participation in events
that will involve the general public to the AHCCCS Marketing Committee as
specified in Attachment F3, Contractor Chart of Deliverables and as outlined in
ACOM Policy 101. All marketing materials that have been approved by the
Marketing Committee must be resubmitted every two years for re-approval.

 

62. CORPORATE COMPLIANCE

 

Corporate Compliance Program

The Contractor shall be in compliance with 42 CFR 438.608. The Contractor must
have a mandatory Corporate Compliance Program, supported by other administrative
procedures including a Corporate Compliance Plan that is designed to guard
against fraud, waste, and abuse. The Contractor shall have written criteria for
selecting a Compliance Officer and the job description clearly outlining the
responsibilities and authority of the position. The Contractor’s written
Corporate Compliance Plan must adhere to Contract and ACOM Policy 103 and must
be submitted annually to AHCCCS-OIG as specified in Attachment F3, Contractor
Chart of Deliverables.

The compliance program shall be designed to both prevent and detect fraud,
waste, and abuse. The compliance program must include:

 

1. Written policies, procedures, and standards of conduct that articulates the
organization’s commitment to and processes for complying with all applicable
Federal and State rules, regulations, guidelines, and standards.

 

2. The Compliance Officer must be an onsite management official who reports
directly to the Contractor’s top management. Any exceptions must be approved by
AHCCCS.

 

3. Effective lines of communication between the compliance officer and the
Contractor’s employees.

 

4. Enforcement of standards through well-publicized disciplinary guidelines.

 

5. Provision for internal monitoring and auditing, as well as provisions for
external monitoring and auditing of subcontractors.

 

6. Provision for prompt response to problems detected.

 

7. The written designation of a Compliance Committee who is accountable to the
Contractor’s top management. The Compliance Committee which shall be made up of,
at a minimum, the Compliance Officer, a budgetary official and other executive
officials with the authority to commit resources. The Compliance Committee will
assist the Compliance Officer in monitoring, reviewing and assessing the
effectiveness of the compliance program and timeliness of reporting.

 

8. Pursuant to the Deficit Reduction Act of 2005 (DRA), Contractors, as a
condition for receiving payments shall establish written policies for employees
detailing:

 

  a. The Federal False Claims Act provisions;

 

  b. The administrative remedies for false claims and statements;

 

  c. Any State laws relating to civil or criminal penalties for false claims and
statements; and

 

  d. The whistleblower protections under such laws.

 

  100  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

9. The Contractor must establish a process for training existing staff and new
hires on the compliance program and on the items in 10 above. All training must
be conducted in such a manner that can be verified by AHCCCS.

 

10. The Contractor must require, through documented policies and subsequent
contract amendments, that subcontractors and providers train their staff on the
following aspects of the Federal False Claims Act provisions:

 

  a. The administrative remedies for false claims and statements;

 

  b. Any State laws relating to civil or criminal penalties for false claims and
statements; and

 

  c. The whistleblower protections under such laws.

 

11. The Contractor must notify AHCCCS, DHCM Data Analysis and Research, as
specified in Attachment F3, Contractor Chart of Deliverables of any CMS
compliance issues related to HIPAA transaction and code set complaints or
sanctions.

Fraud Waste, and Abuse: In accordance with A.R.S. §36-2918.01, §36-2932,
§36-2905.04 and ACOM Policy 103, the Contractor, its subcontractors and
providers are required to immediately notify the AHCCCS Office of Inspector
General (AHCCCS-OIG) regarding all allegations of fraud, waste or abuse
involving the AHCCCS Program. The Contractor shall not conduct any investigation
or review of the allegations of fraud, waste, or abuse involving the AHCCCS
Program. Notification to AHCCCS-OIG shall be in accordance with ACOM Policy 103
and as specified in Attachment F3, Contractor Chart of Deliverables. The
Contractor must also report to AHCCCS, as specified in Attachment F3, Contractor
Chart of Deliverables, any credentialing denials including, but not limited to
those which are the result of licensure issues, quality of care concerns,
excluded providers, and which are due to alleged fraud, waste or abuse. In
accordance with 42 CFR 455.14, AHCCCS-OIG will then conduct a preliminary
investigation to determine if there is sufficient basis to warrant a full
investigation. [42 CFR 455.17][42 CFR 455.1(a)(1)]. As stated in A.R.S.
§13-2310, incorporated herein by reference, any person who knowingly obtains any
benefit by means of false or fraudulent pretenses, representations, promises, or
material omissions is guilty of a Class 2 felony.

The Contractor agrees to permit and cooperate with any onsite review. A review
by the AHCCCS-OIG may be conducted without notice and for the purpose of
ensuring program compliance. The Contractor also agrees to respond to
electronic, telephonic or written requests for information within the timeframe
specified by AHCCCS. The Contractor agrees to provide documents, including
original documents, to representatives of the AHCCCS-OIG upon request and at no
cost. The AHCCCS-OIG shall allow a reasonable time for the Contractor to copy
the requested documents, not to exceed 20 business days from the date of the
AHCCCS-OIG request.

Once the Contractor has referred a case of alleged fraud, waste, or abuse to
AHCCCS, the Contractor shall take no action to recoup or otherwise offset any
suspected overpayments. AHCCCS-OIG will notify the Contractor when the
investigation concludes. If it is determined by AHCCCS-OIG to not be a fraud,
waste, or abuse case, the Contractor shall adhere to the applicable AHCCCS
policy manuals for disposition.

In addition, the Contractor must furnish to AHCCCS or CMS within 35 days of
receiving a request, full and complete information, pertaining to business
transactions [42 CFR 455.105]:

 

  •   The ownership of any subcontractor with whom the Contractor has had
business transactions totaling more than $25,000 during the 12-month period
ending on the date of request; and

 

  •   Any significant business transactions between the Contractor, any
subcontractor, and wholly owned supplier, or between the Contractor and any
subcontractor during the five year period ending on the date of the request.

 

  101  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Disclosure of Ownership and Control [42 CFR 455.104 through 106](SMDL09-001):

The Contractor must obtain the following information regarding ownership and
control [42 CFR 455.106]:

 

1. The Name, Address, Date of Birth and Social Security Numbers of any
individual with an ownership or control interest in the Contractor

 

2. The Name, Address, and Tax Identification Number of any corporation with an
ownership or control interest in the Contractor. The address for corporate
entities must include as applicable primary business address, every business
location, and P.O. Box address.

 

3. Whether the person (individual or corporation) with an ownership or control
interest in the Contractor is related to another person with ownership or
control interest in the Contractor as a spouse, parent, child, or sibling; or
whether the person (individual or corporation) with an ownership or control
interest in any subcontractor of the Contractor has a 5% or more interest is
related to another person with ownership or control interest in the Contractor
as a spouse, parent, child, or sibling

 

4. The name of any other disclosing entity as defined in 42 CFR 455.101 in which
an owner of the Contractor has an ownership or control interest

 

5. The Name, Address, Date of Birth and Social Security Number of any agent and
managing employee (including Key Staff personal as noted in Section D, paragraph
16) of the Contractor as defined in 42 CFR 455.101

The Contractor shall also, with regard to its fiscal agents, obtain the
following information regarding ownership and control [42 CFR 455.104]:

 

1. The Name, Address, Date of Birth, and Social Security Numbers of any
individual with an ownership or control interest in the fiscal agent

 

1. The Name, Address, and Tax Identification Number of any corporation with an
ownership or control interest in the fiscal agent. The address for corporate
entities must include as applicable primary business address, every business
location, and P.O. Box address.

 

2. Whether the person (individual or corporation) with an ownership or control
interest in the fiscal agent is related to another person with ownership or
control interest in the fiscal agent as a spouse, parent, child, or sibling; or
whether the person (individual or corporation) with an ownership or control
interest in any subcontractor of the fiscal agent has a 5% or more interest is
related to another person with ownership or control interest in the fiscal agent
as a spouse, parent, child, or sibling

 

3. The name of any other disclosing entity as defined in 42 CFR 455.101 in which
an owner of the fiscal agent has an ownership or control interest

 

4. The Name, Address, Date of Birth and Social Security Number of any agent and
managing employee of the fiscal agent as defined in 42 CFR 455.101.

The Contractor shall provide the above-listed information to AHCCCS at any of
the following times:

 

1. Upon the Contractor submitting the proposal in accordance with the State’s
procurement process;

 

2. Upon the Contractor executing the contract with the State;

 

3. Upon renewal or extension of the contract;

 

4. Within 35 days after any change in ownership of the Contractor; and

 

5. Upon request by AHCCCS.

Disclosure of Information on Persons Convicted of Crimes [42 CFR 455.101through
106; 436] [SMDL09- 001]:

The Contractor must do the following:

 

1. Confirm the identity and determine the exclusion status of any person with an
ownership or control interest in the Contractor, and any person who is an agent
or managing employee of the Contractor (including Key Staff personnel as noted
in Section D, Paragraph 16), through routine checks of Federal databases; and

 

  102  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

2. Disclose the identity of any of these excluded persons, including those who
have ever been convicted of a criminal offense related to that person’s
involvement in any program under Medicare, Medicaid, or the Title XX services
program since the inception of those programs.

The Contractor shall, on a monthly basis, confirm the identity and determine the
exclusion status through routine checks of:

 

a. The List of Excluded Individuals (LEIE)

 

b. The System of Award Management (SAM) formerly known as the Excluded Parties
List (EPLS)

 

c. Any other databases directed by AHCCCS or CMS

The Contractor shall also, with regard to its fiscal agents, identify, obtain
and report the above information on persons convicted of crimes [42 CFR 455.101
through 106; 436] [SMDL09-001].

The results of the Disclosure of Ownership and Control and the Disclosure of
Information on Persons Convicted of Crimes shall be held by the Contractor. The
Contractor shall submit an annual attestation as specified in Attachment F3,
Contractor Chart of Deliverables, that the information has been obtained and
verified by the Contractor, or upon request, provide this information to AHCCCS.
Refer to ACOM Policy 103for further information.

The Contractor must immediately notify AHCCCS-OIG of any person who has been
excluded through these checks in accordance with the 42 CFR 455.106 (2)(b) and
as specified in Attachment F3, Contractor Chart of Deliverables.

The Contractor shall require Administrative Services Subcontractors adhere to
the requirements outlined above regarding Disclosure of Ownership and Control
and Disclosure of Information on Persons Convicted of Crimes as outlined in 42
CFR 455.101 through 106, 42 CFR 436 and SMDL09-001. Administrative Services
Subcontractors shall disclose to AHCCCS-OIG the identity of any excluded person.

In the event that AHCCCS-OIG, either through a civil monetary penalty or
assessment, a global civil settlement or judgment, or any other form of civil
action, including recovery of an overpayment, receives a monetary recovery from
an entity, the entirety of such monetary recovery belongs exclusively to AHCCCS
and the Contractor has no claim to any portion of this recovery. Furthermore,
the Contractor is fully subrogated to AHCCCS for all civil recoveries.

In accordance with Section 1128A(a)(6) of the Act; and 42 CFR section
1003.102(a)(2)(3) civil monetary penalties may be imposed against the
Contractor, its subcontractors or providers who employ or enter into contracts
with excluded individuals or entities to provide items or services to Medicaid
recipients.

 

63. RECORDS RETENTION

The Contractor shall maintain records relating to covered services and
expenditures including reports to AHCCCS and documentation used in the
preparation of reports to AHCCCS. The Contractor shall comply with all
specifications for record keeping established by AHCCCS. All records shall be
maintained to the extent and in such detail as required by AHCCCS rules and
policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, prescription files and
other records specified by AHCCCS.

The Contractor agrees to make available, at all reasonable times during the term
of this contract, any of its records for inspection, audit or reproduction by
any authorized representative of AHCCCS, State or Federal government. The
Contractor shall be responsible for any costs associated with the reproduction
of requested information.

 

  103  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract unless a longer
period of time is required by law. For retention of patient medical records, the
Contractor shall ensure compliance with A.R.S. §12-2297 which provides, in part,
that a health care provider shall retain patient medical records according to
the following:

1. If the patient is an adult, the provider shall retain the patient medical
records for at least six years after the last date the adult patient received
medical or health care services from that provider.

2. If the patient is under 18 years of age, the provider shall retain the
patient medical records either for at least three years after the child’s
eighteenth birthday or for at least six years after the last date the child
received medical or health care services from that provider, whichever date
occurs later.

In addition, the Contractor shall comply with the record retention periods
specified in HIPAA laws and regulations, including, but not limited to, 45 CFR
164.530(j)(2).

If this Contract is completely or partially terminated, the records relating to
the work terminated shall be preserved and made available for a period of five
years from the date of any such termination. Records which relate to grievances,
disputes, litigation or the settlement of claims arising out of the performance
of this contract, or costs and expenses of this contract to which exception has
been taken by AHCCCS, shall be retained by the Contractor for a period of five
years after the date of final disposition or resolution thereof.

 

64. SYSTEMS AND DATA EXCHANGE REQUIREMENTS

The Contractor is required to exchange data with AHCCCS relating to the
information requirements of this contract and as required to support the data
elements to be provided to AHCCCS. All data exchanged must be in the formats
prescribed by AHCCCS, which include those required/covered by the Health
Insurance Portability and Accountability Act (HIPAA). Details for the formats
may be found in the HIPAA Transaction Companion Guides, Trading Partner
Agreements, AHCCCS Encounter Manual, and in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website.

The information exchanged with AHCCCS shall be in accordance with all
procedures, policies, rules, or statutes in effect during the term of this
contract. If any of these procedures, policies, rules, regulations or statutes
are hereinafter changed, both parties agree to conform to these changes
following notification by AHCCCS.

Electronic Transactions: The Contractor is required to accept and generate all
required HIPAA compliant electronic transactions from or to any provider or
their assigned representative interested in and capable of electronic submission
of eligibility verifications, claims, claims status verifications or prior
authorization requests; or the receipt of electronic remittance. The Contractor
must be able to make claims payments via electronic funds transfer and have the
capability to accept electronic claims attachments.

Contractor Data Exchange: Before a Contractor may exchange data with AHCCCS,
certain agreements, authorizations and control documents are required. The
Contractor must have completed and submitted the EDI Trading Partner Agreement
in order to exchange data with AHCCCS.

Each Contractor is assigned a Transmission Submitter Number (TSN) for encounter
submissions. The Contractor may elect to obtain additional TSNs based upon
processing or tracking needs.

Contractor Responsibilities: The Contractor is responsible for any incorrect
data, delayed submission or payment (to the Contractor or its subcontractors),
and/or penalty applied due to any error, omission, deletion, or erroneous insert
caused by Contractor-submitted data. Any data that does not meet the standards
required by AHCCCS shall not be accepted by AHCCCS.

 

  104  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor is required to provide an attestation that any data transmitted
is accurate and truthful, to the best of the Contractor’s Chief Executive
Officer, Chief Financial Officer or designee’s knowledge [42 CFR 438.606] as
outlined by AHCCCS.

The Contractor further agrees to indemnify and hold harmless the State of
Arizona and AHCCCS from any and all claims or liabilities, including but not
limited to consequential damages, reimbursements or erroneous billings and
reimbursements of attorney fees incurred as a consequence of any error,
omission, deletion or erroneous insert caused by the Contractor in the submitted
input data. Neither the State of Arizona nor AHCCCS shall be responsible for any
incorrect or delayed payment to the Contractor’s providers (subcontractors)
resulting from such error, omission, deletion, or erroneous input data caused by
the Contractor in the submission of AHCCCS claims.

The Contractor is also responsible for identifying any inconsistencies
immediately upon receipt of data from AHCCCS. If any unreported inconsistencies
are subsequently discovered, the Contractor shall be responsible for the
necessary adjustments to correct its records at its own expense.

Member Data: The Contractor shall accept from AHCCCS original evidence of
eligibility and enrollment in the AHCCCS prescribed electronic data exchange
formats. Upon request, the Contractor shall provide to AHCCCS PCP assignments in
an AHCCCS prescribed electronic data exchange format.

Claims Data: This system must be capable of collecting, storing and producing
information for the purposes of financial, medical and operational management.

The Contractor shall develop and maintain a HIPAA compliant claims processing
and payment system capable of processing, cost avoiding and paying claims in
accordance with A.R.S. §36-2903 and 2904 and AHCCCS rules R9-22 Article 7. The
system must be adaptable to updates in order to support future AHCCCS claims
related policy requirements on a timely basis as needed.

On a recurring basis (no less than quarterly based on adjudication date), AHCCCS
shall provide the Contractor an electronic file of claims and encounter data for
members enrolled with the Contractor who have received services, during the
member’s enrollment period, from another contractor or through AHCCCS FFS for
purposes of member care coordination. Data sharing will comply with Federal
privacy regulations.

In addition, the Contractor shall implement and meet the following milestones in
order to make claims processing and payment more efficient and timely:

 

1. Receive 60% of each claim type (professional, institutional and dental) based
on volume of actual claims excluding claims processed by Pharmacy Benefit
Managers (PBMs) electronically.

 

2. Produce and distribute 60% of remittances electronically.

 

3. Provide 60% of claims payments via EFT.

System Changes and Upgrades: The costs of software changes are included in
administrative costs paid to the Contractor. There is no separate payment for
software changes. A PMMIS systems contact will be assigned after contract award.
AHCCCS will work with the Contractor as they evaluate Electronic Data
Interchange options.

The Contractor will ensure that changing or making major upgrades to the
information systems affecting claims processing, payment or any other major
business component, will be accompanied by a plan which includes a timeline,
milestones, and outlines adequate testing to be completed before implementation.
The Contractor shall notify and provide the system change plan to AHCCCS for
review and comment as specified in Attachment F3, Contractor Chart of
Deliverables.

Health Insurance Portability and Accountability Act (HIPAA): The Contractor
shall comply with the Administrative Simplification requirements of Subpart F of
the HIPAA of 1996 (Public Law 107-191, 110 Statutes 1936) and all Federal
regulations implementing that Subpart that are applicable to the operations of
the Contractor by the dates required by the implementing Federal regulations as
well as all subsequent requirements and regulations as published.

 

  105  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Data Security : The Contractor is required to have a security audit performed by
an independent third party on an annual basis. The annual audit report must be
submitted to AHCCCS as specified in Attachment F3, Contractor Chart of
Deliverables.

The audit must include, at a minimum, a review of Contractor compliance with all
security requirements as outlined in the AHCCCS Security Rule Compliance Summary
Checklist, as specified in ACOM Policy 108. In addition, the audit must include
a review of Contractor policies and procedures to verify that appropriate
security requirements have been adequately incorporated into the Contractor’s
business practices, and the production processing systems.

The audit must result in a findings report and as necessary a corrective action
plan, detailing all issues and discrepancies between the security requirements
and the Contractor’s policies, practices and systems. The corrective action plan
must also include timelines for corrective actions related to all issues or
discrepancies identified. The annual report must include the findings and
corrective action plan and must be submitted to AHCCCS for review and approval.
AHCCCS will verify that the required audit has been completed and the approved
corrective action plan is in place and being followed as part of Operational
Reviews.

Health Information Exchange: The Contractor is required to contract with Health
Information Network of Arizona (HINAz) or its successor, as a data user.

 

65. ENCOUNTER DATA REPORTING

Complete, accurate and timely reporting of encounter data is crucial to the
success of the AHCCCS program. AHCCCS uses encounter data to pay reinsurance
benefits, set Fee-For-Service and capitation rates, determine reconciliation
amounts, determine disproportionate share payments to hospitals, and to
determine compliance with performance standards. The Contractor shall submit
encounter data to AHCCCS for all services for which the Contractor incurred a
financial liability and claims for services eligible for processing by the
Contractor where no financial liability was incurred including services provided
during prior period coverage. This requirement is a condition of the CMS grant
award [42 CFR 438.242(b)(1)][42 CFR 455.1 (a)(2)].

New Contractors must successfully exchange encounter data for all applicable
form types with AHCCCS no later than 120 days after the start of the contract or
be subject to possible corrective actions up to and including sanctions and
enrollment caps.

Encounter Submissions: Encounters must be submitted in the format prescribed by
AHCCCS. Encounter data must be provided to AHCCCS as outlined in the HIPAA
Transaction Companion Guides, Trading Partner Agreements and the AHCCCS
Encounter Manual.

Professional, Institutional and Dental Encounters not involving services
eligible for Federal Drug Rebate processing should be received by AHCCCS no
later than 240 days after the end of the month in which the service was
rendered, or the effective date of the enrollment with the Contractor, whichever
date is later. Pharmacy related encounter data and other encounters involving
services eligible for Federal Drug Rebate processing must be provided to AHCCCS
no later than 30 days after the end of the quarter in which the pharmaceutical
item was dispensed.

A Contractor shall prepare, review, verify, certify, and submit, encounters for
consideration to AHCCCS. Upon submission, the Contractor must provide
attestation that the services listed were actually rendered.

The Contractor may be assessed sanctions for noncompliance with encounter
submission completeness, accuracy and timeliness requirements.

 

  106  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Encounter Reporting: The Contractor must produce reports for the purposes of
tracking, trending, reporting process improvement and monitoring submissions and
revisions of encounters. The Contractor will submit these reports to AHCCCS as
required per the AHCCCS Encounter Manual or as directed by AHCCCS and as further
specified in Attachment F3, Contractor Chart of Deliverables.

On a monthly basis AHCCCS will produce encounter reconciliation files containing
the prior 18 months of approved, voided, plan-denied, pended and AHCCCS-denied
encounters received and processed by AHCCCS. These files must be utilized to
compare the encounter financial data reported with plan claims data, and to
compare submitted encounters to processed claims to validate completeness of
encounter submissions.

Encounter Supporting Data Files: AHCCCS provides the Contractor with periodic
(no less than twice monthly) full replacement files containing provider and
medical coding information as stored in PMMIS. These files should be used by the
Contractor to ensure accurate Encounter Reporting. Refer to the AHCCCS Encounter
Manual for further information regarding the content and layouts of these files.

Encounter Corrections: The Contractor is required to monitor and resolve pended
encounters and encounters denied by AHCCCS.

The Contractor is further required to submit replacement or voided encounters in
the event that claims are subsequently corrected following the initial encounter
submission. This includes corrections as a result of inaccuracies identified by
fraud and abuse audits or investigations conducted by AHCCCS or the Contractor.
The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. Refer to the
AHCCCS Encounter Manual for instructions regarding the submission of corrected,
replaced or voided encounters.

Encounter Performance Standards: AHCCCS has established encounter performance
standards as detailed in the AHCCCS Encounter Manual. All encounters including
approved, pended, denied and voided encounters, impact completeness, accuracy,
and timeliness rates. Rates below the established standards (pended encounters
that have pended for more than 120 days for example), or poor encounter
performance overall, may result in Corrective Action Plans and/or sanctions.

Encounter Validation Studies: Per CMS requirements, AHCCCS will conduct
encounter validation studies of the Contractor’s encounter submissions. These
studies may result in sanctions of the Contractor and/or require a corrective
action plan for noncompliance with related encounter submission requirements.

The purpose of encounter validation studies is to compare recorded utilization
information from a medical record or other source with the Contractor’s
submitted encounter data. Any and all covered services may be validated as part
of these studies. The criteria used in encounter validation studies may include
timeliness, correctness and omission of encounters. Refer to the AHCCCS Data
Validation Technical Document for further information.

AHCCCS may revise study methodology, timelines and sanction amounts based on
agency review or as a result of consultations with CMS. The Contractor will be
notified in writing of any significant change in study methodology.

 

66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES

AHCCCS produces daily enrollment transaction updates identifying new members and
changes to existing members’ demographic, eligibility and enrollment data as
outlined in the HIPAA Transaction Companion Guides, Trading Partner Agreements,
and the AHCCCS Technical Interface Guidelines available on the AHCCCS website.
These files shall be utilized by the Contractor to update its member records on
a timely and consistent basis. The daily enrollment transaction update, that is
run immediately prior to the monthly enrollment and capitation transaction, is
referred to as the “last daily” and will contain all rate code changes made for
the prospective month, as well as any new enrollments and disenrollments as of
the first of the prospective month.

 

  107  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

AHCCCS also produces a daily Manual Payment Transaction as outlined in the
AHCCCS Technical Interface Guidelines, available on the AHCCCS website, which
identifies enrollment or disenrollment activity that was not included on the
daily enrollment transaction update due to internal edits. The Contractor shall
use the Manual Payment Transaction in addition to the daily enrollment
transaction update to update its member records.

A weekly capitation transaction as outlined in the HIPAA Transaction Companion
Guides, and Trading Partner Agreements, will be produced to provide the
Contractor with member-level capitation payment information. This file will show
changes to the prospective capitation payments, as sent in the monthly file,
resulting from enrollment changes that occur after the monthly file is produced.
This file will also identify mass adjustments to and/or manual capitation
payments that occurred at AHCCCS after the monthly file is produced.

On a daily and monthly basis AHCCCS provides the Contractor with the Rate Code
Summary electronic file as outlined in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website, which summarizes the capitation
activity for the processing cycle.

The enrollment and capitation transaction updates distributed monthly are
generally produced two days before the end of every month. The update will
identify the total active population for the Contractor as of the first day of
the next month. These updates contain the information used by AHCCCS to produce
the monthly capitation payment for the next month. The Contractor must reconcile
the member files (including the member’s Medicare status, TPL information, etc.)
with the AHCCCS monthly update. After reconciling the monthly update
information, the Contractor will work to resolve any discrepancies and record
the results of the reconciliation. Results of the reconciliation will be made
available to AHCCCS upon request. After completion of the reconciliation the
Contractor will resume posting daily updates beginning with the last two days of
the month. The last two daily updates are different from the regular daily
updates in that they pay and/or recoup capitation for the next month. If the
Contractor detects an error through the monthly update process, the Contractor
shall notify AHCCCS, Information Services Division.

 

67. PERIODIC REPORTING REQUIREMENTS

Under the terms and conditions of its CMS grant award, AHCCCS requires periodic
reports, encounter data and other information from the Contractor. The
submission of late, inaccurate, or otherwise incomplete reports shall constitute
failure to report subject to the penalty provisions described in Section D,
Paragraph 72, Sanctions.

Standards applied for determining adequacy of required reports are as follows
[42 CFR 438.242(b)(2)]:

 

a. Timeliness: Reports or other required data shall be received on or before
scheduled due dates.

 

b. Accuracy: Reports or other required data shall be prepared in strict
conformity with appropriate authoritative sources and/or AHCCCS defined
standards.

 

c. Completeness: All required information shall be fully disclosed in a manner
that is both responsive and pertinent to report intent with no material
omissions.

The Contractor shall comply with all reporting requirements contained in this
contract. AHCCCS requirements regarding reports, report content and frequency of
submission of reports are subject to change at any time during the term of the
contract. The Contractor shall comply with all changes specified by AHCCCS. The
Contractor shall be responsible for continued reporting beyond the term of the
contract.

 

  108  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

68. REQUESTS FOR INFORMATION

AHCCCS may, at any time during the term of this contract, request financial or
other information from the Contractor. Responses shall fully disclose all
financial or other information requested. Information may be designated as
confidential but may not be withheld from AHCCCS as proprietary. Information
designated as confidential may not be disclosed by AHCCCS without the prior
written consent of the Contractor except as required by law. Upon receipt of
such requests for information from AHCCCS, the Contractor shall provide complete
information to AHCCCS as requested no later than 20 days after the receipt of
the request unless otherwise specified in the request itself.

If the Contractor believes the requested information is confidential and may not
be disclosed to third parties, the Contractor shall provide a detailed legal
analysis to AHCCCS, within the timeframe designated by AHCCCS, setting forth the
specific reasons why the information is confidential and describing the specific
harm or injury that would result from disclosure. In the event that AHCCCS
withholds information from a third party as a result of the Contractor’s
statement, the Contractor shall be responsible for all costs associated with the
nondisclosure, including but not limited to legal fees and costs.

 

69. DISSEMINATION OF INFORMATION

Upon request, the Contractor shall disseminate information prepared by AHCCCS or
the Federal government to its members and all costs shall be the responsibility
of the Contractor. All advertisements, publications and printed materials that
are produced by the Contractor and refer to covered services shall state that
such services are funded under contract with AHCCCS.

 

70. OPERATIONAL AND FINANCIAL READINESS REVIEWS

AHCCCS will conduct an Operational and Financial Readiness Review of the
Contractor and will, subject to the availability of resources, provide technical
assistance as appropriate. The Readiness Review will be conducted prior to the
start of business. The purpose of a Readiness Review is to assess the
Contractor’s operational readiness and its ability to provide covered services
to members at the start of the contract year. The Contractor will be permitted
to commence operations only if the Readiness Review factors are met to AHCCCS’
satisfaction.

 

71. OPERATIONAL REVIEWS

In accordance with CMS requirements [42 CFR 434.6(a)(5)] and Arizona
Administrative Code [Title 9, A.A.C. Chapter 22 Article 5], AHCCCS, or an
independent agent, will conduct periodic Operational Reviews to ensure program
compliance and identify best practices [42 CFR 438.204]. The reviews will
identify and make recommendations for areas of improvement, monitor the
Contractor’s progress towards implementing mandated programs or operational
enhancements, and provide the Contractor with technical assistance when
necessary. The type and duration of the review will be solely at the discretion
of AHCCCS.

Except in cases where advance notice is not possible or advance notice may
render the review less useful, AHCCCS will give the Contractor at least three
weeks advance notice of the date of the scheduled Operational Review. AHCCCS
reserves the right to conduct reviews without notice to monitor contractual
requirements and performance as needed.

AHCCCS may request, at the expense of the Contractor, to conduct on-site reviews
of functions performed at out of State locations and will coordinate travel
arrangements and accommodations with the Contractor.

In preparation for the reviews, the Contractor shall cooperate with AHCCCS by
forwarding in advance policies, procedures, job descriptions, contracts,
records, logs and other material upon request. Documents not requested in
advance shall be made available during the course of the review. Contractor
personnel shall be available at all times during review activities. The
Contractor shall provide an appropriate private workspace and internet access.

 

  109  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor will be furnished a copy of the draft Operational Review report
and given an opportunity to comment on any review findings prior to AHCCCS
issuing the final report. The Contractor must develop corrective action plans
based on these recommendations. The corrective action plans and modifications to
the corrective action plans must be approved by AHCCCS. Unannounced follow-up
reviews may be conducted at any time after the initial Operational Review to
determine the Contractor’s progress in implementing recommendations and
achieving compliance.

The Contractor shall not distribute or otherwise make available the Operational
Review Tool, draft Operational Review Report or final report to other
Contractors.

 

72. SANCTIONS

In accordance with applicable Federal and State regulations, R9-22-606, ACOM
Policy 408 and the terms of this contract, AHCCCS may impose sanctions for
failure to comply with any provision of this contract. Written notice will be
provided to the Contractor specifying the sanction to be imposed, the grounds
for such sanction and either the length of suspension or the amount of
capitation to be withheld. The Contractor may dispute the decision to impose a
sanction in accordance with the process outlined in R9-34-401 et seq.

Cure Notice Process: AHCCCS may provide a written cure notice to the Contractor
regarding the details of the non-compliance. If a notice to cure is provided to
the Contractor, the cure notice will specify the period of time during which the
Contractor must bring its performance back into compliance with contract
requirements. If, at the end of the specified time period, the Contractor has
complied with the cure notice requirements, AHCCCS will not impose a sanction.

AHCCCS may impose sanctions including but not limited to:

 

a. Civil monetary penalties.

 

b. Appointment of temporary management for a Contractor as provided in 42 CFR
438.706 and A.R.S. §36-2903 (M).

 

c. Granting members the right to terminate enrollment without cause and
notifying the affected members of their right to disenroll [42 CFR
438.702(a)(3); 42 CFR 438.722].

 

d. Suspension of all new enrollments, including auto assignments after the
effective date of the sanction.

 

e. Suspension of payment for recipients enrolled after the effective date of the
sanction until CMS or AHCCCS is satisfied that the reason for imposition of the
sanction no longer exists and is not likely to recur.

 

f. Additional sanctions allowed under statute or regulation that address areas
of noncompliance.

Refer to ACOM Policy 408 for details.

Automatic Sanctions: AHCCCS will assess the sanctions listed in Attachment F3,
Contractor Chart of Deliverables on deliverables listed under DHCM Operations,
Clinical Quality Management and Medical Management that are not received by 5:00
PM on the due date indicated. If the due date falls on a weekend or a State
Holiday, sanctions will be assessed on deliverables not received by 5:00 PM on
the next business day.

 

73. BUSINESS CONTINUITY AND RECOVERY PLAN

The Contractor shall develop a Business Continuity and Recovery Plan as detailed
in ACOM Policy 104, to deal with unexpected events that may affect its ability
to adequately serve members. All staff shall be trained on, and familiar with,
the Plan. This Plan shall, at a minimum, include planning and training for:

 

  •   Electronic/telephonic failure at the Contractor’s main place of business

 

  •   Complete loss of use of the main site and satellite offices out of State

 

  •   Loss of primary computer system/records

 

  •   Communication between the Contractor and AHCCCS in the event of a business
disruption

 

  •   Periodic Testing (at least annually)

 

  110  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Business Continuity and Recovery Plan shall be updated annually. The
Contractor shall submit a summary of the Plan to AHCCCS as specified in
Attachment F3, Contractor Chart of Deliverables.

 

74. MEDICARE REQUIREMENTS

Medicare Coordination for Dual Eligible Members

Background Information: In an effort to improve care coordination for AHCCCS
dual eligible members, AHCCCS requires the Contractor, or its corporate
affiliate, to be a Medicare Advantage Dual Eligible Special Needs Plan in all
GSAs in which they hold a contract. To match the population served, the D-SNP
Type must be a D-SNP subset non-zero cost share that matches this contract.

Medicare Structure: As required by A.R.S. §36-2906.01, the awarded Contractor
must establish a separate corporation whose only authorized business is to
provide services under this contract or other contracts with AHCCCS and the
Medicare product to the extent necessary to ensure integration of AHCCCS and
Medicare services for persons enrolled with the Contractor for both programs.
The Contractor must have, and assure AHCCCS it has, the legal and actual
authority to direct, manage, and control the operations of both the corporation
established under this contract and the Medicare product to the extent necessary
to ensure integration of AHCCCS and Medicare services for persons enrolled with
the Contractor for both programs. The Contractor must ensure the integration of
Medicare and Medicaid services within the following key functional areas of the
organization or when utilizing administrative services subcontracts:

 

  •   Network Management/Provider Relations;

 

  •   Member Services;

 

  •   Quality Management;

 

  •   Medical Management;

 

  •   Corporate Compliance; and

 

  •   Grievance System.

Medicare Branding: The Contractor must establish branding for the Medicare
product that ensures it is easily identifiable to members and providers as an
integrated plan for both Medicare and Medicaid.

Medicare State Certification: Medicare Advantage plans are required to be
licensed under State law. As outlined in A.R.S §36-2903(B)(2) AHCCCS has the
authority to certify its Contractors for Medicare purposes. Contractors are able
to apply for certification through AHCCCS or apply and receive licensure through
the Arizona Department of Insurance. The AHCCCS certification process is
detailed in ACOM 313.

State Contracting with D-SNPs: Per ACOM Policy 107, AHCCCS will not contract
with any D-SNP to serve the Acute Care Medicaid population outside of awarded
Acute Care contracts. Detailed D-SNP responsibilities are outlined in Medicare
Advantage D SNP Health Plan Agreement.

Alignment Efforts: On October 1, 2013, dual eligible members may be assigned to
a Medicaid plan based on their Medicare D-SNP enrollment. Aligning Medicare and
Medicaid plans ensures a more coordinated process for members and providers.
AHCCCS will continue to pursue policies and practices which improve the system
for dual eligible members including, but not limited to:

 

  •   On an ongoing basis, aligning Medicaid enrollment with Medicare;

 

  •   Working with community stakeholders for outreach and education;

 

  •   Conducting state sponsored outreach and education;

 

  •   Requiring plan outreach and education.

 

  111  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

The Contractor shall provide seamless conversion enrollment of newly Medicare
eligible individuals who are currently enrolled with the Contractor for Medicaid
only, into the Contractor’s companion D-SNP, pending CMS approval. This
directive is based on CMS guidance provided in the Medicare Managed Care Manual,
Chapter 2, Section 40.1.4 and will include individuals who have aged-in to
Medicare as well as those qualified for Medicare upon the completion of the 24
month waiting period due to a disability. AHCCCS will hold the D-SNP Plan
responsible for sending a proposal to participate in seamless conversion by
January 1, 2015.

 

75. PENDING LEGISLATION/OTHER ISSUES

The following constitute pending items that may be resolved after the issuance
of this contract. Any program changes due to the resolution of the issues will
be reflected in future amendments to the contract. Capitation rates may also be
adjusted to reflect the financial impact of program changes. The items in this
paragraph are subject to change and should not be considered all-inclusive.

Federal and State Legislation: AHCCCS and its Contractors are subject to
legislative mandates that may result in changes to the program. AHCCCS will
either amend the contract or incorporate changes in policies incorporated in the
contract by reference.

Health Information Technology for Economic and Clinical Health Act: In February
2009, as part of the Federal stimulus package, Congress enacted the Health
Information Technology for Economic and Clinical Health (HITECH) Act. The
legislation included a number of provisions designed to encourage the adoption
and use of health information technology including Electronic Health Records
(EHRs) and the development of a Health Information Exchange (HIE)
infrastructure. The underlying rationale for the Act is the belief that the
adoption on a nationwide basis would reduce total spending on health care by
diminishing the number of inappropriate tests and procedures, reducing paperwork
and administrative overhead, and decreasing the number of adverse events
resulting from medical errors.

The HITECH Act includes provisions designed to encourage the adoption and use of
health information technology including Electronic Health Records (EHRs),
E-Prescribing and the development of a Health Information Exchange (HIE)
infrastructure. AHCCCS and its Contractors support these new evolving
technologies, designed to create efficiencies and improve effectiveness of care
resulting in improved patient satisfaction with the health care experience, the
provision of optimal care outcomes and cost efficiencies.

To further the integration of technology based solutions and the meaningful use
of electronic health records within provider offices, AHCCCS anticipates
increasing opportunities for providers and Contractors to utilize technological
functions for processes that are necessary to meet Medicaid requirements.
Expanding the adoption may reduce total spending on health care by diminishing
the number of inappropriate tests and procedures, reducing paperwork and
administrative overhead, and decreasing the number of adverse events resulting
from medical errors. The Contractor will actively participate in offering
information and providing provider support and education to further expand
provider adoption and use of health information technology. It is AHCCCS’
expectation that the Contractor review operational processes to reduce provider
hassle factors by implementing technological solutions for those providers
utilizing electronic health records and to incentivize providers to implement
and meaningfully use health information technology as a standard of doing
business with the AHCCCS program. AHCCCS also anticipates establishing minimum
standards, goals and requirements related to operational areas where improved
efficiencies or effectiveness could be achieved. AHCCCS anticipates expanding
utilization of health information technology as it relates to health care
management and Contractor deliverables in the following, but not limited to,
areas:

 

  •   Access to care

 

  •   Care coordination

 

  •   Pharmacy, including but not limited to polypharmacy

 

  •   Evidence based care

 

  •   Disease management

 

  •   EPSDT services

 

  •   Coordination with community services

 

  112  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

  •   Referral management

 

  •   Discharge planning

 

  •   Performance measures

 

  •   Performance improvement projects

 

  •   Medical record review

 

  •   Quality of care review processes

 

  •   Quality improvement

 

  •   Claims review

 

  •   Prior authorization

 

  •   Claims

ICD-10 Readiness: In 2009 the Federal government published the final regulation
that adopted the ICD-10 code sets as HIPAA standards (45 CFR 162.1002). As HIPAA
covered entities, State Medicaid programs must comply with use of the ICD-10
code sets by the deadline established by CMS. The compliance date published in
the final rule is October 1, 2013. However, in October 2012, the ICD-10
compliance date was amended through a correction of final rule (originally
published in September 2012), delaying the effective date to October 1, 2014. In
2014, the compliance effective date was further delayed to October 1, 2015.
However, AHCCCS is not amending its requirement that the Contractor be ready to
implement ICD-10 effective October 1, 2014. The Contractor shall meet all AHCCCS
deadlines for communication, testing, and implementation planning with AHCCCS
and providers. Failure to meet deadlines may result in regulatory action.

Patient Protection and Affordable Care Act: The Contractor shall comply with the
applicable sections of the Patient Protection and Affordable Care Act (PPACA)
including, but not limited to, the Health Insurer Fee and including those
provisions as adopted by AHCCCS in the Arizona State Plan. The Contractor shall
provide services to Medicaid eligible individuals who will be covered by the
Medicaid restoration and expansion starting January 1, 2014. Additionally, there
will be modifications to the populations currently subject to mandatory and
optional (nominal) copayments, copayment amounts, and services for which copays
are required. Implementation of these provisions is anticipated to begin in
early 2014.

Hospital Presumptive Eligibility: As required under the Affordable Care Act,
AHCCCS has established standards for the State’s Hospital Presumptive
Eligibility (HPE) program in accordance with federal requirements. Qualified
hospitals that elect to participate in the HPE Program will implement a process
consistent with AHCCCS standards which determines applicants presumptively
eligible for AHCCCS acute care covered services. Persons determined
presumptively eligible who have not submitted a full application to AHCCCS will
qualify for acute care services from the date the hospital determines the
individual to be presumptively eligible through the last day of the month
following the month in which the determination of presumptive eligibility was
made by the qualified hospital. For persons who apply for presumptive
eligibility and who also submit a full application to AHCCCS, coverage of acute
care services will begin on the date that the hospital determines the individual
to be presumptively eligible and will continue through the date that AHCCCS
issues a determination on that application. All persons determined presumptively
eligible for AHCCCS will be enrolled with AHCCCS Fee-For-Service for the
duration of the HPE eligibility period. If a member made eligible via HPE is
subsequently determined eligible for AHCCCS via the full application process,
Prior Period Coverage for the member will also be covered by AHCCCS
Fee-For-Service, and the member will be enrolled with the Contractor only on a
prospective basis. AHCCCS is awaiting Federal approval of its HPE State Plan
Amendment and policy and will share more information on the HPE program when it
becomes available.

Greater Arizona Integrated Services for Individuals with Serious Mental Illness:
Pursuant to A.R.S. §36-2901 et seq, AHCCCS and Arizona Department of Health
Services will continue to design and implement an integrated physical and
behavioral health care delivery system for eligible adults with SMI outside of
Maricopa County.

 

  113  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

Integrated Behavioral Health Services for Dual Eligible Members: As part of
Arizona’s Medicaid Reform Plan, AHCCCS is reviewing continued opportunities to
further integrate behavioral and physical health care services for individuals
with Medicare and AHCCCS. AHCCCS is working with the Arizona Department of
Health Services/Division of Behavioral Health and anticipates the integration of
behavioral health services for dual eligible members to be provided by Acute
Care Contractors beginning October 1, 2015.

 

76. PAYMENT REFORM

Payment reform is a cornerstone of AHCCCS’ strategy to bend the upward
trajectory of health care costs. AHCCCS is implementing initiatives to leverage
the managed care model toward value based health care systems where members’
experience and population health are improved, per-capita health care cost is
limited to the rate of general inflation through aligned incentives with managed
care organization and provider partners, and there is a commitment to continuous
quality improvement and learning. The Contractor shall participate in payment
reform efforts.

Payment Reform - Shared Savings: The purpose of the shared savings initiative is
to encourage Contractor activity in the area of quality improvement by aligning
the incentives of the Contractor and provider through shared savings payment
arrangements, as delineated by ACOM Policy 315 CYE15 and as specified in
Attachment F3, Contractor Chart of Deliverables. Quality distributions to
Contractors will be funded by assessing 1 percent from Prospective Gross
Capitation (Quality Contribution) exclusive of Delivery Supplemental, KidsCare
and State Only Transplant payments. One hundred percent (100%) of the Quality
Contributions will be distributed to one or more Contractors according to the
Contractors’ performance on selected Quality Management Performance Measures
relative to minimum performance standards established by CQM and the
Contractors’ ranking on QMPMs. Quality contributions and quality distributions
will be settled through a reconciliation performed annually on a contract year
basis.

Payment Reform - E-Prescribing: E-Prescribing is an effective tool to improve
members’ health outcomes and reduce costs as delineated in ACOM Policy 321.
Benefits afforded by the electronic transmission of prescription-related
information include, but are not limited to: reduced medication errors,
reductions of drug and allergy interactions and therapeutic duplication, and
increased prescription accuracy. The Contractor shall increase its E-Prescribing
rate of original prescriptions by 20%, as compared to the baseline identified by
AHCCCS for the Contractor from encounter data processed between January 1 and
May 31, 2014. The Contractor shall submit by October 31, 2014, an Executive
Summary describing its strategies to achieve the increase in E-Prescribing
including whether or not the Contractor will utilize any payment
incentives/disincentives.

The Prescription Origin Code and Fill Number (Original or Refill Dispensing)
must be submitted on all pharmacy encounter records, as outlined in the AHCCCS
NCPDP Post Adjudicated History Transaction Companion Guide, in order for AHCCCS
to measure the Contractor’s success.

[END OF SECTION D]

 

  114  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

SECTION E: CONTRACT TERMS AND CONDITIONS

1. ADVERTISING AND PROMOTION OF CONTRACT

The Contractor shall not advertise or publish information for commercial benefit
concerning this contract without the prior written approval of the Contracting
Officer.

 

2. APPLICABLE LAW

Arizona Law - The law of Arizona applies to this contract including, where
applicable, the Uniform Commercial Code, as adopted in the State of Arizona.

Implied Contract Terms - Each provision of law and any terms required by law to
be in this contract are a part of this contract as if fully stated in it.

 

3. ARBITRATION

The parties to this contract agree to resolve all disputes arising out of or
relating to this contract through arbitration, after exhausting applicable
administrative review, to the extent required by A.R.S. §12-1518 except as may
be required by other applicable statutes.

 

4. ASSIGNMENT AND DELEGATION

The Contractor shall not assign any rights nor delegate all of the duties under
this contract. Delegation of less than all of the duties of this contract must
conform to the requirements of Section D, Subcontracts.

 

5. ASSIGNMENT OF CONTRACT AND BANKRUPTCY

This contract is voidable and subject to immediate cancellation by AHCCCS upon
the Contractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or assigning rights or obligations
under this contract without the prior written consent of AHCCCS.

 

6. AUDITS AND INSPECTIONS

The Contractor shall comply with all provisions specified in applicable A.R.S.
§35-214 and §35-215 and AHCCCS rules and policies and procedures relating to the
audit of the Contractor’s records and the inspection of the Contractor’s
facilities. The Contractor shall fully cooperate with AHCCCS staff and allow
them reasonable access to the Contractor’s staff, subcontractors, members, and
records [42 CFR 438.6(g)].

At any time during the term of this contract, and five (5) years thereafter
unless a longer time is otherwise required by law, the Contractor’s or any
subcontractor’s books and records shall be subject to audit by AHCCCS and, where
applicable, the Federal government, to the extent that the books and records
relate to the performance of the contract or subcontracts [42 CFR
438.242(b)(3)].

AHCCCS, or its duly authorized agents, and the Federal government may evaluate
through on-site inspection or other means, the quality, appropriateness and
timeliness of services performed under this contract.

 

7. AUTHORITY

This contract is issued under the authority of the Contracting Officer who
signed this contract. Changes to the contract, including the addition of work or
materials, the revision of payment terms, or the substitution of work or
materials, directed by an unauthorized state employee or made unilaterally by
the Contractor are violations of the contract and of applicable law. Such
changes, including unauthorized written contract amendments, shall be void and
without effect, and the Contractor shall not be entitled to any claim under this
contract based on those changes.

 

8. CHANGES

AHCCCS may at any time, by written notice to the Contractor, make changes within
the general scope of this contract. If any such change causes an increase or
decrease in the cost of, or the time required for, performance of any part of
the work under this contract, the Contractor may assert its right to an
adjustment in

 

  115  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

compensation paid under this contract. The Contractor must assert its right to
such adjustment within 30 days from the date of receipt of the change notice.
Any dispute or disagreement caused by such notice shall constitute a dispute
within the meaning of Section E, Disputes, and be administered accordingly.

When AHCCCS issues an amendment to modify the contract, the provisions of such
amendment will be deemed to have been accepted 30 days after the date of mailing
by AHCCCS, even if the amendment has not been signed by the Contractor, unless
within that time the Contractor notifies AHCCCS in writing that it refuses to
sign the amendment. If the Contractor provides such notification, AHCCCS will
initiate termination proceedings.

 

9. CHOICE OF FORUM

The parties agree that jurisdiction over any action arising out of or relating
to this contract shall be brought or filed in a court of competent jurisdiction
located in the State of Arizona.

 

10. COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS

The Contractor shall comply with all applicable Federal and State laws and
regulations including Title VI of the Civil Rights Act of 1964; Title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973 (regarding
education programs and activities), and the Americans with Disabilities Act; EEO
provisions; Copeland Anti-Kickback Act; Davis-Bacon Act; Contract Work Hours and
Safety Standards; Rights to Inventions Made Under a Contract or Agreement; Clean
Air Act and Federal Water Pollution Control Act; Byrd Anti-Lobbying Amendment.
The Contractor shall maintain all applicable licenses and permits.

 

11. CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION

The Contractor shall safeguard confidential information in accordance with
Federal and State laws and regulations, including but not limited to, 42 CFR
431, Subpart F, A.R.S. §36-107, §36-2903 (for Acute), §36-2932 (for ALTCS),
§41-1959 and §46-135, the Health Insurance Portability and Accountability Act
(Public Law 107-191 Statutes 1936), 45 CFR parts 160 and 164, and AHCCCS Rules.

The Contractor shall establish and maintain procedures and controls that are
acceptable to AHCCCS for the purpose of assuring that no information contained
in its records or obtained from AHCCCS or others carrying out its functions
under the contract shall be used or disclosed by its agents, officers or
employees, except as required to efficiently perform duties under the contract.
Except as required or permitted by law, the Contractor also agrees that any
information pertaining to individual persons shall not be divulged other than to
employees or officers of the Contractor as needed for the performance of duties
under the contract, unless otherwise agreed to, in writing, by AHCCCS.

The Contractor shall not, without prior written approval from AHCCCS, either
during or after the performance of the services required by this contract, use,
other than for such performance, or disclose to any person other than AHCCCS
personnel with a need to know, any information, data, material, or exhibits
created, developed, produced, or otherwise obtained during the course of the
work required by this contract. This nondisclosure requirement shall also
pertain to any information contained in reports, documents, or other records
furnished to the Contractor by AHCCCS.

 

12. CONFLICT OF INTEREST

The Contractor shall not undertake any work that represents a potential conflict
of interest, or which is not in the best interest of AHCCCS or the State without
prior written approval by AHCCCS. The Contractor shall fully and completely
disclose any situation that may present a conflict of interest. If the
Contractor is now performing or elects to perform during the term of this
contract any services for any AHCCCS health plan, provider or Contractor or an
entity owning or controlling same, the Contractor shall disclose this
relationship prior to accepting any assignment involving such party.

 

  116  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

13. CONTINUATION OF PERFORMANCE THROUGH TERMINATION

The Contractor shall continue to perform, in accordance with the requirements of
the contract, up to the date of termination and as directed in the termination
notice.

 

14. CONTRACT

The contract between AHCCCS and the Contractor shall consist of: 1) the Request
for Proposal (RFP) including AHCCCS policies and procedures incorporated by
reference as part of the RFP and 2) the proposal submitted by the Contractor in
response to the RFP including any Best and Final Offers. In the event of a
conflict in language between the proposal (including any Best and Final Offers)
and the RFP (including AHCCCS policies and procedures incorporated by
reference), the provisions and requirements set forth and/or referenced in the
RFP(including AHCCCS policies and procedures incorporated by reference) shall
govern.

The contract shall be construed according to the laws of the State of Arizona.
The State of Arizona is not obligated for the expenditures under the contract
until funds have been encumbered.

 

15. CONTRACT INTERPRETATION AND AMENDMENT

No Parol Evidence - This contract is intended by the parties as a final and
complete expression of their agreement. No course of prior dealings between the
parties and no usage of the trade shall supplement or explain any term used in
this contract.

No Waiver - Either party’s failure to insist on strict performance of any term
or condition of the contract shall not be deemed a waiver of that term or
condition even if the party accepting or acquiescing in the non-conforming
performance knows of the nature of the performance and fails to object to it.

Written Contract Amendments - The contract shall be modified only through a
written contract amendment within the scope of the contract signed by the
procurement officer on behalf of the State and signed by a duly authorized
representative of the Contractor.

 

16. COOPERATION WITH OTHER CONTRACTORS

AHCCCS may award other contracts for additional work related to this contract
and Contractor shall fully cooperate with such other contractors and AHCCCS
employees or designated agents. The Contractor shall not commit or permit any
act which will interfere with the performance of work by any other Contractor or
by AHCCCS employees.

 

17. COVENANT AGAINST CONTINGENT FEES

The Contractor warrants that no person or agency has been employed or retained
to solicit or secure this contract upon an agreement or understanding for a
commission, percentage, brokerage or contingent fee. For violation of this
warranty, AHCCCS shall have the right to annul this contract without liability.

 

18. DATA CERTIFICATION

The Contractor shall certify that financial and encounter data submitted to
AHCCCS is complete, accurate and truthful. Certification of financial and
encounter data must be submitted concurrently with the data. Certification may
be provided by the Contractor CEO, CFO or an individual who is delegated
authority to sign for, and who reports directly to the CEO or CFO [42 CFR
438.604 et seq.].

 

19. DISPUTES

Contract claims and disputes shall be adjudicated in accordance with State Law,
AHCCCS Rules and this contract.

 

  117  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

Except as provided by 9 A.A.C. Chapter 22, Article 6, the exclusive manner for
the Contractor to assert any dispute against AHCCCS shall be in accordance with
the process outlined in 9 A.A.C. Chapter 34 and A.R.S. §36-2932. All disputes
except as provided under 9 A.A.C. Chapter 22, Article 6 shall be filed in
writing and be received by AHCCCS no later than 60 days from the date of the
disputed notice. All disputes shall state the factual and legal basis for the
dispute. Pending the final resolution of any disputes involving this contract,
the Contractor shall proceed with performance of this contract in accordance
with AHCCCS’ instructions, unless AHCCCS specifically, in writing, requests
termination or a temporary suspension of performance.

 

20. E-VERIFY REQUIREMENTS

In accordance with A.R.S §41-4401, the Contractor warrants compliance with all
Federal immigration laws and regulations relating to employees and warrants its
compliance with Section A.R.S. §23-214, Subsection A.

 

21. EFFECTIVE DATE

The effective date of this contract shall be the Offer and Acceptance date
referenced on page 1 of this contract.

 

22. FEDERAL IMMIGRATION AND NATIONALITY ACT

The Contractor shall comply with all Federal, State and local immigration laws
and regulations relating to the immigration status of their employees during the
term of the contract. Further, the Contractor shall flow down this requirement
to all subcontractors utilized during the term of the contract. The State shall
retain the right to perform random audits of Contractor and subcontractor
records or to inspect papers of any employee thereof to ensure compliance.
Should the State determine that the Contractor and/or any subcontractors be
found noncompliant, the State may pursue all remedies allowed by law, including,
but not limited to; suspension of work, termination of the contract for default
and suspension and/or debarment of the Contractor.

 

23. GRATUITIES

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that employment or a gratuity was offered or made by
the Contractor or a representative of the Contractor to any officer or employee
of the State for the purpose of influencing the outcome of the procurement or
securing the contract, an amendment to the contract, or favorable treatment
concerning the contract, including the making of any determination or decision
about contract performance. AHCCCS, in addition to any other rights or remedies,
shall be entitled to recover exemplary damages in the amount of three times the
value of the gratuity offered by the Contractor.

 

24. INCORPORATION BY REFERENCE

This solicitation and all attachments and amendments, the Contractor’s proposal,
best and final offer accepted by AHCCCS, and any approved subcontracts are
hereby incorporated by reference into the contract.

 

25. INDEMNIFICATION

Contractor/Vendor Indemnification (Not Public Agency):

The parties to this contract agree that the State of Arizona, its departments,
agencies, boards and commissions shall be indemnified and held harmless by the
Contractor for the vicarious liability of the State as a result of entering into
this contract. The Contractor agrees to indemnify, defend, and hold harmless the
State from and against any and all claims, losses, liability, costs, and
expenses, including attorney’s fees and costs, arising out of litigation against
AHCCCS including, but not limited to, class action lawsuits challenging actions
by the Contractor. The requirement for indemnification applies irrespective of
whether or not the Contractor is a party to the lawsuit. Each Contractor shall
indemnify the State, on a pro rata basis based on population, attorney’s fees
and costs awarded against the State as well as the attorney’s fees and costs
incurred by the State in defending the lawsuit. The Contractor shall also
indemnify AHCCCS, on a pro rata basis based on population, the administrative
expenses incurred by AHCCCS to address Contractor deficiencies arising out of

 

  118  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

the litigation. The parties further agree that the State of Arizona, its
departments, agencies, boards and commissions shall be responsible for its own
negligence and/or willful misconduct. Each party to this contract is responsible
for its own negligence and/or willful misconduct.

Contractor/Vendor Indemnification (Public Agency):

Each party (“as indemnitor”) agrees to indemnify, defend, and hold harmless the
other party (“as indemnitee”) from and against any and all claims, losses,
liability, costs, or expenses (including reasonable attorney’s fees)
(hereinafter collectively referred to as ‘claims’) arising out of bodily injury
of any person (including death) or property damage but only to the extent that
such claims which result in vicarious/derivative liability to the indemnitee,
are caused by the act, omission, negligence, misconduct, or other fault of the
indemnitor, its officers, officials, agents, employees, or volunteers.

 

26. INDEMNIFICATION—PATENT AND COPYRIGHT

To the extent permitted by applicable law the Contractor shall defend, indemnify
and hold harmless the State against any liability including costs and expenses
for infringement of any patent, trademark or copyright arising out of contract
performance or use by the State of materials furnished or work performed under
this contract. The State shall reasonably notify the Contractor of any claim for
which it may be liable under this paragraph.

 

27. INSURANCE

The Contractor is required to maintain insurance, at a minimum, as specified in
Attachment E-1 Standard Professional Service Contracts. For policies for
insurance for professional service contracts working with children or vulnerable
adults, the policy may be endorsed to include coverage for sexual abuse and
molestation.

 

  119  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

ATTACHMENT E-1

STANDARD PROFESSIONAL SERVICE CONTRACT

INDEMNIFICATION CLAUSE:

To the extent allowed by law, Contractor shall defend, indemnify, and hold
harmless the State of Arizona, and its departments, agencies, boards,
commissions, universities, officers, officials, agents, and employees
(hereinafter referred to as “Indemnitee”) from and against any and all claims,
actions, liabilities, damages, losses, or expenses (including court costs,
attorneys’ fees, and costs of claim processing, investigation and litigation)
(hereinafter referred to as “Claims”) for bodily injury or personal injury
(including death), or loss or damage to tangible or intangible property caused,
or alleged to be caused, in whole or in part, by the negligent or willful acts
or omissions of Contractor or any of its owners, officers, directors, agents,
employees or subcontractors. This indemnity includes any claim or amount arising
out of or recovered under the Workers’ Compensation Law or arising out of the
failure of such Contractor to conform to any Federal, State or local law,
statute, ordinance, rule, regulation or court decree. It is the specific
intention of the parties that the Indemnitee shall, in all instances, except for
Claims arising solely from the negligent or willful acts or omissions of the
Indemnitee, be indemnified by Contractor from and against any and all claims. It
is agreed that Contractor will be responsible for primary loss investigation,
defense and judgment costs where this indemnification is applicable. In
consideration of the award of this contract, the Contractor agrees to waive all
rights of subrogation against the State of Arizona, its officers, officials,
agents and employees for losses arising from the work performed by the
Contractor for the State of Arizona.

This indemnity shall not apply if the Contractor is an agency, board, commission
or university of the State of Arizona.

INSURANCE REQUIREMENTS:

Contractors shall procure and maintain until all of their obligations have been
discharged, including any warranty periods under this Contract, are satisfied,
insurance against claims for injury to persons or damage to property which may
arise from or in connection with the performance of the work hereunder by the
Contractor, his agents, representatives, employees or subcontractors.

The insurance requirements herein are minimum requirements for this Contract and
in no way limit the indemnity covenants contained in this Contract. The State of
Arizona in no way warrants that the minimum limits contained herein are
sufficient to protect the Contractor from liabilities that might arise out of
the performance of the work under this contract by the Contractor, its agents,
representatives, employees or subcontractors, and Contractor is free to purchase
additional insurance.

 

A. MINIMUM SCOPE AND LIMITS OF INSURANCE: Contractor shall provide coverage with
limits of liability not less than those stated below.

 

  1. Commercial General Liability—Occurrence Form

Policy shall include bodily injury, property damage, personal and advertising
injury and broad form contractual liability coverage.

 

•     General Aggregate

   $ 2,000,000   

•     Products—Completed Operations Aggregate

   $ 1,000,000   

•     Personal and Advertising Injury

   $ 1,000,000   

•     Damage to Rented Premises

   $ 50,000   

•     Each Occurrence

   $ 1,000,000   

 

  a.

The policy shall be endorsed (Blanket Endorsements are not acceptable) to
include the following additional insured language: “The State of Arizona, and
its departments, agencies, boards, commissions, universities, officers,
officials, agents, and employees shall be named as

 

  120  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

  additional insureds with respect to liability arising out of the activities
performed by or on behalf of the Contractor.” Such additional insured shall be
covered to the full limits of liability purchased by the Contractor, even if
those limits of liability are in excess of those required by this Contract.

 

  b. Policy shall contain a waiver of subrogation endorsement (Blanket
Endorsements are not acceptable) in favor of the “State of Arizona, and its
departments, agencies, boards, commissions, universities, officers, officials,
agents, and employees” for losses arising from work performed by or on behalf of
the Contractor.

 

  2. Business Automobile Liability

Bodily Injury and Property Damage for any owned, hired, and/or non-owned
vehicles used in the

performance of this Contract.

 

•     Combined Single Limit (CSL)

   $ 1,000,000   

 

  a. The policy shall be endorsed (Blanket Endorsements are not acceptable) to
include the following additional insured language: “The State of Arizona, and
its departments, agencies, boards, commissions, universities, officers,
officials, agents, and employees shall be named as additional insureds with
respect to liability arising out of the activities performed by or on behalf of
the Contractor, involving automobiles owned, leased, hired or borrowed by the
Contractor.” Such additional insured shall be covered to the full limits of
liability purchased by the Contractor, even if those limits of liability are in
excess of those required by this Contract.

 

  b. Policy shall contain a waiver of subrogation endorsement (Blanket
Endorsements are not acceptable) in favor of the “State of Arizona, and its
departments, agencies, boards, commissions, universities, officers, officials,
agents, and employees” for losses arising from work performed by or on behalf of
the Contractor.

 

  c. Policy shall contain a severability of interest provision.

 

  3. Worker’s Compensation and Employers’ Liability

 

  •   Workers’ Compensation Statutory

 

  •   Employers’ Liability

 

Each Accident

   $ 500,000   

Disease—Each Employee

   $ 500,000   

Disease—Policy Limit

   $ 1,000,000   

 

  a. Policy shall contain a waiver of subrogation endorsement (Blanket
Endorsements are not acceptable) in favor of the “State of Arizona, and its
departments, agencies, boards, commissions, universities, officers, officials,
agents, and employees” for losses arising from work performed by or on behalf of
the Contractor.

 

  b. This requirement shall not apply to: Separately, EACH Contractor or
subcontractor exempt under A. R.S. §23-901, AND when such Contractor or
subcontractor executes the appropriate waiver (Sole Proprietor/Independent
Contractor) form.

 

  4. Professional Liability (Errors and Omissions Liability)

 

Each Claim

   $ 1,000,000   

Annual Aggregate

   $ 2,000,000   

 

  a. In the event that the professional liability insurance required by this
Contract is written on a claims-made basis, Contractor warrants that any
retroactive date under the policy shall precede the effective date of this
Contract; and that either continuous coverage will be maintained or an extended
discovery period will be exercised for a period of two (2) years beginning at
the time work under this Contract is completed.

 

  121  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

  b. The policy shall cover professional misconduct or negligent acts for those
positions defined in the Scope of Work of this Contract.

 

B. ADDITIONAL INSURANCE REQUIREMENTS: The policies shall include, or be endorsed
(Blanket Endorsements are not acceptable) to include, the following provisions:

 

  1. The Contractor’s policies shall stipulate that the insurance afforded the
Contractor shall be primary insurance and that any insurance carried by the
Department, and its agents, officials, employees or the State of Arizona shall
be excess and not contributory insurance, as provided by A.R.S. §41-621 (E).

 

  2. Coverage provided by the Contractor shall not be limited to the liability
assumed under the indemnification provisions of this Contract.

 

C. NOTICE OF CANCELLATION: With the exception of (10) day notice of cancellation
for non-payment of premium, any changes material to compliance with this
Contract in the insurance policies above shall require written notice to the
State of Arizona as specified in Attachment F3, Contractor Chart of
Deliverables. Such notice shall be sent directly to AHCCCS Contracts Unit, Mail
Drop 5700, Division of Business and Finance, 701 E. Jefferson St., Phoenix, AZ
85034, and shall be sent by certified mail, return receipt requested.

 

D. ACCEPTABILITY OF INSURERS: Contractor’s insurance shall be placed with
companies licensed in the State of Arizona or hold approved non-admitted status
on the Arizona Department of Insurance List of Qualified Unauthorized Insurers.
Insurers shall have an “A.M. Best” rating of not less than A- VII. The State of
Arizona in no way warrants that the above-required minimum insurer rating is
sufficient to protect the Contractor from potential insurer insolvency.

 

E. VERIFICATION OF COVERAGE: Contractor shall furnish the State of Arizona with
certificates of insurance (ACORD form or equivalent approved by the State of
Arizona) as required by this Contract and as specified in Attachment F3,
Contractor Chart of Deliverables. The certificates for each insurance policy are
to be signed by an authorized representative.

All certificates and endorsements (Blanket Endorsements are not acceptable) are
to be received and approved by the State of Arizona before work commences. Each
insurance policy required by this Contract must be in effect at or prior to
commencement of work under this Contract and remain in effect for the duration
of the project. Failure to maintain the insurance policies as required by this
Contract, or to provide evidence of renewal, is a material breach of Contract.

All certificates required by this Contract shall be sent directly to AHCCCS
Contracts Unit, Mail Drop 5700, Division of Business and Finance, 701 E.
Jefferson St., Phoenix, AZ 85034. All subcontractors are required to maintain
insurance and to provide verification upon request. The State of Arizona
project/contract number and project description shall be noted on the
certificate of insurance. The State of Arizona reserves the right to require
complete, certified copies of all insurance policies required by this Contract
at any time.

 

F. SUBCONTRACTORS: Contractors’ certificate(s) shall include all subcontractors
as insureds under its policies or upon request, the Contractor shall furnish to
the State of Arizona separate certificates and endorsements for each
subcontractor upon request. All coverages for subcontractors shall be subject to
the minimum requirements identified above.

 

  122  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

G. APPROVAL: Any modification or variation from the insurance requirements in
this Contract shall be made by the contracting agency in consultation with the
Department of Administration, Risk Management Division. Such action will not
require a formal Contract amendment, but may be made by administrative action.

 

H. EXCEPTIONS: In the event the Contractor ise a public entity, then the
Insurance Requirements shall not apply. Such public entity shall provide a
Certificate of Self-Insurance. If the Contractor is a State of Arizona agency,
board, commission, or university, none of the above shall apply.

[END OF ATTACHMENT E-1]

 

  123  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

28. IRS W9 FORM

In order to receive payment under any resulting contract, the Contractor shall
have a current IRS W9 Form on file with the State of Arizona.

 

29. LOBBYING

No funds paid to the Contractor by AHCCCS, or interest earned thereon, shall be
used for the purpose of influencing or attempting to influence an officer or
employee of any Federal or State agency, a member of the United States Congress
or State Legislature, an officer or employee of a member of the United States
Congress or State Legislature in connection with awarding of any Federal or
State contract, the making of any Federal or State grant, the making of any
Federal or State loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment or modification of any Federal or
State contract, grant, loan, or cooperative agreement. The Contractor shall
disclose if any funds paid to the Contractor by AHCCCS have been used or will be
used to influence the persons and entities indicated above and will assist
AHCCCS in making such disclosures to CMS.

 

30. NO GUARANTEED QUANTITIES

AHCCCS does not guarantee the Contractor any minimum or maximum quantity of
services or goods to be provided under this contract.

 

31. NON-DISCRIMINATION

In accordance with A.R.S. §41-1461 et seq. and Executive Order 2009-09, the
Contractor shall provide equal employment opportunities for all persons,
regardless of race, color, religion, creed, sex, age, national origin,
disability or political affiliation. The Contractor shall comply with the
Americans with Disabilities Act.

 

32. NON-EXCLUSIVE REMEDIES

The rights and the remedies of AHCCCS under this contract are not exclusive.

 

33. OFF-SHORE PERFORMANCE OF WORK PROHIBITED

Any services that are described in the specifications or scope of work that
directly serve the State of Arizona or its clients and involve access to secure
or sensitive data or personal client data shall be performed within the defined
territories of the United States. Unless specifically stated otherwise in the
specifications, this paragraph does not apply to indirect or “overhead”
services, redundant back-up services or services that are incidental to the
performance of the contract. This provision applies to work performed by
subcontractors at all tiers.

 

34. ORDER OF PRECEDENCE

The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State Rules; the terms of this contract which consists of the RFP,
the proposal of the successful Offeror, and any Best and Final Offer including
any attachments, executed amendments and modifications; and AHCCCS policies and
procedures.

 

  124  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

35. OWNERSHIP OF INFORMATION AND DATA

Materials, reports and other deliverables created under this contract are the
sole property of AHCCCS. The Contractor is not entitled to any rights to those
materials and may not transfer any rights to anyone else.

Except as necessary to carry out the requirements of this contract, as otherwise
allowed under this contract, or as required by law, the Contractor shall not use
or release data, information or materials, reports, or deliverables derived from
that data or information without the prior written consent of AHCCCS. Data,
information and reports collected or prepared by the Contractor in the course of
performing its duties and obligations under this contract shall not be used by
the Contractor for any independent project of the Contractor or publicized by
the Contractor without the prior written permission of AHCCCS. Subject to
applicable state and Federal laws and regulations, AHCCCS shall have full and
complete rights to reproduce, duplicate, disclose and otherwise use all such
information.

At the termination of the contract, the Contractor shall make available all such
data to AHCCCS within 30 days following termination of the contract or such
longer period as approved by AHCCCS, Office of the Director. For purposes of
this subsection, the term “data” shall not include member medical records.

Except as otherwise provided in this section, if any copyrightable or patentable
material is developed by the Contractor in the course of performance of this
contract, the Federal government, AHCCCS and the State of Arizona shall have a
royalty-free, nonexclusive, and irrevocable right to reproduce, publish, or
otherwise use, and to authorize others to use, the work for state or Federal
government purposes. The Contractor shall additionally be subject to the
applicable provisions of 45 CFR Part 74.

 

36. RESERVED

 

37. RELATIONSHIP OF PARTIES

The Contractor under this contract is an independent Contractor. Neither party
to this contract shall be deemed to be the employee or agent of the other party
to the contract.

 

38. RIGHT OF OFFSET

AHCCCS shall be entitled to offset against any sums due the Contractor any
expenses or costs incurred by AHCCCS or damages assessed by AHCCCS concerning
the Contractor’s non-conforming performance or failure to perform the contract,
including but not limited to expenses, costs and damages.

 

39. RIGHT TO ASSURANCE

If AHCCCS, in good faith, has reason to believe that the Contractor does not
intend to perform or is unable to continue to perform this contract, the
procurement officer may demand in writing that the Contractor give a written
assurance of intent to perform. The demand shall be sent to the Contractor by
certified mail, return receipt required. Failure by the Contractor to provide
written assurance within the number of days specified in the demand may, at the
State’s option, be the basis for terminating the contract.

 

40. RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS

AHCCCS may, at reasonable times, inspect the part of the plant or place of
business of the Contractor or subcontractor that is related to the performance
of this contract, in accordance with A.R.S. §41-2547.

 

41. RESERVED

 

42. SEVERABILITY

The provisions of this contract are severable. Any term or condition deemed
illegal or invalid shall not affect any other term or condition of the contract.

 

  125  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

43. SUSPENSION OR DEBARMENT

The Contractor shall not employ, consult, subcontract or enter into any
agreement for Title XIX services with any person or entity who is debarred,
suspended or otherwise excluded from Federal procurement activity or from
participating in non-procurement activities under regulations issued under
Executive Order 12549 [42 CFR 438.610(a)(b)] or under guidelines implementing
Executive Order 12549. This prohibition extends to any entity which employs,
consults, subcontracts with or otherwise reimburses for services any person
substantially involved in the management of another entity which is debarred,
suspended or otherwise excluded from Federal procurement activity. The
Contractor is obligated to screen all employees and contractors to determine
whether any of them have been excluded from participation in Federal health care
programs. The Contractor can search the HHS-OIG website by the names of any
individuals. The database can be accessed at
http://www.oig.hhs.gov/fraud/exclusions.asp.

The Contractor shall not retain as a director, officer, partner or owner of 5%
or more of the Contractor entity, any person, or affiliate of such a person, who
is debarred, suspended or otherwise excluded from Federal procurement activity.

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that the Contractor has been debarred, suspended or
otherwise lawfully prohibited from participating in any public procurement
activity.

 

44. TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION

Temporary Management/Operation by AHCCCS: Pursuant to the Medicaid Managed Care
Regulations, 42 CFR 438.700 et seq. and State Law A.R.S. §36-2903, AHCCCS is
authorized to impose temporary management for a Contractor under certain
conditions. Under Federal law, temporary management may be imposed if AHCCCS
determines that there is continued egregious behavior by the Contractor,
including but not limited to the following: substantial failure to provide
medically necessary services the Contractor is required to provide; imposition
on enrollees premiums or charges that exceed those permitted by AHCCCS,
discrimination among enrollees on the basis of health status or need for health
care services; misrepresentation or falsification of information to AHCCCS or
CMS; misrepresentation or falsification of information furnished to an enrollee
or provider; distribution of marketing materials that have not been approved by
AHCCCS or that are false or misleading; or behavior contrary to any requirements
of Sections 1903(m) or 1932 of the Social Security Act. Temporary management may
also be imposed if AHCCCS determines that there is substantial risk to
enrollees’ health or that temporary management is necessary to ensure the health
of enrollees while the Contractor is correcting the deficiencies noted above or
until there is an orderly transition or reorganization of the Contractor. Under
Federal law, temporary management is mandatory if AHCCCS determines that the
Contractor has repeatedly failed to meet substantive requirements in Sections
1903(m) or 1932 of the Social Security Act. In these situations, AHCCCS shall
not delay imposition of temporary management to provide a hearing before
imposing this sanction.

State law A.R.S. §36-2903 authorizes AHCCCS to operate a Contractor as specified
in this contract. In addition to the bases specified in 42 CFR 438.700 et seq.,
AHCCCS may directly operate the Contractor if, in the judgment of AHCCCS, the
Contractor’s performance is in material breach of the contract or the Contractor
is insolvent. Under these circumstances, AHCCCS may directly operate the
Contractor to assure delivery of care to members enrolled with the Contractor
until cure by the Contractor of its breach, by demonstrated financial solvency
or until the successful transition of those members to other Contractors. Prior
to operation of the Contractor by AHCCCS pursuant to state statute, the
Contractor shall have the opportunity for a hearing. If AHCCCS determines that
emergency action is required, operation of the Contractor may take place prior
to hearing. Operation by AHCCCS shall occur only as long as it is necessary to
assure delivery of uninterrupted care to members, to accomplish orderly
transition of those members to other Contractors, or until the Contractor
reorganizes or otherwise corrects contract performance failure. If AHCCCS
undertakes direct operation of the Contractor, AHCCCS, through designees
appointed by the Director, shall be vested with full and exclusive power of
management and control of the Contractor as necessary to ensure the
uninterrupted care to persons and accomplish the orderly transition of persons
to a new or existing Contractor, or until the

 

  126  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

Contractor corrects the contract performance failure to the satisfaction of
AHCCCS. AHCCCS shall have the power to employ any necessary assistants, to
execute any instrument in the name of the Contractor, to commence, defend and
conduct in its name any action or proceeding in which the Contractor may be a
party; such powers shall only apply with respect to activities occurring after
AHCCCS undertakes direct operation of the Contractor in connection with this
Section.

All reasonable expenses of AHCCCS related to the direct operation of the
Contractor, including attorney fees, cost of preliminary or other audits of the
Contractor and expenses related to the management of any office or other assets
of the Contractor, shall be paid by the Contractor or withheld from payment due
from AHCCCS to the Contractor.

Termination: AHCCCS reserves the right to terminate this contract in whole or in
part due to the failure of the Contractor to comply with any term or condition
of the contract and as authorized by the Balanced Budget Act of 1997 and 42 CFR
438.708. If the Contractor is providing services under more than one contract
with AHCCCS, AHCCCS may deem unsatisfactory performance under one contract to be
cause to require the Contractor to provide assurance of performance under any
and all other contracts. In such situations, AHCCCS reserves the right to seek
remedies under both actual and anticipatory breaches of contract if adequate
assurance of performance is not received. The Contracting Officer shall mail
written notice of the termination and the reason(s) for it to the Contractor by
certified mail, return receipt requested. Pursuant to the Balanced Budget Act of
1997 and 42 CFR 438.708, AHCCCS shall provide the Contractor with a
pre-termination hearing before termination of the contract.

Upon termination, all documents, data, and reports prepared by the Contractor
under the contract shall become the property of and be delivered to AHCCCS on
demand.

AHCCCS may, upon termination of this contract, procure on terms and in the
manner that it deems appropriate, materials or services to replace those under
this contract. The Contractor shall be liable for any excess costs incurred by
AHCCCS in re-procuring the materials or services.

 

45. TERM OF CONTRACT AND OPTION TO RENEW

The initial term of this contract shall be for three (3) initial years, with two
(2) one-year options to extend, not to exceed a total contracting period of five
(5) years. The contract cycle is October 1 through September 30 with an annual
October 1 renewal. The terms and conditions of any such contract extension shall
remain the same as the original contract, as amended. Any contract extension
shall be through contract amendment, and shall be at the sole option of AHCCCS.

If the Contractor has been awarded a contract in more than one GSA, each such
contract will be considered separately renewable. AHCCCS may renew the
Contractor’s contract in one GSA, but not in another. In the event AHCCCS
determines there are issues of noncompliance by the Contractor in one GSA,
AHCCCS may request an enrollment cap for the Contractor’s contracts in all other
GSAs. Further, AHCCCS may require the Contractor to renew all currently awarded
GSAs, or may terminate the contract if the Contractor does not agree to renew
all currently awarded GSAs.

When the Contracting Officer issues an amendment to extend the contract, the
provisions of such extension will be deemed to have been accepted 30 days after
the date of mailing by the Contracting Officer, unless a different time period
is specified by AHCCCS, even if the extension amendment has not been signed by
the Contractor, unless within that time the Contractor notifies the Contracting
Officer in writing that it refuses to sign the extension amendment. Failure of
an existing Contractor to accept an amendment (or renew) may result in immediate
suspension/ termination of member assignment. If the Contractor provides such
notification, the Contracting Officer will initiate contract termination
proceedings.

 

  127  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

If the Contractor chooses not to renew this contract, the Contractor may be
liable for certain costs associated with the transition of its members to a
different Contractor. The Contractor is required to provide 180 days advance
written notice to the Contracts and Purchasing Administrator of its intent not
to renew the contract. If the Contractor provides the Contracts and Purchasing
Administrator written notice of its intent not to renew this contract at least
180 days before its expiration, this liability for transition costs may be
waived by the Contracting Officer.

 

46. TERMINATION—AVAILABILITY OF FUNDS

Funds are not presently available for performance under this contract beyond the
current fiscal year. No legal liability on the part of AHCCCS for any payment
may arise under this contract until funds are made available for performance of
this contract.

Notwithstanding any other provision in the Agreement, this Agreement may be
terminated by Contractor, if, for any reason, there are not sufficient
appropriated and available monies for the purpose of maintaining this Agreement.
In the event of such termination, the Contractor shall have no further
obligation to AHCCCS.

 

47. TERMINATION FOR CONFLICT OF INTEREST

AHCCCS may cancel this contract without penalty or further obligation if any
person significantly involved in initiating, negotiating, securing, drafting or
creating the contract on behalf of AHCCCS is, or becomes at any time while the
contract or any extension of the contract is in effect, an employee of, or a
consultant to, any other party to this contract with respect to the subject
matter of the contract. The cancellation shall be effective when the Contractor
receives written notice of the cancellation unless the notice specifies a later
time.

If the Contractor is a political subdivision of the State, it may also cancel
this contract as provided by A.R.S. §38-511.

 

48. TERMINATION FOR CONVENIENCE

AHCCCS reserves the right to terminate the contract in whole or in part at any
time for the convenience of the State without penalty or recourse. The
Contracting Officer shall give written notice by certified mail, of the
termination at least 90 days before the effective date of the termination. Upon
receipt of written notice, the Contractor shall stop all work, as directed in
the notice, notify all subcontractors of the effective date of the termination
and minimize all further costs to the State. In the event of termination under
this paragraph, all documents, data and reports prepared by the Contractor under
the contract shall become the property of and be delivered to AHCCCS. The
Contractor shall be entitled to receive just and equitable compensation for work
in progress, work completed and materials accepted before the effective date of
the termination.

 

49. THIRD PARTY ANTITRUST VIOLATIONS

The Contractor assigns to the State any claim for overcharges resulting from
antitrust violations to the extent that those violations concern materials or
services supplied by third parties to the Contractor toward fulfillment of this
contract.

 

50. TYPE OF CONTRACT

Fixed-Price, stated as capitated per member per month, except as otherwise
provided.

 

51. WARRANTY OF SERVICES

The Contractor warrants that all services provided under this contract will
conform to the requirements stated herein. AHCCCS’ acceptance of services
provided by the Contractor shall not relieve the Contractor from its obligations
under this warranty. In addition to its other remedies, AHCCCS may, at the
Contractor’s expense, require prompt correction of any services failing to meet
the Contractor’s warranty herein. Services corrected by the Contractor shall be
subject to all of the provisions of this contract in the manner and to the same
extent as the services originally furnished.

[END OF SECTION E]

 

  128  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

SECTION F: ATTACHMENTS

ATTACHMENT F1. ENROLLEE GRIEVANCE SYSTEM STANDARDS

The Contractor shall have a written policy delineating its Grievance System
which shall be in accordance with applicable Federal and State laws, regulations
and policies, including, but not limited to 42 CFR Part 438 Subpart F. The
Contractor shall furnish Grievance System information to enrollees no later than
12 days after the Contractor receives notice of the enrollment and annually
thereafter. The Contractor shall also provide this information to all providers
and subcontractors at the time of contract. Additionally, the Contractor shall
provide written notification of any significant change in this policy at least
30 days before the intended effective date of the change.

The written information provided to enrollees describing the Grievance System
including the grievance process, the appeals process, enrollee rights, the
grievance system requirements and timeframes, shall be in each prevalent
non-English language occurring within the Contractor’s service area and in an
easily understood language and format. Written documents, including but not
limited to, the Notice of Action, the Notice of Extension of Notice of Action,
the Notice of Appeal Resolution and Notice of Extension for Resolution, shall
contain information in the prevalent non-English language(s), prominently
displayed in large bold print on the first page of the document, advising the
enrollee that the written document is available in the prevalent non-English
language(s) and in alternative formats along with an explanation of how
enrollees may obtain this written information in the prevalent non-English
language(s) and alternative formats. However, if prior to issuing a document in
English, the Contractor receives information orally or in writing that the
enrollee has a limited English proficiency in a prevalent non-English language,
the Contractor shall translate the document in the applicable prevalent
non-English language before providing it to the enrollee. The Contractor shall
also inform enrollees that oral interpretation services are available in any
language.

For additional information regarding the enrollee Notice of Action process, the
Contractor should refer to ACOM Policy 414 and 42 CFR Part 438. Failure to
comply with any of these provisions may result in an imposition of sanctions.

At a minimum, the Contractor’s Grievance System Standards and Policy shall
specify:

 

1. That the Contractor shall maintain records of all grievances, appeals and
requests for hearing.

 

2. That the Contractor has a mechanism for tracking receipt, acknowledgement,
investigation and resolution of grievances, appeals and requests for hearing
within the required timeframes.

 

3. Information explaining the grievance, appeal, and fair hearing procedures and
timeframes. This information shall include a description of the circumstances
when there is a right to a hearing, the method for obtaining a hearing, the
requirements which govern representation at the hearing, the right to file
grievance and appeals and the requirements and timeframes for filing a
grievance, appeal, or request for hearing.

 

4. The availability of assistance in the filing process and the Contractor’s
toll-free numbers that an enrollee can use to file a grievance or appeal by
phone.

 

5. That the Contractor shall acknowledge receipt of each grievance and appeal.
For grievances, the Contractor is not required to acknowledge receipt of the
Grievance in writing, however, if the enrollee requests written acknowledgement,
the acknowledgement must be made within five business days of receipt of the
request. For Appeals, the Contractor shall acknowledge receipt of standard
appeals in writing within five business days of receipt and within one business
day of receipt of expedited appeals.

 

  129  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

 

6. That the Contractor shall permit both oral and written appeals and grievances
and that oral inquiries appealing an action are treated as appeals.

 

7. The definition of action [42 CFR 438.400(b)] and that an enrollee, or their
designated representative, may file an appeal of an action taken by the
Contractor. Actions include:

 

  a. Denial or limited authorization of a requested service, including the type
or level of service;

 

  b. Reduction, suspension, or termination of a previously authorized service;

 

  c. Denial, in whole or in part, of payment for a service;

 

  d. Failure to provide services in a timely manner, as defined by the State;

 

  e. Failure to act within the timeframes provided in 42 CFR 438.408(b) required
for standard and expedited resolution of appeals and standard disposition of
grievances; or

 

  f. Denial of a rural enrollee’s request to obtain services outside the
Contractor’s network under 42 CFR 438.52(b)(2)(ii), when the Contractor is the
only Contractor in the rural area.

 

8. The definition of appeal as the request for review of an action, as defined
above [42 CFR 438.400(b)].

 

9. That the Contractor shall ensure that individuals who make decisions
regarding grievances and appeals are individuals not involved in any previous
level of review or decision making and that individuals who make decisions
regarding: 1) appeals of denials based on lack of medical necessity, 2) a
grievance regarding denial of expedited resolution of an appeal or 3) grievances
or appeals involving clinical issues are health care professionals as defined in
42 CFR 438.2 with the appropriate clinical expertise in treating the enrollee’s
condition or disease.

 

9. The definition of grievance as a member’s expression of dissatisfaction with
any aspect of their care, other than the appeal of actions. There are no time
limits for filing an enrollee grievance.

 

10. That an enrollee must file a grievance with the Contractor and that the
enrollee is not permitted to file a grievance directly with AHCCCS.

 

11. That the Contractor must resolve each grievance within 10 business days of
receipt, absent extraordinary circumstances. However, no grievances shall exceed
90 days for resolution. Contractor decisions on enrollee grievances cannot be
appealed.

 

12. That the Contractor responds in writing, if an enrollee requests a written
explanation of the resolution, and the response must be mailed within 10
business days of resolution of the grievance.

 

13. That an enrollee shall be given 60 days from the date of the Contractor’s
Notice of Action to file an appeal.

 

14. Information explaining that a provider acting on behalf of an enrollee and
with the enrollee’s written consent, may file an appeal.

 

15. That the Contractor include, as parties to the appeal, the enrollee, the
enrollee’s legal representative, or the legal representative of a deceased
enrollee’s estate.

 

16. That the Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an enrollee’s
appeal.

 

  130  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

 

17. The resolution timeframes for standard appeals and expedited appeals may be
extended up to 14 days if the enrollee requests the extension or if the
Contractor establishes a need for additional information and that the delay is
in the enrollee’s interest.

 

18. That if the Contractor extends the timeframe for resolution of an appeal
when not requested by the enrollee, the Contractor shall provide the enrollee
with written notice of the reason for the delay.

 

19. The definition of a service authorization request as an enrollee’s request
for the provision of a service [42 CFR 431.201].

 

20. The definition of a standard authorization request. For standard
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than 14 days following the receipt of the authorization request with a
possible extension of up to 14 days if the enrollee or provider requests an
extension or if the Contractor establishes a need for additional information and
delay is in the enrollee’s best interest [42 CFR 438.210(d)(1)]. The Notice of
Action must comply with the advance notice requirements when there is a
termination or reduction of a previously authorized service OR when there is a
denial of an authorization request and the physician asserts that the requested
service/treatment is a necessary continuation of a previously authorized
service.

 

21. The definition of an expedited authorization request. For expedited
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than three business days following the receipt of the authorization
request with a possible extension of up to 14 days if the enrollee or provider
requests an extension or if the Contractor establishes a need for additional
information and delay is in the enrollee’s interest [42 CFR 438.210(d)(2)].

 

22. That the Notice of Action for a service authorization decision not made
within the standard or expedited timeframes, whichever is applicable, will be
made on the date that the timeframes expire. If the Contractor extends the
timeframe to make a standard or expedited authorization decision, the Contractor
must give the enrollee written notice of the reason to extend the timeframe and
inform the enrollee of the right to file a grievance if the enrollee disagrees
with the decision. The Contractor must issue and carry out its decision as
expeditiously as the enrollee’s health condition requires and no later than the
date the extension expires.

 

23. That the Contractor shall notify the requesting provider of the decision to
deny or reduce a service authorization request. The notice to the provider must
be written.

 

24. That the Contractor shall mail a Notice of Action: 1) at least 10 days
before the date of a termination, suspension or reduction of previously
authorized AHCCCS services, except as provided in (a)-(e) below; 2) at least
five days before the date of action in the case of suspected fraud; 3) at the
time of any action affecting the claim when there has been a denial of payment
for a service, in whole or in part; 4) within 14 days from receipt of a standard
service authorization request and within three business days from receipt of an
expedited service authorization request, unless an extension is in effect. For
service authorization decisions, the Contractor shall also ensure that the
Notice of Action provides the enrollee with advance notice and the right to
request continued benefits for all terminations and reductions of a previously
authorized service and for denials when the physician asserts that the requested
service/treatment which has been denied is a necessary continuation of a
previously authorized service. As described below, the Contractor may elect to
mail a Notice of Action no later than the date of action when:

 

  131  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

 

  a. The Contractor receives notification of the death of an enrollee

 

  b. The enrollee signs a written statement requesting service termination or
gives information requiring termination or reduction of services (which
indicates understanding that the termination or reduction will be the result of
supplying that information)

 

  c. The enrollee is admitted to an institution where he is ineligible for
further services

 

  d. The enrollee’s address is unknown and mail directed to the enrollee has no
forwarding address

 

  e. The enrollee has been accepted for Medicaid in another local jurisdiction

 

25. That the Notice of Action must explain: 1) the action the Contractor has
taken or intends to take, 2) the reasons for the action, 3) the enrollee’s right
to file an appeal with the Contractor, 4) the procedures for exercising these
rights, 5) circumstances when expedited resolution is available and how to
request it and 6) the enrollee’s right to receive continued benefits pending
resolution of the appeal, how to request continued benefits and the
circumstances under which the enrollee may be required to pay for the cost of
these services. The Notice of Action shall comply with ACOM Policy 414.

 

26. The definition of a standard appeal and that the Contractor shall resolve
standard appeals no later than 30 days from the date of receipt of the appeal
unless an extension is in effect. If a Notice of Appeal Resolution is not
completed when the timeframe expires, the member’s appeal shall be considered to
be denied by the Contractor, and the member can file a request for hearing.

 

27. The definition of an expedited appeal and that the Contractor shall resolve
all expedited appeals no later than three business days from the date the
Contractor receives the appeal (unless an extension is in effect) where the
Contractor determines (for a request from the enrollee), or the provider (in
making the request on the enrollee’s behalf indicates) that the standard
resolution timeframe could seriously jeopardize the enrollee’s life or health or
ability to attain, maintain or regain maximum function. The Contractor shall
make reasonable efforts to provide oral notice to an enrollee regarding an
expedited resolution appeal. If a Notice of Appeal Resolution is not completed
when the timeframe expires, the member’s appeal shall be considered to be denied
by the Contractor, and the member can file a request for hearing.

 

28. That if the Contractor denies a request for expedited resolution, it must
transfer the appeal to the 30-day timeframe for a standard appeal. The
Contractor must make reasonable efforts to give the enrollee prompt oral notice
and follow-up within two days with a written notice of the denial of expedited
resolution.

 

29. That benefits shall continue until a hearing decision is rendered if: 1) the
enrollee files an appeal before the later of a) 10 days from the mailing of the
Notice of Action or b) the intended date of the Contractor’s action, 2) a) the
appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment or b) the appeal involves a denial and the
physician asserts that the requested service/treatment is a necessary
continuation of a previously authorized service, 3) the services were ordered by
an authorized provider and 4) the enrollee requests a continuation of benefits.

For purposes of this paragraph, benefits shall be continued based on the
authorization which was in place prior to the denial, termination, reduction, or
suspension which has been appealed.

 

30. That the Contractor continues extended benefits originally provided to the
enrollee until any of the following occurs: 1) the enrollee withdraws the
appeal, 2) the enrollee has not specifically requested continued benefits
pending a hearing decision within 10 days of the Contractor mailing of the
appeal resolution notice, or 3) AHCCCS issues a state fair hearing decision
adverse to the enrollee.

 

  132  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

 

31. That for appeals, the Contractor provides the enrollee a reasonable
opportunity to present evidence and allegations of fact or law in person and in
writing and that the Contractor informs the enrollee of the limited time
available in cases involving expedited resolution.

 

32. That for appeals, the Contractor provides the enrollee and his
representative the opportunity before and during the appeals process to examine
the enrollee’s case file including medical records and other documents
considered during the appeals process.

 

33. That the Contractor shall provide written Notice of Appeal Resolution to the
enrollee and the enrollee’s representative or the representative of the deceased
enrollee’s estate which must contain: 1) the results of the resolution process,
including the legal citations or authorities supporting the determination, and
the date it was completed, and 2) for appeals not resolved wholly in favor of
enrollees: a) the enrollee’s right to request a State fair hearing (including
the requirement that the enrollee must file the request for a hearing in
writing) no later than 30 days after the date the enrollee receives the
Contractor’s notice of appeal resolution and how to do so, b) the right to
receive continued benefits pending the hearing and how to request continuation
of benefits and c) information explaining that the enrollee may be held liable
for the cost of benefits if the hearing decision upholds the Contractor.

 

34. That if the enrollee files a request for hearing the Contractor must ensure
that the case file and all supporting documentation is received by the AHCCCS
Office of Administrative Legal Services (OALS) as specified by OALS. The file
provided by the Contractor must contain a cover letter that includes:

 

  a. Enrollee’s name

 

  b. Enrollee’s AHCCCS I.D. number

 

  c. Enrollee’s address

 

  d. Enrollee’s phone number (if applicable)

 

  e. Date of receipt of the appeal

 

  f. Summary of the Contractor’s actions undertaken to resolve the appeal and
summary of the appeal resolution

 

35. The following material shall be included in the file sent by the Contractor:

 

  a. The Enrollee’s written request for hearing

 

  b. Copies of the entire appeal file which includes all supporting
documentation including pertinent findings and medical records

 

  c. The Contractor’s Notice of Appeal Resolution

 

  d. Other information relevant to the resolution of the appeal

 

36. That if the Contractor or the State fair hearing decision reverses a
decision to deny, limit or delay services not furnished during the appeal or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

 

37. That if the Contractor or State fair hearing decision reverses a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor shall pay for those services, as specified in policy
and/or regulation.

 

38.

That if the Contractor or the Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while the appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, Rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For

 

  133  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:   

ENROLLEE GRIEVANCE SYSTEM STANDARDS

   Contract No. YH14-0001

 

  all claims submitted as a result of a reversed decision, the Contractor is
prohibited from denying claims for un-timeliness if they are submitted within
the 90 day timeframe. The Contractor is also prohibited from denying claims
submitted as a result of a reversed decision because the member failed to
request continuation of services during the appeals/hearing process: a member’s
failure to request continuation of services during the appeals/hearing process
is not a valid basis to deny the claim.

 

39. That if the Contractor or State fair hearing decision upholds a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor may recover the cost of those services from the enrollee.

[END OF ATTACHMENT F1]

 

  134  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F2 PROVIDER CLAIM DISPUTE STANDARDS    Contract No. YH14-0001

ATTACHMENT F2. PROVIDER CLAIM DISPUTE STANDARDS

The Contractor shall have in place a written claim dispute policy for its
subcontractors and non-contracted providers. The policy shall be in accordance
with applicable Federal and State laws, regulations and policies. Failure to
comply with any of these provisions may result in an imposition of sanctions.

The claim dispute policy shall include the following provisions:

 

  1. That the Provider Claim Dispute Policy shall be provided to all
subcontractors at the time of contract. For providers without a contract, the
claim dispute policy may be mailed with a remittance advice, provided the
remittance is sent within 45 days of receipt of a claim.

 

  2. That the Provider Claim Dispute Policy must specify that all claim disputes
challenging claim payments, denials or recoupments must be filed in writing with
the Contractor no later than 12 months from the date of service, 12 months after
the date of eligibility posting or within 60 days after the payment, denial or
recoupment of a timely claim submission, whichever is later.

 

  3. That specific individuals are appointed with authority to require
corrective action and with requisite experience to administer the claim dispute
process.

 

  4. That the Contractor shall develop and maintain a tracking log for all claim
disputes containing sufficient information to identify the Complainant, date of
receipt, nature of the claim dispute, resolution of the claim dispute and the
date of resolution.

 

  5. That claim disputes are acknowledged in writing and within five business
days of receipt.

 

  6. Claim disputes are thoroughly investigated using the applicable statutory,
regulatory, contractual and policy provisions, ensuring that relevant facts are
obtained from all parties.

 

  7. All documentation received by the Contractor during the claim dispute
process is dated upon receipt.

 

  8. Claim disputes are filed in a secure, designated area and are retained for
five years following the Contractor’s decision, the AHCCCS decision, judicial
appeal or close of the claim dispute, whichever is later, unless otherwise
provided by law.

 

  9. A copy of the Contractor’s Notice of Decision “Decision” shall be mailed to
all parties no later than 30 days after the provider files a claim dispute with
the Contractor, unless the provider and Contractor agree to a longer period. The
Decision must include and describe in detail, the following:

 

  a. The nature of the claim dispute.

 

  b. The specific factual and legal basis for the dispute, including but not
limited to, an explanation of the specific facts that pertain to the claim
dispute, the identification of the member name, pertinent dates of service,
dates and specific reasons for Contractor denial / payment of the claim, and
whether or not the provider is a contracted provider.

 

  c. The reasons supporting the Contractor Decision, including an explanation of
1) how the Contractor applies the relevant and specific facts in the case to the
relevant laws to support the Contractor’s decision and 2) the applicable
statutes, rules, contractual provisions, policies, and procedures, if
applicable. Reference to general legal authorities alone is not acceptable.

 

  d. The Provider’s right to request a hearing by filing a written request to
the Contractor no later than 30 days after the date the provider receives the
Decision.

 

  135  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F2 PROVIDER CLAIM DISPUTE STANDARDS    Contract No. YH14-0001

 

  e. If the claim dispute is overturned, in full or in part, the requirement
that the Contractor shall reprocess and pay the claim(s) in a manner consistent
with the decision within 15 business days of the date of the Decision.

 

  10. If the provider files a written request for hearing, the Contractor must
ensure that all supporting documentation is received by the AHCCCS Office of
Administrative Legal Services (OALS), no later than five business days from the
date the Contractor receives the provider’s written hearing request. The file
sent by the Contractor must contain a cover letter that includes:

 

  a. The provider’s name

 

  b. The provider’s address

 

  c. The member’s name and AHCCCS Identification Number

 

  d. The provider’s phone number (if applicable)

 

  e. The date that the claim dispute was received by the Contractor

 

  f. A summary of the actions undertaken by the Contractor to resolve the claim
dispute and basis for the determination

If the Contractor upholds a claim dispute and a request for hearing is
subsequently filed, the Contractor must review the matter to determine why the
request for hearing was filed and resolve the matter when appropriate.

 

  11. The following material shall be included in the file sent by the
Contractor:

 

  a. The written request for hearing filed by the provider

 

  b. Copies of the entire file which includes pertinent records; and the
Decision

 

  c. Other information relevant to the Decision

 

  12. If the Contractor’s Decision regarding a claim dispute is reversed, in
full or in part, through the appeal process, the Contractor shall reprocess and
pay the claim(s) in a manner consistent with the Decision along with any
applicable interest within 15 business days of the date of the Decision.

If the Contractor or the State fair hearing decision reverses a decision to
deny, limit or delay services not furnished during the claim dispute or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

[END OF ATTACHMENT F2]

 

  136  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3 CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

ATTACHMENT F3. CONTRACTOR CHART OF DELIVERABLES

The following table is a summary of the periodic reporting requirements for the
Contractor and is subject to change at any time during the term of the contract.
The table is presented for convenience only and should not be construed to limit
the Contractor’s responsibilities in any manner. Content for all deliverables is
subject to review. AHCCCS may assess sanctions if it is determined that late,
inaccurate or incomplete data is submitted.

The deliverables listed below are due by 5:00 PM on the due date indicated, if
the due date falls on a weekend or a State Holiday the due date is 5:00 PM on
the next business day.

If a Contractor is in compliance with the contractual standards on the
deliverables below marked with an asterisk (*), for a period of three
consecutive months, the Contractor may request to submit data on a quarterly
basis. However, if the Contractor is non-compliant with any standard on the
deliverable or AHCCCS has concerns during the reporting quarter, the Contractor
must immediately begin to submit on a monthly basis until three consecutive
months of compliance are achieved.

AHCCCS will assess the following sanctions on the deliverables listed below,
under DHCM, Acute Care Operations, Clinical Quality Management and Medical
Management that are not received by 5:00 PM on the due date indicated, if the
due date falls on a weekend or a State Holiday, sanctions will be assessed on
deliverables not received by 5:00 PM on the next business day.

 

Late Deliverables

      

1st time “late” sanction/ 1-10 days:

   $ 5,000   

1st time “late” sanction/ 11-20 days:

   $ 10,000   

1st time “late” sanction/ over 21 days:

   $ 15,000   

2nd time “late” sanction/ 1-10 days:

   $ 10,000   

2nd time “late” sanction/ 11-20 days:

   $ 20,000   

2nd time “late” sanction/over 21 days:

   $ 30,000   

3rd time “late” sanction/ 1-10 days:

   $ 20,000   

3rd time “late” sanction/ 11-20 days:

   $ 40,000   

3rd time “late” sanction/over 21 days:

   $ 60,000   

The sanctions outlined above are deliverable specific. For example, if the
Contractor submits its claims dashboard five days late in January, a $5,000
sanction will be assessed. The next month, if the Contractor submits its
administrative measures five days late, it will be assessed a 1st time late
sanction of $5,000. However if the Contractor submits the claims dashboard five
days late again in March AHCCCS will assess a 2nd time late sanction of $10,000.

 

  137  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DBF

CONTRACTS & PURCHASING

  Ad Hoc   Certifications of Insurance  

Within 10 days of notification of contract award and prior to

commencement of any services under this contract.

  Section E   Paragraph 27   N/A   DBF Contracts Manager  

Email

notification to AHCCCS Procurement and Contracts Manager

DBF

CONTRACTS & PURCHASING

  Ad Hoc   Insurance Material Change   Within 30 days of event   Section E  
Paragraph 27   N/A   DBF Contracts Manager  

Email

notification to AHCCCS Procurement and Contracts Manager

DBF

CONTRACTS & PURCHASING

  Ad Hoc   Third Party Liability Reporting   Within 10 days of discovery  
Section D   Paragraph 58  

AHCCCS

Technical

Interface

Guidelines

  AHCCCS TPL Administrator   FTP server with email notification DBF FINANCE   Ad
Hoc   Merger, Acquisition, Reorganization, Joint Venture, and Change of
Ownership: Automatic Clearing House (ACH) Vendor Authorization Form   45 days
prior to the effective date and commencement of operations   Section D  
Paragraph 52   ACOM Policy 317   AHCCCS DBF Finance Unit  

Fax:

602-258-5943

 

  138  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Actions Reported to the NPDB or a Regulatory Board   Within one
business day   Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical
Quality Management Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Adverse Action Reporting (Including Limitations and Terminations)  
Within one business day   Section D   Paragraph 23   AMPM Chapter 900   DHCM
Clinical Quality Management Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Advise of Significant Incidents/Accidents Including Abuse, Neglect
and Unexpected Death   Within 1 day of awareness   Section D   Paragraph 23  
AMPM Chapter 900   DHCM Clinical Quality Management Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Communication of Adverse Action to Provider   Within one business day
  Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management
Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM

CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Credentialing and Re- credentialing Denials   Within 1 business day  
Section D   Paragraph 62   AMPM 950   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   HCAC and OPPC  

Upon

identification by Contractor

  Section D   Paragraph 23; Paragraph 24   AMPM Chapter 900; AMPM Chapter 1000  
DHCM Clinical Quality Management Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

 

  139  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Pediatric Immunization Audit   As requested by AHCCCS   Section D  
Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Performance Improvement Project Final   Refer to AMPM   Section D  
Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Ad Hoc   Stillbirth Supplement Request  

Immediately

following

procedure

  Section D   Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality Management
Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually   Dental Plan   December 15th   Section D   Paragraph 23   AMPM
Chapter 400   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually   EPSDT Annual Plan   December 15th   Section D   Paragraph 23   AMPM
Chapter 400   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually   Maternity Care Plan   December 15th   Section D   Paragraph 23  
AMPM Chapter 400   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

 

  140  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually   Performance Improvement Project Baseline   December 15th   Section
D   Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually   Performance Improvement Project Re-Measurement   December 15th  
Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management
Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Annually  

Quality

Assessment/Performanc e Improvement Plan and Evaluation

  December 15th   Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical
Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Monthly   Monthly Pregnancy Termination   The last day of the month following
the pregnancy termination   Section D   Paragraph 23   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Monthly   Sterilization Reporting   30 days after the end of the month  
Section D   Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality Management
Unit  

Secure email to CQM@azahcc cs.gov and CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Quarterly   Credentialing Quarterly Report   30 days after the end of each
quarter   Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality
Management Unit  

FTP server with email notification to CQM

Administrator

 

  141  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL

QUALITY

MANAGEMENT

  Quarterly   EPSDT Improvement and Adult Quarterly Monitoring   15 days after
the end of each quarter   Section D   Paragraph 23   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Quarterly   QM Quarterly   45 days after the end of each quarter   Section D  
Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM CLINICAL

QUALITY

MANAGEMENT

  Semi-Annually   Semi-Annual Report of Number of Pregnant Women who are
HIV/AIDS Positive   30 days after the reporting periods of: [10/1 through 3/31]
& [4/1 through 9/30]   Section D   Paragraph 10   AMPM Chapter 400   DHCM
Clinical Quality Management Unit  

FTP server with email notification to CQM

Administrator

DHCM DATA ANALYSIS AND RESEARCH   Ad Hoc   Corporate Compliance: CMS Compliance
Issues Related to HIPAA Transaction and Code Set Complaints or Sanction  
Immediately upon discovery   Section D   Paragraph 62   N/A  

DHCM

Encounter

Administrator

 

Email

notification

DHCM DATA ANALYSIS AND RESEARCH   Ad Hoc  

Medical Records or

Supporting

Documentation

  As specified in the requesting letter   Section D   Paragraph 65   AHCCCS Data
Validation User Manual  

DHCM

Encounter

Administrator

  FTP server

 

  142  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM DATA ANALYSIS AND RESEARCH   Annually   AHCCCS Security Rule Compliance
Report   June 1st   Section D   Paragraph 64   ACOM Policy 108  

DHCM

Encounter

Administrator

  FTP server DHCM DATA ANALYSIS AND RESEARCH   Monthly   Corrected Pended
Encounter Data   Monthly, according to established schedule   Section D  
Paragraph 65  

AHCCCS

Encounter

Manual

 

DHCM

Encounter

Administrator

  FTP server DHCM DATA ANALYSIS AND RESEARCH   Monthly   New Day Encounter  
Monthly, according to established schedule   Section D   Paragraph 65  

AHCCCS

Encounter

Manual

 

DHCM

Encounter

Administrator

  FTP server DHCM DATA ANALYSIS AND RESEARCH   Quarterly   Encounter Submission
and Tracking   15 days after the end of each quarter   Section D   Paragraph 65
 

AHCCCS

Encounter

Manual

 

DHCM

Encounter

Administrator

  FTP server DHCM DATA ANALYSIS AND RESEARCH   Quarterly   Plan Overrides   15
days after the end of each quarter   Section D   Paragraph 65  

AHCCCS

Encounter

Manual

 

DHCM

Encounter

Administrator

  FTP server DHCM DATA ANALYSIS AND RESEARCH   Quarterly   Plan Voids   15 days
after the end of each quarter   Section D   Paragraph 65  

AHCCCS

Encounter

Manual

 

DHCM

Encounter

Administrator

  FTP server

 

  143  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Ad Hoc   Completed Merger, Acquisition, Reorganization, Joint
Venture, and Change of Ownership: Documents required after AHCCCS Approval  
Within 120 days of the completed merger, acquisition, reorganization, joint
venture, or change of ownership   Section D   Paragraph 52   ACOM Policy 317  

DHCM

Financial

Consultant

  FTP server with email notification DHCM FINANCE   Ad Hoc   Corporate Cost
Allocation Plans and Adjustment in Management Fees   Prior approval required  
Section D   Paragraph 43   N/A   DHCM Finance Manager   FTP server with email
notification DHCM FINANCE   Ad Hoc   Equity Distributions   Submit for approval
prior to effective date   Section D   Paragraph 49   N/A   DHCM Finance Manager
  FTP server with email notification DHCM FINANCE   Adhoc   Health Insurer Fee:
No fee due (if Annual Reporting Does Not Apply)   September 30th of each fee
year   Section D   Paragraph 53   ACOM Policy 320   DHCM Finance Manager   FTP
server with email notification DHCM FINANCE   Ad Hoc   Performance Bond or Bond
Substitute   30 days after notification from AHCCCS of the amount required  
Section D   Paragraph 46; Paragraph 47   ACOM Policy 305; ACOM Policy 306  

DHCM Program

Compliance

Auditor

  Secure email

 

  144  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Ad Hoc   Proposed Merger, Acquisition, Reorganization, Joint
Venture, and Change of Ownership: Notification   180 days prior to the effective
date   Section D   Paragraph 52   ACOM Policy 317  

DHCM

Financial

Consultant

  FTP server with email notification DHCM FINANCE   Ad Hoc   Proposed Merger,
Acquisition, Reorganization, Joint Venture, and Change of Ownership: Transition
Plan Initial Documents   180 days prior to the effective date   Section D  
Paragraph 52   ACOM Policy 317  

DHCM

Financial

Consultant

  FTP server with email notification DHCM FINANCE   Ad Hoc   Proposed Merger,
Acquisition, Reorganization, Joint Venture, and Change of Ownership: Transition
Plan Final Documents   90 days prior to the effective date   Section D  
Paragraph 52   ACOM Policy 317  

DHCM

Financial

Consultant

  FTP server with email notification DHCM FINANCE   Annually   Annual
Reconciliation to Draft Audit   90 days after year end   Section D   Paragraph
50   AHCCCS Financial Reporting Guide For Acute Care Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification

 

  145  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Annually   Annual Reconciliation to Final Audit   120 days after
year end   Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute
Care Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Annually   Annual Related
Party Transaction Statement   120 days after year end   Section D   Paragraph 50
  AHCCCS Financial Reporting Guide For Acute Care Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Annually   Draft Annual
Financial Reporting Package   90 days after the end of each fiscal year  
Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute Care
Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Annually   Final Annual
Financial Reporting Package   120 days after the end of each fiscal year  
Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute Care
Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification

 

  146  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Annually   Final Management Letter   120 days after year end  
Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute Care
Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Annually   Health Insurer
Fee Liability Reporting Template   September 30th of each fee year   Section D  
Paragraph 53   ACOM Policy 320   DHCM Finance Manager   FTP server with email
notification DHCM FINANCE   Annually   Health Insurer Fee: Report of Health
Insurance Provider Information   September 30th of each fee year   Section D  
Paragraph 53   ACOM Policy 320   DHCM Finance Manager   FTP server with email
notification DHCM FINANCE   Annually   Payment Reform Initiative Shared Savings
Arrangement Certification (Initial)  

Within 60 days of the start of the

measurement

year

  Section D   Paragraph 76   ACOM Policy 315 CYE15   DHCM Finance Manager   FTP
server with email notification DHCM FINANCE   Annually   Payment Reform
Initiative Shared Savings Arrangement Certification (Final)  

Within 180 days of the end of the

measurement

year

  Section D   Paragraph 76   ACOM Policy 315 CYE15   DHCM Finance Manager   FTP
server with email notification

 

  147  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Quarterly  

Cost

Avoidance/Recovery

  Due 45 days after the reporting quarter: (Oct—Dec: Due Feb 14) (Jan—March: Due
May 15) (Apr—June: Due August 14) (July—Sept: Due Nov 14)   Section D  
Paragraph 58  

AHCCCS

Program

Integrity

Reporting

Guide

 

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCMFINANCE   Quarterly   FQHC Member
Information   60 days after the end of each quarter   Section D   Paragraph 34  
AHCCCS Financial Reporting Guide For Acute Care Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Quarterly   Premium Tax
Reporting  

March 15th, June 15th, September 15th,

December 15th

  Section D   Paragraph 67   ACOM Policy 304  

DHCM Finance

Program

Monitor

  FTP server with email notification

 

  148  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Quarterly   Quarterly Financial Reporting Package   60 days after
the end of each quarter   Section D   Paragraph 50   AHCCCS Financial Reporting
Guide For Acute Care Contractors  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM FINANCE   Quarterly   Verification of
Receipt of Paid Services   15th day after the end of the quarter that follows
the reporting quarter (Oct—Dec: Due April 15) (Jan—March: Due July 15)
(April—June: Due Oct 15) (July—Sept: Due Jan 15)   Section D   Paragraph 19  
ACOM Policy 424  

DHCM Program

Compliance

Auditor

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Annually   HIV
Specialty Provider List   December 15th   Section D   Paragraph 24   AMPM
Chapter 1000  

DHCM Medical

Management

Unit

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Annually   MM/UM
Plan and Evaluation   December 15th   Section D   Paragraph 24   AMPM Chapter
1000  

DHCM Medical

Management

Unit

  FTP server with email notification

 

  149  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM MEDICAL MANAGEMENT   Annually  

Non-Transplant and

Catastrophic

Reinsurance

  By October 30 of each contract year and when newly enrolled in the plan or
newly diagnosed.   Section D   Paragraph 57  

AMPM Chapter 1000;

AHCCCS

Reinsurance

Processing

Manual

 

DHCM Medical

Management

Unit

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Quarterly  
Quarterly Inpatient Hospital Showings   15 days after the end of each quarter  
Section D   Paragraph 24   AMPM Chapter 1000  

DHCM Medical

Management

Unit

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Quarterly  
Transplant Report   15 days after the end of each quarter   Section D  
Paragraph 24   AMPM Chapter 1000  

DHCM Medical

Management

Unit

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Semi-Annually  
High Risk/High Cost Coordination Summary   January 15 and July 15   Section D  
Paragraph 24   AMPM Chapter 1000  

DHCM Medical

Management

Unit

  FTP server with email notification DHCM MEDICAL MANAGEMENT   Semi-Annually  
Restrictions Report   April 15 and October 15   Section D   Paragraph 24   N/A  

DHCM Medical

Management

Unit

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Administrative Services Subcontractor Non-Compliance Reporting  
Within 30 days of discovery   Section D   Paragraph 37   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  150  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Ad Hoc   Administrative Services Subcontracts   60 days prior to the beginning
date of the subcontract   Section D   Paragraph 37   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   AHCCCS Required Survey Results   45 days after the completion  
Section D   Paragraph 19   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Physician Incentives: Contractor-Selected and/or Developed Pay for
Performance Initiative   Prior Approval Required   Section D   Paragraph 42  
N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Physician Incentives: Contractual Arrangements with Substantial
Financial Risk   45 days prior to implementation of the contract   Section D  
Paragraph 42   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Claim Recoupments >12 Months from Original Payment  

Upon

identification by Contractor

  Section D   Paragraph 38   ACOM Policy 412  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Cumulative Claim Recoupments >$50,000  

Upon

identification by Contractor

  Section D   Paragraph 38   ACOM Policy 412  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  151  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Ad Hoc   Data Processes for Recoupments   120 days from receipt of approval  
Section D   Paragraph 38   ACOM Policy 412  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Final Survey Tool   90 days prior to the intended start   Section D  
Paragraph 19   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   ID Cards requiring AHCCCS Approval   30 days prior to dissemination  
Section D   Paragraph 7   ACOM Policy 433  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Independent Audits of Claims Payment/Health Information Systems  
Upon request by AHCCCS   Section D   Paragraph 38   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Key Position Change   Within 7 days of learning of resignation  
Section D   Paragraph 16   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Marketing Materials   30 days prior to dissemination   Section D  
Paragraph 61   ACOM Policy 101  

DHCM

Marketing

Committee

  Email to: MarketingCom mittee@azahcc cs.gov

 

  152  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Ad Hoc   Marketing Sponsorship Request   30 days prior to dissemination  
Section D   Paragraph 61   ACOM Policy 101  

DHCM

Marketing

Committee

  Email to: MarketingCom mittee@azahcc cs.gov

DHCM

OPERATIONS

  Ad Hoc   Material Change to Provider Network   60 days prior to expected
implementation of the change   Section D   Paragraph 29   ACOM Policy 416  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Material Change to Operations   60 days prior to expected
implementation of the change   Section D   Paragraph 44   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Member Information Materials   30 days prior to release   Section D  
Paragraph 18   ACOM Policy 404  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  153  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Ad Hoc   Non-AHCCCS Required Survey Notification and Results  

Notification:

15 days prior to conducting the survey.

Results: 45 days after the completion

  Section D   Paragraph 19   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Notification of Moving Functions Out of State  

60 days prior to

proposed

change

  Section D   Paragraph 16   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Provider Advances and Loans   10 days prior to disbursement of funds
  Section D   Paragraph 49   ACOM Policy 418  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Single Claim Recoupments >$50,000   30 days prior to initiating the
recoupment, or earlier if the information is available   Section D   Paragraph
38   ACOM Policy 412  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Social Networking Applications and Broadcasts   30 days prior to
launch of any new or significantly modified Social Networking initiative  
Section D   Paragraph 18   ACOM Policy 425  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  154  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Ad Hoc   System Change Plan   Six months prior to expected implementation  
Section D   Paragraph 64   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Ad Hoc   Unexpected Change to Provider Network   Within one business day  
Section D   Paragraph 29   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Administrative Services Subcontractor Evaluation Report   Within 90
days of the start of the contract year   Section D   Paragraph 37   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Annual Website Certification   45 days after the start of the
contract year   Section D   Paragraph 18   ACOM Policy 404  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Business Continuity and Recovery Plan Summary   15 days after the
start of the contract year   Section D   Paragraph 73   ACOM Policy 104  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Cultural Competency Plan Assessment   45 days after the start of
the contract year   Section D   Paragraph 20   ACOM Policy 405  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  155  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Annually   Functional Organization Chart with Key Program Areas   15 days
after the start of the contract year   Section D   Paragraph 16   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Listing of All Key Staff Functions and Locations Including Those
Outside of Arizona   15 days after the start of the contract year   Section D  
Paragraph 16   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Marketing Attestation Statement   45 days after the start of the
contract year   Section D   Paragraph 61   ACOM Policy 101  

DHCM

Marketing

Committee

  Email to: MarketingCom mittee@azahcc cs.gov

DHCM

OPERATIONS

  Annually   Member Handbook   August 1 and 30 days prior to any changes  
Section D   Paragraph 18   ACOM Policy 404  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  156  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Annually   Member Information Attestation Statement   45 days after the start
of the contract year   Section D   Paragraph 18   ACOM Policy 404  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Organization Chart with Key Staff Positions   15 days after the
start of the contract year   Section D   Paragraph 16   N/A  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Annually   Provider Network Development and Management Plan   45 days after
the start of the contract year   Section D   Paragraph 27   ACOM Policy 415  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Monthly   *Claims Dashboard  

15th day of the month

following the

reporting

period

  Section D   Paragraph 38  

AHCCCS

Claims

Dashboard

Reporting

Guide

 

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Monthly   Grievance System Report   First day of the 2nd Month following the
month Being Reported   Section D   Paragraph 26  

AHCCCS

Grievance

System

Reporting

Guide

 

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  157  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

,Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Monthly   Marketing Activities Report   10th of the month for the previous
months activities   Section D   Paragraph 61   ACOM Policy 101  

DHCM

Marketing

Committee

  Email to: MarketingCom mittee@azahcc cs.gov

DHCM

OPERATIONS

  Quarterly   Minimum Network Requirements Verification Template  

October 15, January 15,

April 15,

July 15

  Section D   Paragraph 28   ACOM Policy 436  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Quarterly   Provider Affiliation Transmission  

October 15, January 15,

April 15,

July 15

  Section D   Paragraph 28  

AHCCCS

Provider

Affiliation

Transmission

Manual

 

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Quarterly   Provider/Network Changes Due to Rates Report   15 days after the
end of each quarter   Section D   Paragraph 29  

ACOM Policy 415

Attachment D and Attachment E

 

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

DHCM

OPERATIONS

  Quarterly   Telephone Performance Measures  

15th day of the month

following the

reporting

quarter

  Section D   Paragraph 25   ACOM Policy 435  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

 

  158  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM

OPERATIONS

  Semi-Annually   Member Newsletter   30 days prior to intended publication date
  Section D   Paragraph 18   ACOM Policy 404  

DHCM

Operations and

Compliance

Officer

  FTP server with email notification

OFFICE OF

INSPECTOR

GENERAL

  Annually   Attestation of Disclosure Information: Ownership and Control and
Persons Convicted of a Crime   15 days after the start of the contract year  
Section D   Paragraph 62   ACOM Policy 103   Office of Inspector – Inspector
General   FTP server with email notification

OFFICE OF

INSPECTOR

GENERAL

  Annually   Corporate Compliance Plan   15 days after the start of the contract
year   Section D   Paragraph 62   ACOM Policy 103   Office of Inspector General
  FTP server with email notification

OFFICE OF

INSPECTOR

GENERAL

  Ad Hoc   Exclusions Identified Regarding Persons Convicted of a Crime  

Immediately

upon

identification

  Section D   Paragraph 62   N/A   Office of Inspector – Inspector General   FTP
server with email notification

OFFICE OF

INSPECTOR

GENERAL

  Ad Hoc   Merger, Acquisition, Reorganization, Joint Venture, and Change of
Ownership: Disclosure of Ownership and Control and Disclosure of Information on
Persons Convicted of a Crime Information   45 days prior to the effective date
and commencement of operations   Section D   Paragraph 52   ACOM Policy 317  
Office of Inspector – Inspector General   FTP server with email notification

OFFICE OF

INSPECTOR

GENERAL

  Ad Hoc   Report Alleged Fraud/ Waste/Abuse of the AHCCCS Program  

Immediately

upon

identification

  Section D   Paragraph 62   ACOM Policy 103   Office of Inspector General   As
noted on reporting form

 

  159  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES    Contract No. YH14-0001

 

Suspensions and Modifications

The following describes suspensions and modifications made during the current
contract or renewal period. The following suspensions and modifications will be
in effect for the period from October 1, 2014 through September 30, 2015.

Suspensions: Suspensions are defined as a temporary release from the deliverable
requirement as presented in contract for the term shown in this Attachment.

There are no suspensions at this time.

Modifications: Modifications are defined as a reduction in the frequency or
content of a deliverable requirement that will remain in place throughout the
temporary term shown in this Attachment.

There are no modifications at this time.

[END OF ATTACHMENT F3]

[END OF SECTION F]

 

  160  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION G:

REPRESENTATIONS AND CERTIFICATIONS OF OFFEROR    Contract No. YH14-0001

 

SECTION G: RESERVED

 

  161  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION H: INSTRUCTIONS TO OFFERORS    Contract No. YH14-0001

 

SECTION H: RESERVED

 

  162  

Acute Care Contract

10/01/2014



--------------------------------------------------------------------------------

SECTION I: EXHIBITS    Contract No. YH14-0001

 

SECTION I: RESERVED

 

  163  

Acute Care Contract

10/01/2014